


Exhibit 10.13

 

EXECUTION VERSION

 

 

[g24952ke01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of December 6, 2010

 

among

 

CH2M HILL COMPANIES, LTD.,

CH2M HILL, INC.
OPERATIONS MANAGEMENT INTERNATIONAL, INC.
CH2M HILL ENGINEERS, INC.
CH2M HILL GLOBAL, INC.
CH2M HILL CONSTRUCTORS, INC.
CH2M HILL ENERGY, LTD.,

as Borrowers,

 

THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,

as Subsidiary Guarantors,

 

and

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and Swing Line Lender

 

and

 

WELLS FARGO SECURITIES, LLC

BNP PARIBAS SECURITIES CORPORATION

JPMORGAN SECURITIES, LLC

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as co-Lead Arrangers, Syndication Agents and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

 

2

 

 

 

 

SECTION 1.01

Certain Defined Terms

 

2

SECTION 1.02

Certain Rules of Construction

 

34

 

 

 

 

ARTICLE II

CREDIT EXTENSIONS

 

40

 

 

 

 

SECTION 2.01

The Original Credit Agreement

 

40

SECTION 2.02

Revolving Credit Loans; Term Loans

 

41

SECTION 2.03

Procedures for Borrowing

 

42

SECTION 2.04

Letters of Credit

 

44

SECTION 2.05

Swing Line Loans

 

52

SECTION 2.06

Payments and Prepayments

 

56

SECTION 2.07

Termination or Reduction of Aggregate Revolving Credit Commitments

 

57

SECTION 2.08

Final Repayment of Revolving Credit Loans and Swing Loans

 

58

SECTION 2.09

Interest; Applicable Rates

 

58

SECTION 2.10

Fees

 

59

SECTION 2.11

Computations of Interest and Fees

 

60

SECTION 2.12

Evidence of Indebtedness

 

60

SECTION 2.13

Payments Generally; Right of Administrative Agent to Make Deductions
Automatically

 

61

SECTION 2.14

Sharing of Payments

 

63

SECTION 2.15

Increase in Aggregate Commitments

 

64

SECTION 2.16

Cash Collateral

 

66

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

68

 

 

 

 

SECTION 3.01

Taxes

 

68

SECTION 3.02

Illegality

 

71

SECTION 3.03

Inability to Determine Rates

 

72

SECTION 3.04

Increased Costs

 

73

SECTION 3.05

Compensation for Losses

 

74

SECTION 3.06

Mitigation Obligations

 

75

SECTION 3.07

Defaulting Lenders

 

75

 

i

--------------------------------------------------------------------------------


 

SECTION 3.08

Replacement of Lenders

 

77

SECTION 3.09

Survival

 

78

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

 

78

 

 

 

 

SECTION 4.01

Conditions to Effectiveness and to Initial Credit Extension

 

78

SECTION 4.02

Conditions to All Credit Extensions

 

80

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

81

 

 

 

 

SECTION 5.01

Corporate Existence and Power

 

82

SECTION 5.02

Corporate Authorization; No Contravention

 

82

SECTION 5.03

Governmental Authorization; Compliance with laws

 

83

SECTION 5.04

Binding Effect

 

83

SECTION 5.05

Litigation

 

83

SECTION 5.06

ERISA Compliance

 

84

SECTION 5.07

Use of Proceeds

 

85

SECTION 5.08

Environmental Compliance

 

85

SECTION 5.09

Taxes

 

86

SECTION 5.10

Financial Condition

 

86

SECTION 5.11

Margin Regulations; Regulated Entities

 

87

SECTION 5.12

Intellectual Property

 

87

SECTION 5.13

Solvency

 

87

SECTION 5.14

Anti-Terrorism Laws

 

87

SECTION 5.15

Full Disclosure

 

88

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

88

 

 

 

 

SECTION 6.01

Financial Statements

 

88

SECTION 6.02

Other Information

 

90

SECTION 6.03

Notices

 

91

SECTION 6.04

Preservation of Existence, Etc.

 

92

SECTION 6.05

Maintenance of Properties

 

92

SECTION 6.06

Maintenance of Insurance

 

92

SECTION 6.07

Compliance with Laws

 

93

SECTION 6.08

Books and Records

 

93

SECTION 6.09

Inspection Rights

 

93

SECTION 6.10

[Reserved]

 

94

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.11

Payment of Obligations

 

94

SECTION 6.12

Covenant to Guarantee Obligations

 

94

SECTION 6.13

Pari Passu

 

94

SECTION 6.14

Further Assurances

 

95

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

95

 

 

 

SECTION 7.01

Liens

 

95

SECTION 7.02

Investments

 

97

SECTION 7.03

Indebtedness

 

98

SECTION 7.04

Fundamental Changes

 

100

SECTION 7.05

Dispositions

 

102

SECTION 7.06

Restricted Payments

 

103

SECTION 7.07

Transactions with Affiliates

 

104

SECTION 7.08

Burdensome Agreements

 

104

SECTION 7.09

Use of Proceeds

 

105

SECTION 7.10

Maintenance of Business

 

105

SECTION 7.11

Amendments of Organization Documents

 

105

SECTION 7.12

Accounting Changes

 

105

SECTION 7.13

Prepayments of Indebtedness

 

105

SECTION 7.14

Financial Covenants

 

106

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

106

 

 

 

SECTION 8.01

Events of Default

 

106

SECTION 8.02

Waivers of Events of Defaults

 

108

SECTION 8.03

Remedies Upon Event of Default

 

108

SECTION 8.04

Application of Funds

 

110

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

111

 

 

 

SECTION 9.01

Appointment and Authorization of Administrative Agent

 

111

SECTION 9.02

Rights as a Lender

 

111

SECTION 9.03

Exculpatory Provisions

 

111

SECTION 9.04

Reliance by Administrative Agent

 

112

SECTION 9.05

Delegation of Duties

 

113

SECTION 9.06

Resignation of Administrative Agent

 

113

SECTION 9.07

Non-Reliance on Administrative Agent and Other Lenders

 

114

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.08

No Other Duties, Etc.

 

114

SECTION 9.09

Administrative Agent May File Proofs of Claim

 

114

SECTION 9.10

Guaranty Matters

 

115

SECTION 9.11

Legal Representation of Administrative Agent

 

115

 

 

 

 

ARTICLE X

GENERAL PROVISIONS

 

116

 

 

 

 

SECTION 10.01

Amendments, Etc.

 

116

SECTION 10.02

Notices; Effectiveness; Electronic Communications

 

117

SECTION 10.03

No Waiver; Cumulative Remedies; Enforcement

 

120

SECTION 10.04

Expenses; Indemnity; Damage Waiver

 

121

SECTION 10.05

Marshalling; Payments Set Aside

 

123

SECTION 10.06

Successors and Assigns

 

123

SECTION 10.07

Treatment of Certain Information; Confidentiality

 

127

SECTION 10.08

Right of Setoff

 

128

SECTION 10.09

Interest Rate Limitation

 

128

SECTION 10.10

Counterparts; Integration; Effectiveness

 

129

SECTION 10.11

Survival of Representations and Warranties

 

129

SECTION 10.12

Severability

 

129

SECTION 10.13

Lender-Creditor Relationship

 

129

SECTION 10.14

USA Patriot Act Notice

 

130

SECTION 10.15

Guaranty by Subsidiaries

 

130

SECTION 10.16

Joint and Several Liability of Borrowers

 

137

SECTION 10.17

Administrative Borrower

 

141

SECTION 10.18

Governing Law; Jurisdiction; Etc.

 

142

SECTION 10.19

Judgment Currency

 

143

SECTION 10.20

Waiver of Right to Jury Trial

 

143

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

Aggregate Outstanding Principal Amounts

2.02

Lenders; Commitments; Percentage Shares

5.05

Litigation

5.06(a)

Pension Plans

5.06(c)

Departures from Pension Funding Rules

5.06(d)

Pension Plans and Multiemployer Plans

5.08

Environmental

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

A

Form of Assignment and Assumption

B

Form of Compliance Certificate

C

Form of Joinder Agreement

D

Form of Loan Notice

E-1

Form of Revolving Loan Note

E-2

Form of Swing Line Loan Note

F

Form of Swing Line Loan Notice

 

v

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of December 6, 2010, is entered among CH2M HILL
COMPANIES, LTD., an Oregon corporation (“Parent”), CH2M HILL, INC., a Florida
corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a
California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CH2M HILL ENERGY, LTD., a Delaware corporation (“CH2M
Energy,” and together with Parent, CH2M Hill, OMI, CH2M Engineers, CH2M Global
and CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”),
the Subsidiary Guarantors party hereto (for purposes of Section 10.15), the
several financial institutions party to this Agreement as Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as Swing Line
Lender and as Administrative Agent on behalf and for the benefit of the Credit
Group.  This Agreement amends, restates, supersedes and replaces in its entirety
the Original Credit Agreement and each Subsidiary Guaranty (as defined in the
Original Credit Agreement), and is not intended to, and will not, act as a
novation of the indebtedness, liabilities and other obligations (including any
obligations under each Subsidiary Guaranty) thereunder.

 

RECITALS

 

A.           The Borrowers, as borrowers, have entered into the Original Credit
Agreement with the lenders party thereto (collectively, the “Existing Lenders”),
and Wells Fargo in its separate capacities as the Swing Line Lender and an
Issuing Bank and as the Agent on behalf and for the benefit of the other Lenders
(as such terms are defined in the Original Credit Agreement) pursuant to which
the Existing Lenders have extended and made available to the Borrowers a
revolving credit facility in the aggregate principal amount of up to
$500,000,000 outstanding at any one time, including a $150,000,000 sub-limit for
alternative currency borrowings, a $25,000,000 sub-limit for swing line advances
and a $250,000,000 sub-limit for letters of credit (the “Original Credit
Facility”).

 

B.           The Borrowers desire to increase and restructure the Original
Credit Facility and to amend the Original Credit Agreement in certain other
respects, and, as so amended, to restate the Original Credit Agreement in its
entirety along with the other Credit Documents (as such term is defined in the
Original Credit Agreement, and referred to herein for purposes of this Agreement
as the “Original Credit Documents”) executed or delivered pursuant to or
otherwise existing in support of the Original Credit Agreement and the Original
Credit Facility outstanding thereunder.

 

C.           The Lending Parties have agreed to so increase and restructure the
Original Credit Facility and to make such Loans and other Credit Extensions
available to the Borrowers, for the Borrowers’ benefit and on behalf and for the
benefit of each of the other Loan Parties, each of which is a direct or indirect
wholly owned Subsidiary of the Borrowers, and to amend and restate the Original
Credit Agreement and the other Original Credit Documents, but only on the terms

 

--------------------------------------------------------------------------------


 

and provisions herein, and subject to the conditions and in reliance on, the
representations and warranties set forth below.

 

D.           It is the intent of the Borrowers, the Lenders and Wells Fargo, not
in its individual capacity as a Lender but in its separate capacities as an
Issuing Bank, as Agent for itself and the other Lenders that, except as
hereinafter expressly provided, the Original Credit Facility and other
extensions of credit outstanding under the Original Credit Agreement will not be
deemed to be repaid or terminated upon the effectiveness of this Agreement, but
will continue to remain outstanding and will be due and payable at the time and
in the manner provided by this Agreement, including Section 2.01.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I
CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

 

SECTION 1.01                                                             
CERTAIN DEFINED TERMS.

 

As used in this Agreement, the following terms will mean the following:

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition by any Person of (i) all or
substantially all of the assets of another Person or (ii) any business unit or
division of another Person, (b) the acquisition by any Person of Equity
Interests of any other Person resulting in the acquiring Person having the
ability to Control the acquired Person, or otherwise causing any other Person to
become a Subsidiary of such Person or (c) a merger or consolidation, or any
other combination, of any Person with another Person (other than a Person that
is a wholly-owned Subsidiary) in which any Borrower or a Subsidiary of any
Borrower is the surviving Person.  For the avoidance of doubt, the formation of
any Joint Venture, or the acquisition of any interest in any Joint Venture,
shall not be deemed to constitute an “Acquisition”.

 

“Additional Alternative Currency” has the meaning given such term in
Section 1.02(l).

 

“Additional Commitment Documentation” has the meaning given such term in
Section 2.15(c).

 

“Additional Commitments Effective Date” has the meaning given such term in
Section 2.15(b).

 

“Additional Revolving Credit Commitment” means the commitment of an Additional
Lender to make Additional Revolving Credit Loans pursuant to Section 2.15.

 

2

--------------------------------------------------------------------------------


 

“Additional Lender” means, at any time, any lender providing an Additional
Revolving Credit Commitment.

 

“Additional Revolving Credit Loans” means any loans made in respect of
Additional Revolving Credit Commitments.

 

“Administrative Agent” means, at any time, the administrative agent for the
Lending Parties under the Loan Documents as appointed pursuant to Article IX
(which, initially, will be Wells Fargo).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify the Borrowers and
each Lending Party.

 

“Administrative Borrower” has the meaning given such term in Section 10.17.

 

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified (excluding any trustee under,
or any committee with responsibility for administering, any Employee Benefit
Plan).

 

“Aggregate Outstanding Principal Amount” has the meaning given such term in
Section 2.01.

 

“Aggregate Revolving Credit Commitments” means, at any time, the combined
Revolving Credit Commitments of all Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means Sterling, Euros, Canadian Dollars, Australian
Dollars, Hong Kong Dollars, Yen, Singapore Dollars and each Additional
Alternative Currency (other than Dollars) that is approved from time to time in
accordance with Section 1.02(l).

 

“Alternative Currency Available Credit” means, as of any date of determination,
the lesser of (a) $300,000,000 less (i) the Dollar Equivalent of the aggregate
of all Loans then outstanding denominated in an Alternative Currency and
(ii) the Dollar Equivalent of the aggregate of all L/C Obligations then
outstanding in respect of Credits denominated in an Alternative Currency, and
(b) the Available Credit.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in

 

3

--------------------------------------------------------------------------------


 

respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Anti-Terrorism Laws” means any applicable Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
Laws comprising or implementing the Bank Secrecy Act, and the applicable Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing Applicable Laws may from time to time be
amended, renewed, extended, or replaced).

 

“Applicable Rate” means, at any time with respect to, and as included in the
computation of the rate of interest for Eurodollar Rate Loans or Base Rate Loans
or in the computation of Revolving Credit Commitment Fees, as the context
requires and as otherwise provided in this Agreement, the applicable rate
percentage per annum set forth in the grid below, each such percentage being
based, subject to Section 2.09(d), upon the corresponding Consolidated Leverage
Ratio maintained by Parent, as determined by Administrative Agent, in its
Reasonable Discretion, of the end of the most recent Fiscal Period for which the
Borrowers have furnished a Compliance Certificate to Administrative Agent and
the Lenders pursuant to Section 6.01(c).

 

PRICING
LEVEL
(TIER)

 

CONSOLIDATED
LEVERAGE
RATIO

 

APPLICABLE
RATE FOR
EURODOLLAR
RATE LOANS
(REVOLVING
CREDIT
LOANS)

 

APPLICABLE
RATE FOR
BASE RATE
LOANS
(REVOLVING
CREDIT
LOANS AND
SWINGLINE
LOANS)

 

APPLICABLE
RATE FOR
REVOLVING
CREDIT
COMMITMENT
FEES

 

I

 

Equal to or greater than 2.50:1.00

 

2.75

%

1.00

%

0.50

%

 

 

 

 

 

 

 

 

 

 

II

 

Equal to or greater than 2.00:1.00 and less than 2.50:1.00

 

2.50

%

1.00

%

0.50

%

 

 

 

 

 

 

 

 

 

 

III

 

Equal to or greater than 1.50:1.00 and less than 2.00:1.00

 

2.25

%

0.75

%

0.50

%

 

 

 

 

 

 

 

 

 

 

IV

 

Equal to or greater than 1.00:1.00 and less than 1.50:1.00

 

2.00

%

0.50

%

0.375

%

 

4

--------------------------------------------------------------------------------


 

PRICING
LEVEL
(TIER)

 

CONSOLIDATED
LEVERAGE
RATIO

 

APPLICABLE
RATE FOR
EURODOLLAR
RATE LOANS
(REVOLVING
CREDIT
LOANS)

 

APPLICABLE
RATE FOR
BASE RATE
LOANS
(REVOLVING
CREDIT
LOANS AND
SWINGLINE
LOANS)

 

APPLICABLE
RATE FOR
REVOLVING
CREDIT
COMMITMENT
FEES

 

V

 

Equal to or greater than 0.75:1.00 and less than 1.00:1.00

 

1.75

%

0.25

%

0.25

%

 

 

 

 

 

 

 

 

 

 

VI

 

Less than 0.75:1.00

 

1.50

%

0.00

%

0.25

%

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period and at anytime will be
subject to the provisions of Section 2.09(d).

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, individually and collectively, Wells Fargo Securities, LLC,
BNP Paribas Securities Corporation, JPMorgan Securities, LLC and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as the co-lead arranger, syndication agent and joint
book runner for the transactions contemplated by the Loan Documents.

 

“Arrangers Fee Letter” means the letter agreement, dated November 29, 2010,
between the Borrowers and each Arranger (other than Wells Fargo Securities, LLC)
regarding certain fees to be paid by the Borrowers in connection with the
transactions contemplated by the Loan Documents.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Automatic Extension Letter of Credit” means a Letter of Credit that has
automatic extension provisions.

 

“Available Credit” means, as of any date of determination, the amount by which
(a) the Aggregate Revolving Credit Commitments then in effect exceeds (b) the
Total Revolving Credit Outstandings as of such date.

 

“Availability Period” means the period from the Closing Date to the date which
is five Business Days prior to the Revolving Credit Maturity Date.

 

“Bank Undertaking” means any independent undertaking of the L/C Issuer within
the meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law, issued hereunder pursuant to Section 2.04. Bank
Undertakings may be issued in Dollars or an Alternative Currency as permitted by
this Agreement.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.), and the Bankruptcy Rules promulgated thereunder.

 

“Bankruptcy Laws” means, collectively, (a) the Bankruptcy Code and (b) all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Base Rate” means, for any day, the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate for such day plus one-half of one percent
(0.50%) and (c) the One Month LIBOR Rate for such day (determined on a daily
basis as set forth below) plus one percent (1.00%).  As used in this definition
of “Base Rate”, “One Month LIBOR Rate” means, with respect to any interest rate
calculation for a Loan or other Obligation bearing interest at the Base Rate, a
rate per annum equal to the quotient (rounded upward if necessary to the nearest
1/16th of one percent (0.0625%)) of (i) the rate per annum referred to as the
BBA (British Bankers Association) LIBOR RATE as reported on Reuters LIBOR
page 1, or if not reported by Reuters, as reported by any service selected by
Administrative Agent on the applicable day (provided that if such day is not a
Business Day for which a LIBOR Rate is quoted, the next preceding Business Day
for which a LIBOR Rate is quoted) at or about 11:00 a.m., London time

 

6

--------------------------------------------------------------------------------


 

(or as soon thereafter as practicable), for Dollar deposits being delivered in
the London interbank eurodollar currency market for a term of one month
commencing on such date of determination, divided by (ii) one minus the Reserve
Requirement in effect on such day.  If for any reason rates are not available as
provided in clause (i) of the preceding sentence, the rate to be used in clause
(i) will be, at Administrative Agent’s discretion (in each case, rounded upward
if necessary to the nearest one-sixteenth (1/16) of one percent (0.0625%)),
(1) the rate per annum at which Dollar deposits are offered to Administrative
Agent in the London interbank eurodollar currency market or (2) the rate at
which Dollar deposits are offered to Administrative Agent in, or by Wells Fargo
to major banks in, any offshore interbank eurodollar market selected by
Administrative Agent, in each case on the applicable day (provided that if such
day is not a Business Day for which Dollar deposits are offered to
Administrative Agent in the London interbank eurodollar currency market, the
next preceding Business Day for which Dollar deposits are offered to
Administrative Agent in the London interbank eurodollar currency market) at or
about 11:00 a.m., London time (or as soon thereafter as practicable) (for
delivery on such date of determination) for a one month term.  Each
determination by Administrative Agent pursuant to this definition will be
conclusive absent manifest error.

 

“Base Rate Loan” means a Loan that bears interest based upon the Base Rate.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the city and state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

 

(a)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Dollars or as to any Base Rate Loan, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurodollar Rate Loan or
Bid Loan, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a

 

7

--------------------------------------------------------------------------------


 

currency other than Dollars or Euro, or any other dealings in any currency other
than Dollars or Euro to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan (other than any interest rate settings), means any
such day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if L/C Issuer or Swing Line
Lender benefitting from such collateral will agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) Administrative Agent and (b) L/C Issuer or Swing Line Lender
(as applicable).  “Cash Collateral” will have a meaning correlative to the
foregoing and will include the proceeds of such cash collateral and other credit
support.

 

“Cash” means money, currency or a credit balance in a deposit account.

 

“Cash Equivalents” means, as to any Person, any of the following: (a) readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (but only so
long as the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than 360 days from the date of
acquisition; (b) domestic and Eurodollar certificates of deposit, time or demand
deposits or bankers’ acceptances maturing within 180 days after the date of
acquisition issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by any Lender or by any nationally or state chartered
commercial bank or any branch or agency of a foreign bank licensed to conduct
business in the United States having combined capital and surplus of not less
than $250,000,000 whose short-term securities are rated at least A 1 or the
equivalent thereof by S&P or at least P 1 or the equivalent thereof by Moody’s;
(c) fully collateralized repurchase obligations with a term of not more than 30
days for underlying securities of the types described in clause (a) of this
definition entered into with any bank meeting the qualifications specified in
clause (d) of this definition; (d) commercial paper issued by the parent
corporation of any Lender or any commercial bank (provided that the parent
corporation and the bank are both incorporated in the United States) having
capital and surplus in excess of $250,000,000 and commercial paper issued by any
Person incorporated in the United States, which commercial paper is rated at
least A 1 or the equivalent thereof by S&P or at least P 1 or the equivalent
thereof by Moody’s, and in each case maturing not more than 180 days after the
date of acquisition by such Person; and (e) investments made in accordance with
Parent’s investment policy as such policy is approved by Parent’s chief
financial officer from time to time and delivered to Administrative Agent on or
prior to the Closing Date and promptly following any material revision to such
policy.

 

8

--------------------------------------------------------------------------------


 

“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or any
rules, regulations, interpretations, guidelines or directives promulgated
thereunder by any Governmental Authority, and (b) the occurrence, after the date
of this Agreement, of any of the following: (i) the adoption or taking effect of
any law, rule, regulation or treaty; (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Change of Control” means any of the following occurs: (a) an event or series of
events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding the Trustees of the
CH2M HILL Retirement and Tax Deferred Savings Plan, becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that
a person or group will be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30.0% or more of the issued and
outstanding Equity Interests of Parent entitled to vote for members of the board
of directors or equivalent governing body of any Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); (b) any Person, or two or
more Persons acting in concert, acquires (by contract or otherwise), or will
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of Parent,
or control over the Equity Interests of Parent representing greater than 30.0%
of the combined voting power of all Equity Interests of Parent entitled to vote
in the election of members of the board of directors of Parent on a fully
diluted basis (taking into account all Equity Interests that such Person or
Persons have the right to acquire pursuant to any option right, or have the
right to convert or convert into pursuant to any other Equity Interest or other
right or interest); or (c) the failure of a majority of the seats (other than
vacant seats) on the board of directors of Parent to be occupied by persons who
were nominated by the board of directors of Parent or appointed by directors so
nominated.

 

“Closing Date” means the first date on which all of the conditions precedent to
the initial Credit Extension set forth in Section 4.01 and Section 4.02 are
satisfied (or waived in accordance with Section 10.01).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment
and, as to Swing Line Lender, Swing Line Lender’s Swing Line Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consolidated” refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Adjusted EBITDA” means, as calculated for Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Net Income for
such period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income (without duplication), in each case calculated for such
period: (i) Consolidated Interest Expense, (ii) all amounts treated as expenses
for such period for depreciation and the amortization of intangibles of any
kind, (iii) all Federal, state, local and foreign taxes on or measured by income
accrued by Parent and its Consolidated Subsidiaries during such period (but net
of any Federal, state, local and foreign tax credits claimed by Parent and its
Consolidated Subsidiaries for such period), (iv) all expenses associated with
the non-cash portion of all employee bonus plans, (v) charges related to
(A) restructuring, (B) asset impairment or (C) non-cash estimate project losses
(including non-extraordinary items), and (vi) other (A) extraordinary expenses
or (B) non-recurring expenses actually paid in cash during such period in an
aggregate amount not to exceed $10,000,000 in any Fiscal Year; and minus
(b)(i) cash payments related to (A) restructuring, (B) asset impairment and
(C) non-cash estimate project losses (including non-extraordinary items) for any
period to the extent included in the computation of Consolidated Adjusted EBITDA
pursuant to clause (a)(v) above and (ii) to the extent included in calculating
Consolidated Net Income, all amounts recorded related to (A) extraordinary gains
or (B) non-recurring gains.

 

“Consolidated Adjusted EBITDAR” means, as calculated for Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Adjusted
EBITDA for such period; plus, in computing Consolidated Adjusted EBITDA pursuant
to clause (a) of such definition, Consolidated Lease Expense for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as determined as of the last
day of any Fiscal Period, calculated for Parent and its Subsidiaries on a
Consolidated basis for the period consisting of the four consecutive Fiscal
Periods ending on such date of determination (except as otherwise expressly
noted in clause (iii) below), the ratio of (a) Consolidated Adjusted EBITDAR to
(b) the sum of (i) Consolidated Interest Expense, (ii) Consolidated Lease
Expense, (iii) the Current Portion of Consolidated Long Term Debt as of such
date of determination, and (iv) cash dividends accrued on preferred stock, to
the extent that such preferred stock is treated as equity pursuant to GAAP.

 

“Consolidated Interest Expense” means, as calculated for Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of (without
duplication) (a) all interest, prepayment premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including all
commissions, discounts, fees and other charges under letters of credit and
similar instruments and all capitalized interest) or in connection with the
deferred purchase price of assets during such period, plus (b) the portion of
rent expense with respect to such period under Capitalized Leases that is
treated as interest in accordance with GAAP, plus (c) dividends accrued on
preferred stock, to the extent that such preferred stock is treated as a
liability pursuant to GAAP, plus (d) all accrued losses under interest rate Swap
Contracts during such period to the extent not included in clause (a) of this
definition, minus (e) all accrued gains under interest rate Swap Contracts
during such period.

 

10

--------------------------------------------------------------------------------

 

“Consolidated Lease Expense” means, as calculated for Parent and its
Subsidiaries on a Consolidated basis for any period, total lease expense under
all operating leases, determined in accordance with GAAP.

 

 “Consolidated Leverage Ratio” means, as determined as of the last day of any
Fiscal Period, calculated for Parent and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Total Funded Debt as of such date of
determination to (b) Consolidated Adjusted EBITDA for the period consisting of
the four consecutive Fiscal Periods ending on such date of determination.

 

“Consolidated Net Income” means, as calculated for Parent and its Subsidiaries
on a Consolidated basis for any period, the sum of net income (or loss) for such
period, but excluding (a) any income of any Person if such Person is not a
Subsidiary, except that Parent’s direct or indirect equity in the net income of
any such Person for such period will be included in such Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such period to Parent or any Subsidiary as a dividend or other distribution and
(b) the income of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by the Subsidiary of that income is
prohibited by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary.

 

“Consolidated Total Funded Debt” means, as of any date of determination,
calculated for Parent and its Subsidiaries and its Consolidated basis, the sum
of (without duplication):  (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, plus (b) all direct
obligations arising under letters of credit (whether standby or commercial),
bankers’ acceptances, bank guaranties and other financial guarantees, plus
(c) all Attributable Debt in respect of all Capitalized Leases, plus (d) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (c) of this definition of Persons other
than Parent or any of its Consolidated Subsidiaries, plus (e) all obligations in
respect of Disqualified Equity Interests which became due during the period
ending on the date of determination, plus (f) all Indebtedness of the types
referred to in clause (a) through (e) of this definition of any partnership or
Joint Venture (other than a Joint Venture that is itself a corporation or
limited liability company) in which Parent or any of its Consolidated
Subsidiaries is a general partner or joint venturer, unless such Indebtedness is
expressly made nonrecourse to Parent or such Subsidiaries; provided that
Consolidated Funded Debt will not include (without duplication) (1) Indebtedness
in respect of Swap Contracts, including the Swap Termination Value thereof,
(2) obligations to the extent that such obligations are indirect, contingent
obligations (other than L/C Obligations and contingent obligations with respect
to the undrawn face amount of any Credit) or (3) any Performance Credit, but
only to the extent that the face amount of such Performance Credit is less than
$20,000,000.  For the avoidance of doubt, any amount of the face amount of each
issued and outstanding Performance Credit that equals or exceeds $20,000,000
will be included in Consolidated Total Funded Debt (including the first dollar
of such face amount of such Performance Credit in excess of $20,000,000).

 

11

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit” means any Letter of Credit or Bank Undertaking, including any
Performance Credit.

 

“Credit Application” means an application and agreement (including any related
reimbursement agreement) for the issuance or amendment of a Letter of Credit or
a Bank Undertaking in the form from time to time in use by the L/C Issuer.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) a
continuation of any Eurodollar Rate Loan (or portion thereof) into a new
Eurodollar Loan of a new Interest Period, (c) a conversion of any Base Rate Loan
(or portion thereof) into a Eurodollar Loan of a new Interest Period or the
conversion of any Eurodollar Loan (or portion thereof) into a Base Rate Loan or
(d) an L/C Credit Extension.

 

“Credit Group” means, collectively, Administrative Agent and the Lending
Parties.

 

“Current Portion of Consolidated Long Term Debt” means, as determined as of the
last day of any Fiscal Period, calculated  for Parent and its Subsidiaries on a
Consolidated basis, the aggregate principal amount of all Consolidated Total
Funded Debt (other than the Obligations hereunder) that became due and payable
during the period consisting of the four consecutive Fiscal Periods ending on
such date of determination.

 

“Default” means any event or condition that, with the giving of notice, the
passage of time, or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than
L/C Fees, a per annum interest rate equal to the sum of (i) the Base Rate, plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans and plus (iii)
2.0% per annum; provided that, with respect to a Eurodollar Rate Loan, the
Default Rate will be a per annum interest rate equal to the sum of (A) the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus (B) 2.0%; and (b) when used with respect to L/C Fees, a per annum interest
rate equal to the sum of (1) the Applicable Rate plus (2) 2.0% per annum.

 

“Defaulting Lender” means, subject to Section 3.07(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrowers
or Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations

 

12

--------------------------------------------------------------------------------


 

hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after request by Administrative Agent, to
confirm in a manner satisfactory to Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any applicable
Bankruptcy Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Disposition” means the sale, assignment, transfer, conveyance, license (other
than on a non-exclusive basis), lease or other disposition (including any sale
and leaseback transaction) of any property by any Person (other than such
person’s own Equity Interests), including any sale, assignment, transfer,
conveyance or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.  The term “Dispose”
has a meaning correlative thereto.  For purposes of clarification, the issuance
by any Person of Equity Interests in itself (or rights with respect thereto)
shall not be deemed a Disposition by such Person.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures or is mandatorily redeemable in cash pursuant
to a sinking fund obligation or otherwise, (b) is redeemable in cash at the
option of the holder thereof, or (c) requires or mandates the purchase,
redemption, retirement, defeasance or other similar payment (other than
dividends) for cash, in each case on or prior to the last to occur of the
Revolving Credit Maturity Date.  The term “Disqualified Equity Interest” will
also include any options, warrants or other rights that are convertible into any
Disqualified Equity Interest or that are redeemable at the option of the holder,
or required to be redeemed, prior to the last to occur of the Revolving Credit
Maturity Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward) in Dollars as determined by Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Electronic Platform” means an electronic system for the delivery of information
(including documents), such as DXSyndicateTM, SyndTrak Online TM or Intralinks
on Demand

 

13

--------------------------------------------------------------------------------


 

WorkspacesTM that may or may not be provided or administered by Administrative
Agent or an Affiliate thereof.

 

“Eligible Assignee” means any of the following: (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund and (d) any other Person (other than a natural
person) approved by (i) Administrative Agent, (ii) in the case of an assignment
of a Revolving Credit Commitment, Swing Line Lender and L/C Issuer and (iii)
unless an Event of Default has occurred and is continuing (in which event the
Borrowers’ approval will not be required), the Borrowers (each such approval not
to be unreasonably withheld or delayed); provided that, notwithstanding the
foregoing, “Eligible Assignee” will not include (1) any Loan Party or any
Subsidiary or other Affiliate of any Loan Party or (2) any Defaulting Lender.

 

“Eligible Receivables” means all trade receivables and related contract rights
originated and owned by Parent and its Subsidiaries on a Consolidated basis.

 

“Employee Benefit Plan” means any Pension Plan and any employee welfare benefit
plan, as defined in Section 3(1) of ERISA, that is maintained for the employees
of any Person or any ERISA Affiliate of such Person.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means all claims, complaints, notices or inquiries,
however asserted, by any Governmental Authority or other Person alleging
Environmental Liabilities.

 

“Environmental Laws” means any and all Laws relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the actual or
alleged presence of or release or threatened release of any Hazardous Materials
into the environment on or from any property owned or operated by any Borrower,
any Subsidiary thereof or any other Loan Party or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

 

14

--------------------------------------------------------------------------------


 

or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent or any Subsidiary thereof within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such Person was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by Parent or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Parent or any
ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded upwards, as necessary, to the nearest
1/16th of one percent (0.0625%)) obtained by dividing (a) the rate per annum
determined by Administrative Agent at approximately 11:00 a.m., London time, on
the date that is two Business Days prior to the beginning of such Interest
Period by reference to the British Bankers’ Association “Interest Settlement
Rates” for deposits in Dollars (or, for determination of the Eurodollar Rate for
a Borrowing that is denominated in an Alternative Currency, for deposits in the
applicable Alternative Currency) as set forth by any service (including
Bloomberg, Reuters and Thomson Financial) selected by Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates, in each case in an
amount approximately equal to the principal amount to which such Interest Period
applies (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that, if an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, then
“Eurodollar Rate” will be the interest rate per annum determined by
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars (or, for determination of the Eurodollar Rate for a Borrowing that is
denominated in an Alternative Currency, for deposits in the applicable
Alternative Currency) in an amount

 

15

--------------------------------------------------------------------------------


 

approximately equal to the principal amount to which such Interest Period
applies (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period are offered for such Interest Period by Wells
Fargo to major banks in the London interbank offered market in London, England
at approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the beginning of such Interest Period by (b) one minus the Reserve
Requirement in effect on such date.  Each determination by Administrative Agent
pursuant to this definition will be conclusive absent manifest error.

 

“Eurodollar Rate Loan” means a Loan that bears interest based upon the
Eurodollar Rate.

 

“Event of Default” has the meaning given such term in Section 8.01.

 

“Event of Loss” means, with respect to any property, any (a) any loss,
destruction or damage of such property or (b) any actual condemnation, seizure
or taking, by exercise of the power of eminent domain or otherwise, of such
property, or confiscation of such property or the requisition of the use of such
property.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lending Party
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or any other Loan Party hereunder or under any Loan
Document, (a) any taxes imposed on or measured by its overall net income
(however denominated) and any franchise taxes imposed on it (in lieu of net
income taxes) by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lending Party, in which its applicable Lending
Office is located; (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Borrower or any
other Loan Party is located; (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lending Party that has failed
to comply with clause (A) of Section 3.01(e)(ii); and (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 3.08, any withholding tax that is (i) imposed on amounts payable
to such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii)
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers or such other Loan Party with
respect to such withholding tax pursuant to Section 3.01(a).

 

“Existing Lenders” has the meaning given such term in Recital A.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

16

--------------------------------------------------------------------------------


 

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day will be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day will be the average rate
(rounded upward, if necessary, to a whole multiple of one one-hundredth of one
percent (0.01%)) charged to Wells Fargo on such day on such transactions as
determined by Administrative Agent.

 

“Fiscal Period” means, as of any date of determination with respect to Parent or
any Subsidiary thereof, each fiscal quarter of Parent ending on March 31, June
30, September 30 and December 31 of each applicable Fiscal Year.

 

“Fiscal Year” means each fiscal year of Parent ending December 31 of each
calendar year.

 

“Foreign Indebtedness” has the meaning given such term in Section 7.03(n).

 

“Foreign Lender” means any Lending Party that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia will be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Percentage Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Percentage Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

17

--------------------------------------------------------------------------------


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranteed Obligations” has the meaning given such term in Section 10.15(a).

 

“Guarantor Subordinated Indebtedness” has the meaning given such term in
Section 10.15(j).

 

“Guarantor Subordinated Indebtedness Payments” has the meaning given such term
in Section 10.15(j).

 

“Guarantors” means, collectively, (a) each Subsidiary Guarantor that is a party
to this Agreement for purposes of Section 10.15 (including each Domestic
Subsidiary that at a date subsequent to the Closing Date executes a Joinder
Agreement pursuant to Section 6.12 in order to become a Subsidiary Guarantor
hereunder for purposes of Section 10.15 following the date hereof) and (b) each
other Person who, at a date subsequent to the Closing Date, becomes a guarantor
of all or any portion of the Obligations hereunder and under the other Loan
Documents.  Unless Administrative Agent and the Borrowers otherwise expressly
agree in advance in writing that a particular Foreign Subsidiary will become a
Guarantor, no Foreign Subsidiary will be a Guarantor.

 

“Guaranty” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other financial obligation; (b) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other financial obligation of the payment or performance of such Indebtedness
or other financial obligation; (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other financial obligation; or (d) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other financial obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), and will
include the guaranty set forth in Section 10.15.  The amount of any Guaranty
will be deemed to be the amount recognized as a guaranty and shown on the
guaranteeing Person’s financial statements in accordance with GAAP provided that
if such financial statements of the guaranteeing Person are not reasonably
available to Administrative Agent at its reasonable request, the amount of such
Guaranty will be deemed to

 

18

--------------------------------------------------------------------------------


 

be the maximum reasonably anticipated liability in respect thereof as determined
by the guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hong Kong Dollars” means the lawful currency of Hong Kong, a special
administrative region of the People’s Republic of China.

 

“Honor Date” means, with respect to any Letter of Credit, the date of any
payment by L/C Issuer in respect of any draw thereunder.

 

“Indebtedness” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties and other financial guarantees; (c) the Swap Termination Value under
all Swap Contracts to which such Person is a party; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness (i)
will have been assumed by such Person or (ii) unless such indebtedness is
nonrecourse as described in clause (i) below, is limited in recourse; (f) all
Attributable Debt in respect of all Capitalized Leases and Synthetic Lease
Obligations of such Person; (g) all obligations of such Person to purchase,
redeem, retire, defease or make other similar payments (other than dividends) in
respect of Disqualified Equity Interests in cash valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Guarantees of
such Person in respect of any of the foregoing; and (i) the Indebtedness of any
Person will include the Indebtedness of any partnership or Joint Venture (other
than a Joint Venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  Notwithstanding the
foregoing, for all purposes hereof, the Indebtedness of any Person will not
include obligations in respect of operating leases, as determined by GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” means, collectively, Administrative Agent (and any sub-agent
thereof), each Arranger, each Lending Party and each Related Party of any of the
foregoing Persons.

 

19

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each of case (a) and (b) undertaken under Federal, state or
foreign Law, including the Bankruptcy Code.

 

“Interest Payment Date” means (a) with respect to (i) a Eurodollar Rate Loan,
the last day of each Interest Period applicable thereto and, in the case of a
Eurodollar Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(ii) a Base Rate Loan (other than a Swing Line Loan), the last Business Day of
each calendar quarter, and (iii) a Swing Line Loan, the last Business Day of
each calendar month; and (b) in the case of Revolving Credit Loans and Swing
Line Loans, the Revolving Credit Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their related Loan Notice; provided
that (a) any Interest Period that would otherwise end on a day that is not a
Business Day will be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
will end on the next preceding Business Day; (b) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) will end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for any Revolving Credit Loan
will extend beyond the Revolving Credit Stated Maturity Date.

 

“Investigation” means a formal investigation or a formal inquiry by a
Governmental Authority in respect of which any Loan Party has received an
official written notice or similar communication that such Governmental
Authority has sufficient cause to institute, and has instituted, such an
investigation or inquiry into the acts or business practices of such Loan Party
or any of its Subsidiaries in order to determine (a) whether such acts or
business practices constitute a violation of applicable Law and (b) if so,
whether civil or criminal proceedings should be instituted against such Loan
Party or any such Subsidiary as a result of such violation, which civil or
criminal proceedings, if adversely determined and viewed in light of all
relevant circumstances, would cause a Material Adverse Change.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or limited liability
company interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance hereunder,
the amount of

 

20

--------------------------------------------------------------------------------

 

any Investment will be the original principal or capital amount thereof without
adjustment for subsequent increases or decreases in the value of such
Investment, and will, if made by the transfer or exchange of Property other than
cash, be deemed to have been made in an original principal or capital amount
equal to the fair market value of such Property.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” (exclusive of Rule 3.14 thereof) published by the
Institute of International Banking Law & Practice (or, if L/C Issuer agrees at
the time of issuance, such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Credit, the L/C Application
relating thereto and any other document entered into by L/C Issuer and any
Borrower as account party or its permitted designee or otherwise delivered by
such Borrower or its permitted designee to or for the benefit of L/C Issuer, in
each case relating to such Credit.

 

“Joinder Agreement” means an agreement entered into by a Subsidiary of Parent
following the date hereof to join in the Guaranty set forth in Section 10.15, in
substantially the form of Exhibit C or any other form approved by Administrative
Agent.

 

“Joint Venture” means a joint venture, partnership, alliance, consortium or
similar arrangement formed for the purpose of performing a single Project or
series of related Projects, whether in corporate, partnership or other legal
form; provided that, as to any such arrangement in corporate form, such
corporation shall not, as to any Person of which such corporation is a
subsidiary, be considered to be a Joint Venture to which such Person is a party.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, concessions, grants,
franchises, requests, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law.

 

“L/C Advance” means a Lender’s funding of its participation in an L/C Borrowing
in accordance with its Percentage Share.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by
L/C Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Credit that has not been reimbursed on the date when made or refinanced as a
Revolving Credit Borrowing.

 

21

--------------------------------------------------------------------------------


 

“L/C Credit Extension” means, with respect to any Credit, the issuance thereof,
the extension of the expiry date thereof or the increase of the amount thereof.

 

“L/C Expiration Date” means the day that is five Business Days prior to the
Revolving Credit Stated Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“L/C Fee” has the meaning given such term in Section 2.04(h).

 

“L/C Issuer” means, Wells Fargo or any other Lender designated from time to time
by the Administrative Borrower, on behalf of the Borrower, in such Lender’s
separate capacity as the issuer of Credits hereunder, or any successor issuer of
Credits hereunder.

 

“L/C Obligations” means, at any time, the sum of (a) the aggregate amount
available to be drawn under all outstanding Credits and (b) the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Credit, the amount of such Credit
will be determined in accordance with Section 1.02(j).

 

“L/C Sublimit” means an amount equal to $300,000,000.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

 

“Lender” means, collectively, (a) initially, each Lender designated on
Schedule 2.02 as a “Lender” and (b) each Lender that assumes a Revolving Credit
Commitment pursuant to an Assignment and Assumption or pursuant to the
applicable Additional Commitment Documentation or which otherwise holds a
Revolving Credit Commitment, a Revolving Credit Loan, a risk participation in a
Swing Line Loan or a participation in a Credit or a L/C Borrowing.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Detail Form, or such other
office or offices as a Lender may from time to time notify the Borrowers,
Administrative Agent and Lending Parties.

 

“Lending Parties” means, collectively, Lenders, Swing Line Lender and
L/C Issuer.

 

“Letter of Credit” means any standby and commercial letter of credit issued
hereunder (and will include financial letters of credit and Performance Credits
if issued as a standby letter of credit).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property).

 

“Loan” means any Revolving Credit Loan or Swing Line Loan.

 

22

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Credits and related Issuer Documents,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16, the Wells Fargo Fee Letter, the Arrangers Fee
Letter, any Note and any and all other agreements, documents and instruments
executed and/or delivered (and, if not executed and only delivered, identified
as a Loan Document) by any Loan Party to Administrative Agent or any Lending
Party or their respective authorized designee evidencing or otherwise relating
to the Loans or the L/C Borrowings made or issued hereunder.

 

“Loan Notice” means a notice, pursuant to Section 2.03(a), of (a) a borrowing of
Loans, (b) a conversion of Loans from one Type to the other or (c) a
continuation of Eurodollar Rate Loans, which notice, if in writing, will be
substantially in the form of Exhibit D.

 

“Loan Parties” means, collectively, all Borrowers and all Guarantors.

 

“Material Adverse Change” means any of the following: (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance or properties of Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of
Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document to
which any Loan Party is a party against Parent and its Subsidiaries taken as a
whole, or the rights and remedies of Administrative Agent or any Lending Party
under or in respect of any Loan Document.

 

“Material Adverse Effect” means any of the following: (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance, properties or prospects of Parent and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document to
which any Loan Party is a party against Parent and its Subsidiaries taken as a
whole or the rights and remedies of Administrative Agent or any Lending Party
under or in respect of any Loan Document.

 

“Material Subsidiary” means any direct or indirect wholly owned Subsidiary of
Parent whose gross revenues for the preceding twelve months, calculated as of
December 31 of each year, are greater than $200,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

 

23

--------------------------------------------------------------------------------


 

“National Currency Unit” means a fraction or multiple of one Euro expressed in
units of the former national currency of a Participating Member State.

 

“Note” means any promissory note executed by the Borrowers in favor of a Lender
pursuant to Section 2.12 in substantially the form of Exhibit E.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Credits, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Bankruptcy Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction) of such Person; (b) with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
of such Person; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization of such Person and any
agreement, instrument, filing or notice with respect thereto filed in connection
with such Person’s formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
Person.

 

“Original Credit Agreement” means the Amended and Restated Senior Unsecured
Revolving Credit Agreement dated as of September 5, 2007, as amended, modified
and supplemented by the First Amendment to Amended and Restated Senior Unsecured
Revolving Credit Agreement dated as of October 31, 2007, the Second Amendment to
Amended and Restated Senior Unsecured Revolving Credit Agreement dated as of
May 22, 2008, the separate Joinder Agreements dated as of May 22, 2008 by which
CH2M Energy and CH2M Engineering were joined as borrowers, the Consent and Third
Amendment to Amended and Restated Senior Unsecured Revolving Credit Agreement
dated as of June 23, 2010 and the Amendment to Consent and Third Amendment to
Amended and Restated Senior Unsecured Revolving Credit Agreement dated as of
June 30, 2010, among the Borrowers, Subsidiary Guarantors party thereto, the
Existing Lenders and Wells Fargo as an issuing bank, as the swing line lender
and as administrative agent on behalf of the Existing Lenders.

 

“Original Credit Documents” has the meaning given such term in Recital B.

 

“Original Credit Facility” has the meaning given such term in Recital A.

 

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made

 

24

--------------------------------------------------------------------------------


 

hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Parent” has the meaning given such term in the preamble.

 

“Participant” means any Person other than a natural person, any Borrower or any
of any Borrower’s Affiliates.

 

“Participating Member State” means each country so described in any EMU
Legislation.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Parent and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

 

“Percentage Share” means as to any Lender at any time, the percentage (expressed
as a decimal carried out to the ninth decimal place) of the Aggregate Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment at
such time, subject to adjustment as provided in Section 3.07; provided that, if
the commitment of each Lender to make Revolving Credit Loans and the obligation
of any L/C Issuer to issue L/C Credit Extensions have been terminated pursuant
to Section 8.03 or if the Aggregate Revolving Credit Commitments have expired,
then the Percentage Share of each Lender will be determined based upon such
Lender’s Percentage Share most recently in effect, giving effect to any
subsequent assignments.  The initial Percentage Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.02

 

25

--------------------------------------------------------------------------------


 

or in the Assignment and Assumption or pursuant to the applicable Additional
Commitment Documentation pursuant to which such Lender became a party hereto, as
applicable.

 

“Performance Credit” means a standby letter of credit or Bank Undertaking used
directly or indirectly to cover bid, performance, advance and retention
obligations in support of the Borrowers’ work program.

 

“Permitted Acquisition” means any Acquisition that meets the following
conditions:

 

(a)           such proposed Acquisition does not cause the aggregate cash
purchase price of all Acquisitions in any one Fiscal Year to equal or exceed
$300,000,000;

 

(b)           such proposed Acquisition only involves assets or businesses
comprising a business, or those assets of a business, substantially of the type
engaged in by the Borrowers as of the date of this Agreement (or reasonably
related thereto);

 

(c)           such proposed Acquisition will be consensual and be approved by
(i) the Target’s board of directors (or by the Target’s board or members of
managers or other applicable managing body if Target is not a corporation) and
(ii) to the extent required by applicable Law, the holders of the Equity
Interests in the Target;

 

(d)           no Default or Event of Default will have occurred and be
continuing or result from the consummation of such proposed Acquisition;

 

(e)           prior to the closing and consummation of such proposed Acquisition
for which cash consideration exceeds $50,000,000, (i) Parent will deliver to
Administrative Agent pro forma Consolidated financial statements for Parent and
its Subsidiaries, including the Target, in form satisfactory to Administrative
Agent, in its Reasonable Discretion, (ii) after giving effect to such proposed
Acquisition, the Borrowers will be in compliance with the financial covenants
set forth in Section 7.14 on a pro forma basis, (iii) the Consolidated Leverage
Ratio, as calculated as of the last day of the most recently ended Fiscal Period
of Parent for which Parent has delivered to Administrative Agent a Compliance
Certificate pursuant to Section 6.01(c) along with the accompanying audited
Consolidated financial statements pursuant to Section 6.01(a) or unaudited
Consolidated financial statements pursuant to Section 6.01(b), as applicable,
but after giving pro forma effect to such proposed Acquisition, will not exceed
2.75 to 1.00, (iv) any secured Indebtedness to be assumed by any Loan Party or
any Subsidiary thereof upon the consummation of such proposed Acquisition is
purchase money Indebtedness or Capitalized Leases secured only by the assets of
the Target acquired with the proceeds of such purchase money Indebtedness or
Capitalized Leases, and (v) Administrative Borrower will deliver to
Administrative Agent a certificate of a Responsible Officer certifying as to the
matters set forth in clause (d) above of this definition and in subclauses
(ii) through (iv) of this clause (e);

 

(f)            the business and assets of the Target will be free and clear of
Liens, except Liens permitted pursuant to Section 7.01; and

 

26

--------------------------------------------------------------------------------


 

(g)           the proposed Acquisition will be undertaken and consummated in
accordance and in compliance in all material respects with all applicable Laws
and, to the extent applicable, all necessary and appropriate authorizations,
permits, consents and approvals, including Hart-Scott-Rodino antitrust
notification and clearance, will have been received from Governmental
Authorities and third parties (including in respect of material agreements to be
assumed under relevant purchase document).

 

“Permitted Encumbrances” means (a) any cash collateral or other credit support
provided to L/C Issuer in respect of a Defaulting Lender pursuant to clauses
(D) or (E) of Section 2.04(a)(iv) and (c) any cash collateral or other credit
support provided to Swing Line Lender in respect of a Defaulting Lender pursuant
to clause (C) of Section 2.05(b).

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Receivables Financing” means the sale of, or transfer of interests
in, Program Receivables to special purpose trusts or corporations which are not
Affiliates of the Loan Parties in exchange for consideration equal to the fair
market value of such Program Receivables (i.e., a “true sale”) (provided that
not less than 95% of such consideration will be in the form of cash); provided
that (a) such transaction does not constitute and could not reasonably be
expected to result in a Default and (b) the Permitted Receivables Financing will
not contain terms and conditions providing for recourse to any Loan Party or any
of their Subsidiaries in the event of any failure to collect on any Program
Receivables (other than customary indemnities and expense reimbursement
provisions and recourse for falsity of representations and warranties or breach
of covenants).

 

“Permitted Receivables Financing Documents” means, collectively with respect to
all Permitted Receivables Financings, all documents evidencing or entered into
in connection with such Permitted Receivables Financings.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Prime Rate” means the per annum rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo as its “Prime Rate,” such
rate being the rate of interest most recently announced within Wells Fargo at
its principal office in San Francisco, California as its “Prime Rate,” with the
understanding that Wells Fargo’s “Prime Rate” is one of Wells Fargo’s base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof after its announcement in such internal publication or publications as
Wells Fargo may designate.  Wells Fargo’s “Prime Rate” is not intended to be the
lowest rate of interest charged by Wells Fargo in connection with extensions of
credit to borrowers.  Any change in Wells Fargo’s “Prime

 

27

--------------------------------------------------------------------------------


 

Rate” as announced by Wells Fargo will take effect at the opening of business on
the day specified in the public announcement of such change.

 

“Program Receivables” means all Eligible Receivables sold pursuant to a
Permitted Receivables Financing.

 

“Project” means each contractual arrangement between a client and Parent or a
Subsidiary for the performance of services (including design, engineering,
procurement, construction program management and any other services that Parent
or a Subsidiary provides to its clients in the ordinary course of business).

 

“Reasonable Discretion” means, as to any Person, a determination or judgment
made by such Person in good faith in the exercise of reasonable (from the
perspective of a secured lender) business judgment.

 

“Record” means information that is inscribed on a tangible medium or which is
stored on an electronic or other medium and is retrievable in perceived form.

 

“Register” means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates, and specifically includes, in
the case of (a) Wells Fargo, Wells Fargo in its separate capacities as
Administrative Agent, as Swing Line Lender and as a L/C Issuer, and (b) Wells
Fargo Securities, LLC, in its capacity as the “left lead” Arranger.

 

“Replacement Lender” has the meaning given such term in Section 3.08(a)(ii).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice, (b) with respect to an
L/C Credit Extension, an L/C Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means (a) at any time that the Aggregate Revolving Credit
Commitments are in effect, Lenders holding in excess of 50.0% of the Aggregate
Revolving Credit Commitments; (b) at any time that any Loans are outstanding but
the Aggregate Revolving Credit Commitments have been terminated, Lenders holding
in excess of 50.0% of the aggregate Outstanding Amount of the Loans; and (c) at
any time on or prior to the Closing Date and the funding or issuance of the
initial Credit Extension hereunder, Lenders holding in excess of 50.0% of the
Aggregate Revolving Credit Commitments; provided that without limiting the
foregoing, in the event there are two or more Lenders, “Required Lenders” must
be comprised of

 

28

--------------------------------------------------------------------------------


 

at least two Lenders; and provided, further, that the Revolving Credit
Commitment held or deemed held by any Lender determined by Administrative Agent
to be a Defaulting Lender will be excluded for purposes of making a
determination of Required Lenders; and provided, further, that the Loans held or
deemed held by any Lender determined by Administrative Agent to be a Defaulting
Lender pursuant to clauses (b) or (c) of the definition of “Defaulting Lender”
will be excluded for purposes of making a determination of Required Lenders.

 

“Reserve Requirement” means the stated maximum rate (rounded upwards, as
necessary, to the nearest 1/16th of one percent (0.0625%)), as in effect on any
date of determination of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves) applicable on such date to
any member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D) of the FRB as in effect on such day, whether or
not applicable to any Lending Party.

 

“Responsible Officer” means (a) in connection with any Request for Credit
Extension to be delivered hereunder, the chief executive officer, president,
chief financial officer, treasurer or controller of the Administrative Borrower;
(b) with respect to Parent in connection with any Compliance Certificate or any
other certificate or notice pertaining to any financial information required to
be delivery by any Borrower hereunder or under any other Loan Document, the
chief financial officer, treasurer, controller or other officer having primary
responsibility for the financial affairs of such Person; and (c) otherwise, with
respect to any Borrower or any other Loan Party, the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or
controller of such Person.

 

“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interest of such Person, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of such Equity Interest or on account of any return of capital to
any holder of any such Person’s Equity Interests, (c) the acquisition for value
by such Person of any Equity Interests issued by such Person or any other Person
that Controls such Person, and (d) with respect to the foregoing clauses
(a) through (c) of this definition, any transaction that has a substantially
similar effect.

 

“Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of the funding of a Eurodollar Rate Loan hereunder denominated in
an Alternative Currency, (b) each date of an amendment or modification of any
such Loan having the effect of increasing the amount thereof (solely with
respect to the increased amount), (c) each date of any prepayment or repayment
of any Loan denominated in an Alternative Currency and (d) such additional dates
as Administrative Agent or any Lending Party will reasonably determine in
accordance with the provisions of this Agreement.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Lender pursuant to
Section 2.02(a).

 

29

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, as to each Lender at any time, its
obligation to do the following pursuant to the terms hereof: (a) make Revolving
Credit Loans to the Borrowers; (b) purchase participations in L/C Obligations;
and (c) purchase participations in Swing Line Loans; all in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.02 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto or pursuant to the
applicable Additional Commitment Documentation, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit Commitment Fee” has the meaning given such term in
Section 2.10(a).

 

“Revolving Credit Loan” has the meaning given such term in Section 2.02(a).

 

“Revolving Credit Maturity Date” means the earliest of (a) the Revolving Credit
Stated Maturity Date, (b) the date of the termination of the Aggregate Revolving
Credit Commitments pursuant to Section 2.07 and (c) the date of the termination
of the Aggregate Revolving Credit Commitments and of the obligation of
L/C Issuer to make L/C Credit Extensions and the acceleration of the Revolving
Credit Loans pursuant to Section 8.03.

 

“Revolving Credit Stated Maturity Date” means December 6, 2015.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Administrative Agent to be customary in the place of disbursement
or payment for the settlement of international banking transactions in the
relevant Alternative Currency.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.” means Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., and any successor
thereto.

 

“SEC” means the Securities Exchange Commission and any successor thereto.

 

“Significant Subsidiary” has the meaning given such term in Article VII.

 

“Singapore Dollars” means the lawful currency of Republic of Singapore.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any similar state statute applicable to Parent or any
Subsidiary thereof; (b) the present fair salable value of the property of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured;
(c) such Person is able to realize upon its property and pay its

 

30

--------------------------------------------------------------------------------

 

debts and other liabilities (including contingent liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage.

 

“Specified Lender” means, at any time, any Lender (a) that has requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof; (b) to whom any Borrower must pay an
additional amount (or on whose behalf any Borrower must pay an additional amount
to a Governmental Authority) pursuant to Section 3.01; (c) that gives a notice
pursuant to Section 3.02; (d) that is a Defaulting Lender; or (e) that is the
sole Lender that has refused or failed, within a reasonable period of time (as
determined by Administrative Agent in its Reasonable Discretion) from first
receiving a written request therefor from Administrative Agent, to provide its 
written approval of any amendment, consent or waiver in respect of any matter
related to this Agreement or the other Loan Documents requiring that all Lenders
will have given written approval of such requested amendment, consent or waiver
consent pursuant to Section 10.01 and in such instance Lenders sufficient to
constitute Required Lenders have already provided such written approval pursuant
to Section 10.01.

 

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates, as well as documents and other written
materials relating to the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates or any other materials or matters relating
to the Loan Documents (including any amendments or waivers of the terms thereof
or supplements thereto).

 

“Spot Rate” for a currency means the rate determined by Administrative Agent or
the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by Administrative Agent or the L/C Issuer if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided, further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time

 

31

--------------------------------------------------------------------------------


 

beneficially owned, or the management of which is otherwise Controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” will refer to a Subsidiary or Subsidiaries of Parent or any
Borrower (other than Parent), as the context will require.

 

“Subsidiary Guarantor” has the meaning given such term in Section 10.15(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts,  (a) for any date on or after the
date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a) of this definition, the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.05.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means, at any time, the provider of the Swing Line hereunder
(which, initially, will be Wells Fargo).

 

“Swing Line Loan” has the meaning given such term in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, will be substantially in the form of
Exhibit F.

 

32

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is a
part of, but is not in addition to, the Aggregate Revolving Credit Commitments.

 

“Synthetic Lease Obligation” means the principal balance outstanding under any
lease, funding agreement or other arrangement with respect to any real or
personal property pursuant to which the lessor is treated as the owner of such
property for accounting purposes and the lessee is treated as the owner of such
property for federal income tax purposes, or any tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

 

“Target” means any Person that Parent or a Subsidiary thereof proposes to
acquire by merger, stock purchase or by the purchase of all or substantially all
of its assets.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $35,000,000.

 

“Total Revolving Credit Outstandings” means, at any time, the sum of (a) the
aggregate Outstanding Amount of all Revolving Credit Loans, plus (b) the
Outstanding Amount of all L/C Obligations and plus (c) the Outstanding Amount of
all Swing Line Loans.

 

“Trading with the Enemy Act” means the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.

 

“Transaction Costs” means the fees, costs and expenses paid or payable by the
Loan Parties in connection with the consummation of the transactions
contemplated by the Loan Documents and the initial funding of the Credit
Extensions under this Agreement on the Closing Date.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits 2007 Revision, UCP 600, published
by the International Chamber of Commerce (or, if L/C Issuer will agree at the
time of issuance, such later version

 

33

--------------------------------------------------------------------------------


 

thereof as may be in effect immediately prior to the issuance of such Letter of
Credit, the extension of the expiry date thereof or any increase of the amount
thereof).

 

“U.K. Regulatory Cost” means an addition to the interest rate on a Eurodollar
Rate Loan denominated in an Alternative Currency to compensate a Lender for the
cost imputed to such Lender in respect of any such Eurodollar Rate Loan
denominated in an Alternative Currency made by such Lender hereunder resulting
from the imposition from time to time under or pursuant to the Bank of England
Act 1998 or by the Bank of England or the Financial Services Authority (the
“FSA”) (or other United Kingdom governmental authorities or agencies) of a
requirement to place non-interest-bearing deposits or special deposits (whether
interest-bearing or not) with the Bank of England to meet cash ratio
requirements and/or pay fees to the FSA calculated by reference to liabilities
used to fund such Eurodollar Rate Loan; provided that the Borrowers will only be
liable for amounts in respect of costs (a) for the period of up to ninety days
prior to the date on which such demand was made and (b) to the extent the Lender
making demand therefor has required similarly situated borrowers or obligors to
pay comparable amounts in respect of such increased costs or reduced returns.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“Unreimbursed Amount” means, with respect to any Credit, any amount (in Dollars,
or if the applicable Credit is denominated in an Alternative Currency, the
Dollar Equivalent thereof) drawn thereunder that the Borrowers have failed to
reimburse to L/C Issuer by 11:00 a.m. on the related Honor Date.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wells Fargo Fee Letter” means the letter agreement, dated November 29, 2010,
between the Borrowers and Administrative Agent and Wells Fargo Securities, LLC,
in its capacity as the “left lead” Arranger regarding certain fees to be paid by
the Borrowers in connection with the transactions contemplated by the Loan
Documents.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.02                                                             
CERTAIN RULES OF CONSTRUCTION.

 

(a)           General Rules.

 

(i)            Unless the context otherwise clearly requires, the meaning of a
defined term is applicable equally to the singular and plural forms thereof.

 

34

--------------------------------------------------------------------------------


 

(ii)           The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(iii)          The word “documents” includes instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

 

(iv)          The words “include” and “including” are not limiting and the word
“or” is not exclusive.

 

(v)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(vi)          Unless the context otherwise clearly requires, the words
“property,” “properties,” “asset” and “assets” refer to both personal property
(whether tangible or intangible, including cash, securities, accounts and
contract rights) and real property.

 

(vii)         Whenever a representation or warranty is made to any Person’s
knowledge or awareness or with a similar qualification, knowledge or awareness
means the actual knowledge of the Responsible Officers, after such investigation
into the applicable matter as is customary for the Responsible Officers in the
ordinary course of their conduct of the applicable Person’s business.

 

(viii)        Whenever this Agreement refers to any “wholly-owned” Subsidiary of
any Person, such reference shall be deemed to include any Foreign Subsidiary of
such Person in which a nominal amount of Equity Interests are held by residents
of the jurisdiction in which such Subsidiary is organized in order to comply
with requirements of local law.

 

(ix)           Any reference to a Person will be construed to include such
Person’s successors and assigns.

 

(x)            Unless the context otherwise requires, terms that are used but
not defined herein but are defined in Article 8 or Article 9 of the UCC will
have the meaning so given to them in Article 8 or Article 9 of the UCC.

 

(xi)           Unless the context otherwise clearly requires, (A) Article,
Section, subsection, clause, Schedule and Exhibit references are to this
Agreement; (B) references to documents (including this Agreement) will be deemed
to include all subsequent amendments, renewals, extensions, replacements,
restatements and other modifications thereto, but only to the extent such
amendments, renewals, extensions, replacements, restatements and other
modifications are not prohibited by the terms of any Loan Document; and
(C) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 

(b)           Time References.  Unless the context requires otherwise, all
references herein to times of day will be references to Denver, Colorado time
(daylight or standard, as applicable).

 

35

--------------------------------------------------------------------------------


 

(c)           Captions.  The captions and headings of this Agreement are for
convenience of reference only and will not affect the interpretation of this
Agreement.

 

(d)           Cumulative Nature of Certain Provisions.  This Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and will be performed in accordance with
their respective terms.

 

(e)           No Construction Against Any Party.  This Agreement and the other
Loan Documents are the result of negotiations among, and have been reviewed by
counsel to, the Loan Parties, Administrative Agent and the Lending Parties and
are the products of all parties.  Accordingly, they will not be construed
against Administrative Agent or any Lending Party merely because of the
involvement of any or all of the preceding Persons in their preparation.

 

(f)            Paid in Full.  Any reference in this Agreement or in any other
Loan Document to the satisfaction or repayment in full of the Obligations means
the repayment in full in Cash (or, in the case of  Credits, the Cash
Collateralization or support by a standby letter of credit in accordance with
the terms hereof) of all Obligations other than unasserted contingent
indemnification obligations.

 

(g)           GAAP.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein will be construed, and all
financial computations required under this Agreement will be made, in accordance
with GAAP.  If at any time any change in GAAP or any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions) or other regulatory body
with jurisdiction over GAAP or any financial reporting by Parent, which results
in a material change in the method of accounting in the financial statements
required to be furnished to the Administrative Agent hereunder or in the
calculation of financial covenants, standards or terms contained in this
Agreement, and either the Borrowers or Required Lenders will so request,
Administrative Agent, the Lending Parties and the Borrowers will negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of Required
Lenders); provided that, until so amended:  (i) such ratio or requirement will
continue to be computed in accordance with GAAP prior to such change therein;
and (ii) the Borrowers will provide to Administrative Agent and the Lending
Parties financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(h)           Rounding.  Any financial ratios required to be maintained by the
Loan Parties or any of them pursuant to the Loan Documents will be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number using the common
– or symmetric arithmetic – method of rounding (in other words, rounding-up if
there is no nearest number).

 

36

--------------------------------------------------------------------------------


 

(i)            Computations of Certain Financial Covenants.  For purposes of
computing the Consolidated Leverage Ratio and the Consolidated Fixed Charge
Coverage as of any date, all components of such ratios will include or exclude,
as the case may be, for the period consisting of the four Fiscal Periods ending
on such date all financial results (without duplication of amounts) attributable
to any business or assets that are the subject of any Acquisition or Disposition
by Parent or any Subsidiary thereof effected during such period, as determined
by Administrative Agent in its Reasonable Discretion and consented to by the
Administrative Borrower (such consent not to be unreasonably withheld) on a pro
forma basis for such period as if such Acquisition or Disposition had occurred
(and any Indebtedness incurred or repaid in connection therewith had been
incurred and repaid, as the case may be) on (in the case of any balance sheet
item) the last day of such period or on (in the case of any other item) the
first day of such period.  Furthermore, for the purposes of computing the
Consolidated Leverage Ratio and the Consolidated Fixed Charge Coverage as of any
date, to the extent that any Joint Venture is included in Parent’s Consolidated
financial statements, such calculations will disregard the ratable portion of
such Joint Venture attributable to the ownership of any Joint Venture by any
Person who is not a Loan Party or a Subsidiary of a Loan Party.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of Parent and its Subsidiaries will be deemed to be carried at 100%
of the outstanding principal amount thereof.

 

(j)            Calculations with Respect to Credit.  Unless otherwise specified
herein, the amount of a Credit at any time will be deemed to be the stated
amount of such Credit in effect at such time; provided that, with respect to any
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Credit will be deemed to be the maximum stated amount of such
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

(k)           Documents Executed by Responsible Officers.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party will
be conclusively presumed to have been authorized by all necessary corporate or
other organizational action on the part of such Loan Party and such Responsible
Officer will be conclusively presumed to have acted on behalf of such Loan
Party.

 

(l)            Additional Alternative Currencies.  Borrower may from time to
time request that Loans be made and Credits be issued in a currency other than
those specifically listed in the definition of “Alternative Currency”; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  Each
such request will be subject to the prior approval of all Lenders.  Any such
request will be made to Administrative Agent not later than 11:00 a.m., ten
Business Days prior to the desired date for making the requested Loan or desired
issuance date of the requested Credit, as applicable.  Administrative Agent will
notify Borrower, not later than 9:00 a.m., five Business Days after receipt of
such request whether the Lenders have consented, in their sole discretion, to
the making of the requested Loan or the issuance of the requested Credit, as
applicable, in such requested currency.  Any failure by Administrative Agent to
respond to such request within the time period specified in the preceding
sentence will be deemed to be a refusal by the Lenders to

 

37

--------------------------------------------------------------------------------


 

permit such Loan to be made or such Credit to be issued in such requested
currency.  If the Lenders consent to the making of such Loan or the issuance of
such Credit, as applicable, in such requested currency (an “Additional
Alternative Currency”), such Additional Alternative Currency will thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
such Loan or Credit.

 

(m)          Exchange Rates.  Administrative Agent will determine the Spot Rates
as of each Revaluation Date to be used for calculating the Dollar Equivalent of
(i) Loans and other Obligations and (ii) issued and undrawn Credits, in each
case outstanding hereunder denominated in Alternative Currencies.  Such Spot
Rates will become effective as of such Revaluation Date and will be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of the audited and
unaudited financial statements to be prepared and delivered by Parent pursuant
to Section 6.01(a) and Section 6.01(b) or the calculation of financial covenants
hereunder, including pursuant to Section 7.14 (Financial Covenants) or except as
otherwise provided herein, the applicable amount of any currency for purposes of
the Loan Documents will be such Dollar Equivalent as so determined by
Administrative Agent.

 

(n)           Redenomination of Certain Foreign Currencies; New Currency.

 

(i)            Each obligation of the Borrowers to make a payment denominated in
the National Currency Unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof will be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency will be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
will be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan denominated in the currency of such member state is outstanding
immediately prior to such date, such replacement will take effect, with respect
to such Loan, at the end of the then current Interest Period.

 

(ii)           If, after the making of any Loan or the issuance of any Credit,
as applicable, in any Alternative Currency, currency control or exchange
regulations are imposed in the country which issues such Alternative Currency
with the result that different types of such Alternative Currency (the “New
Currency”) are introduced and the type of currency in which the Loan was made or
the Credit was issued (the “Original Currency”) no longer exists or the
Borrowers are not able to make payment to Administrative Agent for the account
of the Lending Parties or Administrative Agent in such Original Currency, then
all payments to be made by the Borrowers hereunder in such currency will be made
to Administrative Agent in such amount and such type of the New Currency as will
be equivalent to the amount of such payment otherwise due hereunder in the
Original Currency, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.  In addition, notwithstanding the foregoing provisions of
this Section 1.02(n), if, after the making of any Loan or the issuance of any
Credit, as applicable, in any Alternative Currency, the Borrowers are not able
to make payment to Administrative Agent for the account of the Lenders

 

38

--------------------------------------------------------------------------------


 

or Administrative Agent in the type of currency in which such Loan was made or
such Credit was issued because of the imposition of any such currency control or
exchange regulation, then such Loan will instead be repaid or such Credit will
be reimbursed, as applicable, when due in Dollars in a principal amount equal to
the Dollar Equivalent (as of the date of repayment) of such Loan or Credit
reimbursement amount.

 

(o)           Currency of Account.  Dollars are the currency of account and
payment for each and every sum at any time due from the Borrowers hereunder in
each case except as expressly provided in this Agreement; provided that, subject
to Section 1.02(n):

 

(i)            each repayment of a Loan or a part thereof, and each
reimbursement of a draw on a Credit, as applicable, will be made in the currency
in which such Loan or Credit is denominated at the time of that repayment or
reimbursement;

 

(ii)           each payment of interest will be made in the currency in which
such principal or other sum in respect of which such interest is payable, is
denominated;

 

(iii)          each payment of fees will be in Dollars;

 

(iv)          each payment in respect of costs, expenses and indemnities will be
made in the currency in which the same were incurred or the Dollar Equivalent
thereof; and

 

(v)           any amount expressed to be payable in a currency other than
Dollars will be paid in that other currency.

 

No payment to Administrative Agent or any Lending Party (whether under any
judgment or court order or otherwise) will discharge the obligation or liability
in respect of which it was made unless and until Administrative Agent or such
Lending Party will have received payment in full in the currency in which such
obligation or liability was incurred, and to the extent that the amount of any
such payment will, on actual conversion into such currency, fall short of such
obligation or liability actual or contingent expressed in that currency,
Borrower agrees to indemnify and hold harmless Administrative Agent or such
Lending Party, as applicable, with respect to the amount of the shortfall, with
such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in the shortfall.

 

(p)           Currency Fluctuations.  If, on any Revaluation Date the Dollar
Equivalent of the Total Revolving Credit Outstandings exceeds the Aggregate
Revolving Credit Commitments at such time for three or more consecutive Business
Days, then the Borrowers will repay or prepay the relevant Loans in accordance
with this Agreement within five Business Days from such third consecutive
Business Day (or on the Revolving Credit Maturity Date, as applicable) in an
aggregate principal amount such that, after giving effect thereto, the Total
Revolving Credit Outstandings (expressed in Dollars) no longer exceeds the
Aggregate Revolving Credit Commitments (expressed in Dollars).

 

39

--------------------------------------------------------------------------------


 

ARTICLE II
CREDIT EXTENSIONS

 

SECTION 2.01                                                              THE
ORIGINAL CREDIT AGREEMENT.

 

(a)           Schedule 2.01 sets forth all outstanding amounts of principal
Indebtedness in respect of Base Rate Loans and LIBOR Loans (each as defined in
the Original Credit Agreement) and all issued and undrawn, or drawn and
unreimbursed, Letters of Credit (as defined in the Original Credit Agreement)
for each Existing Lender (the “Aggregate Outstanding Principal Amount”).  There
are no Swing Line Loans (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement as of the date of this
Agreement.  Notwithstanding anything to the contrary contained in the Original
Credit Agreement, in order to effect the restructuring of the Original Credit
Facility as contemplated by this Agreement, (a) all Loans (as defined in the
Original Credit Agreement), whether Base Rate Loans or LIBOR Loans (each as
defined in the Original Credit Agreement), will be deemed Base Rate Loans or
Eurodollar Rate Loans, respectively (as applicable), on the Closing Date in
accordance with this Agreement, including this Section 2.01, (b) all “Letters of
Credit” under and as defined in the Original Credit Agreement will be deemed
Letters of Credit in accordance with this Agreement, including this Section
2.01, and (iii) all accrued and unpaid interest, including all accrued and
unpaid interest on the Aggregate Outstanding Principal Amount, and all accrued
and incurred and unpaid fees, costs and expenses payable under the Original
Credit Agreement with respect to the Original Credit Facility, including all
accrued and unpaid unused line fees under Section 3.3.1 of the Original Credit
Agreement and letter of credit fees under Section 3.3.2 of the Original Credit
Agreement, all applicable breakage fees under Section 3.2.4 of the Original
Credit Agreement incurred in connection with the termination of the Interest
Periods (as defined in the Original Credit Agreement) in respect of all
outstanding LIBOR Loans (as defined in the Original Credit Agreement) on the
Closing Date, regardless of whether such date is the last day of the applicable
Interest Period (as defined in the Original Credit Agreement), and all fees and
expenses outstanding under Section 12.1 or Section 12.2 of the Original Credit
Agreement and other similar costs and expenses, will be due and payable on the
Closing Date.  The rates of interest chargeable on Loans (as defined in the
Original Credit Agreement) outstanding as of the Closing Date will remain in
effect through the day immediately preceding the Closing Date.  The Borrowers
covenant and agree that they will not, and represent and warrant that they have
not, between the date of this Agreement and the Closing Date, requested any
further Loans (including any Swing Line Loans) or requested the issuance of any
additional Letters of Credit under (and as such terms are defined in) the
Original Credit Agreement.

 

(b)           On the Closing Date and the satisfaction of all conditions as set
forth in Section 4.01, each Existing Lender’s portion of the Aggregate
Outstanding Principal Amount will be deemed to continue hereunder as a Base Rate
Loan and will be applied to such Lender’s Revolving Credit Commitment,
comprising the applicable portion of such Lender’s Revolving Credit Commitment
to be funded on the Closing Date.  Such continuing Base Rate Loans will be
subject to the same terms and conditions as if advanced initially as Base Rate
Loans comprising Loans hereunder.  Commencing with the Closing Date, the rates
of interest chargeable on Loans (as defined in the Original Credit Agreement)
outstanding as of the Closing Date will be chargeable at the respective rates
and will be payable in the manner set forth in Section 2.09.

 

40

--------------------------------------------------------------------------------

 

Issued Letters of Credit (as defined in the Original Credit Agreement) undrawn
or drawn but as yet unreimbursed as of the Closing Date will be deemed to
constitute Letters of Credit issued hereunder in the same manner and subject to
the same terms and conditions as if issued initially as Letters of Credit
pursuant to Section 2.04 and each Existing Lender’s purchase of a participation
in each such Letter of Credit (as defined in the Original Credit Agreement)
pursuant to Section 2.4.4 of the Original Credit Agreement will be deemed
automatically terminated and immediately replaced thereupon by the purchase by
each Lender of a participation in each such Letter of Credit  or any
unreimbursed drawings on any such Letter of Credit on a pro rata basis based on
such Lender’s Percentage Share, pursuant to Section 2.04(c).

 

(c)           On the Closing Date, immediately following the transactions
contemplated by the foregoing Sections 2.01(a) and (b), the Original Credit
Agreement and each Subsidiary Guaranty (as defined in the Original Credit
Agreement) will be amended, restated, superseded and replaced in its entirety;
provided that nothing herein will act as a novation of the indebtedness,
liabilities and other obligations (including any obligations under each
Subsidiary Guaranty) thereunder.

 

SECTION 2.02                                                             
REVOLVING CREDIT LOANS; TERM LOANS.

 

(a)           Revolving Credit Loans.  Upon the terms, subject to the conditions
and in reliance upon the representations and warranties of the Borrowers and
each other Loan Party set forth in this Agreement and in the other Loan
Documents, each Lender having a Revolving Credit Commitment severally (but not
jointly) agrees to make loans (each such loan, a “Revolving Credit Loan”) of
immediately available funds to the Borrowers, on a revolving basis from time to
time on any Business Day during the Availability Period, in an aggregate
principal amount outstanding not to exceed at any time such Lender’s Revolving
Credit Commitment as then in effect, provided that, and notwithstanding the
foregoing, after giving effect to any Revolving Credit Borrowing, (i) the Total
Revolving Credit Outstandings will not exceed the Aggregate Revolving Credit
Commitments and (ii) the sum of (1) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender plus (2) such Lender’s Percentage Share
multiplied by the Outstanding Amount of all L/C Obligations plus (3) such
Lender’s Percentage Share multiplied by the Outstanding Amount of all Swing Line
Loans will not exceed such Lender’s Revolving Credit Commitment, and so long as
any such circumstance exists the Lenders will not be obligated to fund any
Revolving Credit Loans.  Each Revolving Credit Loan will be denominated in
Dollars or in an Alternative Currency as permitted by this Agreement and no
Lender will be obligated to make any Revolving Credit Loan if the requested
Revolving Credit Loan is to be denominated in a currency other than Dollars or
an Alternative Currency as permitted under this Agreement.  Within the limits of
each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.02, prepay
under Section 2.06, and reborrow under this Section 2.02.  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.  All Revolving Credit Loans to be denominated in an Alternative Currency
will be Eurodollar Rate Loans.

 

(b)           Loans Generally.  Each Loan will be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Revolving Credit Commitments; provided, however, that the failure of
any Lender to make any Loan will not in

 

41

--------------------------------------------------------------------------------


 

itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender will be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

 

SECTION 2.03                                                             
PROCEDURES FOR BORROWING.

 

(a)           Notices of Borrowing, Conversion and Continuation.  Each Borrowing
(other than a Swing Line Borrowing), each conversion of Loans from one Type to
the other and each continuation of Eurodollar Rate Loans will be made upon the
Administrative Borrowers’ irrevocable notice, on behalf of the Borrowers, to
Administrative Agent, which may, subject to the provisions of Section 10.02(b)
and Section 10.02(d), be given by telephone or by approved electronic
communication.  Each such notice must be received by Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing (other than a Swing Line Borrowing) of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans and (ii) one Business Day prior to the requested date of any
Borrowing (other than a Swing Line Borrowing) of Base Rate Loans; provided that
in the case of any requested Eurodollar Rate Loan to be denominated in an
Alternative Currency, such notice, subject to Section 1.02(l), must be received
by Administrative Agent not later than 11:00 a.m. (New York City time), five
Business Days prior to the requested date of such Borrowing.  Notwithstanding
anything to the contrary contained herein, but subject to the provisions of
Section 10.02(b) and Section 10.02(d), any telephonic notice or other electronic
communication by the Administrative Borrower, on behalf of the Borrowers,
pursuant to this Section 2.03(a) may be given by an individual who has been
authorized in writing to do so by an appropriate Responsible Officer of the
Administrative Borrower.  Each such telephonic notice or other electronic
communication must be confirmed promptly by delivery to Administrative Agent of
a written Loan Notice, appropriately completed and signed by an appropriate
Responsible Officer of the Administrative Borrower.  Further, and
notwithstanding anything to the contrary set forth in this Agreement, including
this Section 2.03(a), the Lenders will have no obligation to make, convert or
continue make any Eurodollar Rate Loan denominated in an Alternative Currency to
the extent the principal amount of such requested Eurodollar Rate Loan exceeds
the Alternative Currency Available Credit as of the date of the requested
Borrowing, conversion or continuation.

 

(b)           Amount of Borrowing, Conversion or Continuation.  (i) Each
Borrowing (other than a Swing Line Borrowing) of, conversion to or continuation
of Eurodollar Rate Loans will be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof, or, in the case of a Borrower
denominated in an Alternative Currency, in a principal amount of a Dollar
Equivalent of $2,000,000 or a whole multiple of a Dollar Equivalent of $500,000
in excess thereof; and (ii) except as provided in Sections 2.04(c) and
Section 2.05(c), each Borrowing of or conversion to Base Rate Loans will be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.

 

(c)           Loan Notices Generally.  Each Loan Notice (whether telephonic or
written (including by electronic communication to the extent permitted by this
Agreement)) will specify:  (i) whether the Administrative Borrower, on behalf of
the Borrowers, is requesting:  (A) a Revolving Credit Borrowing; (B) a
conversion of outstanding Loans from one Type to the other;

 

42

--------------------------------------------------------------------------------


 

or (C) a continuation of Eurodollar Rate Loans; (ii) the requested date (which
will be a Business Day) of such Borrowing, conversion or continuation, as the
case may be; (iii) the principal amount of the Loans to be borrowed, converted
or continued; (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted; (v) whether such Borrowing is to be denominated in Dollars
or in an Alternative Currency, and if the latter, which Alternative Currency;
and (vi) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrowers (including through the Administrative Borrower) fail
to specify a Type of Loan in a Loan Notice or fail to give a timely notice
requesting a conversion or continuation, then the applicable Loans will be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans will be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the
Administrative Borrower, on behalf of the Borrowers, requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(d)           Procedures Concerning the Making of Loans.  Following receipt of a
Loan Notice, Administrative Agent will promptly notify each applicable Lender of
the amount of its applicable Percentage Share of the requested Borrowing.  If
the Borrowers (including through the Administrative Borrower) do not timely
provide notice of a conversion or continuation, then Administrative Agent will
notify each applicable Lender of the details of any automatic conversion to Base
Rate Loans described in the preceding subsection.  Each Lender will make the
amount of its applicable Loan available to Administrative Agent in immediately
available funds at Administrative Agent’s Office (or, at the request of
Administrative Agent, in the case of a Eurodollar  Rate denominated in an
Alternative Currency, at such bank as Administrative Agent may designate to the
Lenders, as applicable) not later than 10:00 a.m. on the Business Day specified
in the applicable Loan Notice.  Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), Administrative Agent will make all funds so received
available to the Borrowers in like funds as received by Administrative Agent
either by:  (i) crediting the account of the Borrowers on the books of Wells
Fargo with the amount of such funds; or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) Administrative Agent by the Administrative Borrower on behalf of the
Borrowers; provided that, if, on the date the Loan Notice with respect to such
Borrowing is given by the Borrowers, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing will be applied, first, to the payment in full of
any such L/C Borrowings and, second, to the Borrowers as provided in this
Section 2.03(d).

 

(e)           Special Provisions Applicable to Continuation or Conversions of
Eurodollar Rate Loans.  Subject to Section 3.05, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default:  (i) no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of Required Lenders; and (ii) Required Lenders may demand
that any or all of the then outstanding Revolving Credit Loans that are
Eurodollar Rate Loans be converted immediately to Base Rate Loans, whereupon the
Borrowers will pay any amounts due under Section 3.05 in accordance with the
terms thereof due to any such conversion.

 

43

--------------------------------------------------------------------------------


 

(f)            Notification of Interest Rate.  Administrative Agent will
promptly notify the Administrative Borrower, on behalf of the Borrowers, and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.

 

(g)           Limitation on Interest Periods.  After giving effect to all
Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there will (i) not be more than ten
Interest Periods in effect with respect to all Revolving Credit Loans and (ii)
of this, not be more than five Interest Periods in effect with respect to all
Eurodollar Rate Loans denominated in any Alternative Currency.

 

SECTION 2.04                                                             
LETTERS OF CREDIT.

 

(a)           Letter of Credit Subfacility.  Subject to the terms and conditions
set forth herein:

 

(i)            Upon the terms, subject to the conditions and in reliance upon
the representations and warranties of the Borrowers and each of the other Loan
Parties set forth in this Agreement and in the other Loan Documents and upon the
agreements of the Lenders set forth in this Section 2.04, (A) from time to time
on any Business Day, during the period from the Closing Date until the
L/C Expiration Date, L/C Issuer will issue Credits, in the form of Letters of
Credit or Bank Undertakings denominated in Dollars or in an Alternative Currency
in accordance with this Agreement, in each case for the account of the Borrowers
for the benefit of any one or more Borrowers (or other Subsidiaries as any
Borrower (through the Administrative Borrower) may designate; provided that in
the case of Credits designated for a Subsidiary, such Borrower retains financial
responsibility for such Credit) and amend or extend Credits previously issued by
it, in accordance with subsection (b) of this Section 2.04; and (B) to honor
drawings under the Credits.  All existing Credits listed on Schedule 2.01 as of
the Closing Date will be deemed to have been issued pursuant hereto and, from
and after the Closing Date, will be subject to and governed by the terms and
conditions hereof.

 

(ii)           Each Lender severally agrees to participate in each Letter of
Credit issued by an L/C Issuer and each drawing thereunder; provided that, after
giving effect to any L/C Credit Extension with respect to any Credit, (A) the
Total Revolving Credit Outstandings will not exceed the Aggregate Revolving
Credit Commitments; (B) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus an amount equal to such Lender’s Percentage Share
multiplied by the Outstanding Amount of all L/C Obligations, plus an amount
equal to such Lender’s Percentage Share multiplied by the Outstanding Amount of
all Swing Line Loans will not exceed such Lender’s Revolving Credit Commitment;
and (C) the Outstanding Amount of the L/C Obligations will not exceed the
L/C Sublimit.  Each request by the Administrative Borrower, on behalf of the
Borrowers, for the issuance or amendment of a Credit will be deemed to be a
representation by the Borrowers that each such issuance or amendment complies
with the applicable conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Credits will be fully revolving, and,
accordingly, the Borrowers may, during the

 

44

--------------------------------------------------------------------------------


 

foregoing period, obtain Credits to replace Credits that have expired or that
have been drawn upon and reimbursed.

 

(iii)          Subject to Section 2.04(b)(iv), no L/C Issuer will issue or
extend any Credit if:  (A) the expiry date of such requested Credit would occur
after the L/C Expiration Date, unless all Lenders will have approved such expiry
date; or (B) to the extent that the face amount of such requested Credit exceeds
the Alternative Currency Available Credit as of the requested issuance date.

 

(iv)          No L/C Issuer will have any obligation to issue a Letter of Credit
if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator will by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer will prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit or Bank
Undertakings generally or such Credit in particular or will impose upon the
L/C Issuer with respect to such Credit any restriction, reserve or capital
requirement (for which the  L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or will impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Credit would violate one or more policies of
the L/C Issuer;

 

(C)           such Credit is to be denominated in a currency other than Dollars
or an Alternative Currency permitted in accordance with this Agreement;

 

(D)          any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 3.07(a)(iv)) with respect to the Defaulting
Lender arising from either the Credit then proposed to be issued or that Credit
and all other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(E)           such Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

(v)           No L/C Issuer will have any obligation to amend any Credit if the
L/C Issuer would not be obligated to issue such Credit in its amended form under
the terms hereof or if the beneficiary of such Credit does not accept the
proposed amendment to such Credit.

 

(vi)          Each L/C Issuer will act on behalf of all Lenders with respect to
any Credits issued by it and the documents associated therewith, and the
L/C Issuer will have all of the benefits and immunities (A) provided to
Administrative Agent in Article IX with respect to

 

45

--------------------------------------------------------------------------------


 

any acts taken or omissions suffered by the L/C Issuer in connection with
Credits issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Credits as fully as if the term “Administrative Agent” as
used in Article IX included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Credits; Automatic
Extensions of Letters of Credit.

 

(i)            Each Credit will be issued or amended, as the case may be, upon
the request of the Administrative Borrower, on behalf of the Borrowers,
delivered to the applicable designated L/C Issuer (with a copy to Administrative
Agent) in the form of an L/C Application, appropriately completed and signed by
a Responsible Officer of the Administrative Borrower.  Such L/C Application must
be received by the L/C Issuer and Administrative Agent not later than 11:00 a.m.
at least two Business Days (or such later date and time as may be agreed to by
each of Administrative Agent and the L/C Issuer, each in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Credit, such
L/C Application will specify in form and detail satisfactory to the L/C Issuer
(A) the proposed issuance date of the requested Credit (which will be a Business
Day), (B) the amount thereof, (C) the expiry date thereof, (D) the name and
address of the beneficiary thereof, (E) the documents to be presented by such
beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (G) the requested Alternative Currency, if not in Dollars and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Credit, such L/C Application will specify in
form and detail satisfactory to the L/C Issuer (1) the Credit to be amended,
(2) the proposed date of the amendment thereof (which will be a Business Day),
(3) the nature of the proposed amendment and (4) such other matters as the
L/C Issuer may require.  Additionally, the Administrative Borrower, on behalf of
the Borrowers, will furnish to the L/C Issuer and Administrative Agent such
other documents and information pertaining to such requested Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer or Administrative
Agent may require.

 

(ii)           Promptly after receipt of any L/C Application at the address
provided pursuant to Section 10.02 for receiving L/C Applications and related
correspondence, the applicable designated L/C Issuer will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such L/C Application from the Administrative Borrower, on
behalf of the Borrowers, and, if not, the L/C Issuer will provide Administrative
Agent with a copy thereof (provided that such confirmation will not be required
if the L/C Issuer and Administrative Agent are the same Person).  Unless the
L/C Issuer has received written notice from any Lender, Administrative Agent or
any Loan Party at least one Business Day prior to the requested date of issuance
or amendment of the applicable Credit that one or more applicable conditions in
Article IV will not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer will, on the requested date, issue the Credit requested
by the Administrative Borrower, on behalf of the Borrowers, or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.

 

46

--------------------------------------------------------------------------------


 

Immediately upon the issuance of each Credit, each Lender will be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Credit equal to such Lender’s Percentage Share
multiplied by the face amount of such Credit.

 

(iii)          Promptly after its delivery of any Credit or any amendment to a
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the applicable designated L/C Issuer will also deliver to the Administrative
Borrower, on behalf of the Borrowers, and Administrative Agent a true and
complete copy of such Credit or amendment.

 

(iv)          If the Administrative Borrower, on behalf of the Borrowers,
specifically requests in any applicable L/C Application, the applicable
designated L/C Issuer may issue an Automatic Extension Letter of Credit.  Unless
otherwise directed by the L/C Issuer, the Borrowers will not be required to make
a specific request to the L/C Issuer for any such extension.  Once an Automatic
Extension Letter of Credit has been issued, the Lenders will be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Automatic Extension Letter of Credit at any time to an expiry date not later
than the L/C Expiration Date; provided that the L/C Issuer will not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Automatic
Extension Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 2.04(a) or otherwise), or (B) the
L/C Issuer has received notice (which may be by telephone or in writing) on or
before the day that is thirty days before any date provided for in such
Automatic Extension Letter of Credit as the last day by which notice of the
non-extension thereof must be given (1) from Administrative Agent that Required
Lenders have elected not to permit such extension, or (2) from Administrative
Agent, any Lender or the Administrative Borrower, on behalf of the Borrowers,
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Credit of any drawing
under such  Credit (or any notice thereof), the applicable designated L/C Issuer
will notify the Administrative Borrower, on behalf of the Borrowers, and
Administrative Agent thereof.  If the L/C Issuer will make any payment in
respect of a Credit, the Borrowers will reimburse the L/C Issuer the amount of
such payment not later than 1:00 p.m. on the related Honor Date if the
Administrative Borrower will have received notice, on behalf of the Borrowers,
of such payment prior to 11:00 a.m. on the Honor Date, or, if such notice has
not been received by the Administrative Borrower prior to such time on such
Honor Date, then not later than 10:00 a.m. on the Business Day immediately
following the day that the Administrative Borrower receives such notice.  If the
Borrowers fail to so reimburse the L/C Issuer, then Administrative Agent will
promptly notify each Lender of the related Honor Date, the Unreimbursed Amount
and the amount of such Lender’s Percentage Share of such Unreimbursed Amount. 
In such event, the Borrowers will be deemed to have requested a Revolving Credit
Borrowing consisting of Base Rate Loans to be disbursed on such Honor Date in an
amount equal to such Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate

 

47

--------------------------------------------------------------------------------


 

Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice).  Any notice given by the L/C Issuer or
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation will not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Lender will, upon receipt of any notice pursuant to
Section 2.04(c)(i), make funds available (and Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
designated L/C Issuer at Administrative Agent’s Office in an amount equal to
such Lender’s Percentage Share multiplied by the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender
that so makes funds available will be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrowers in such amount on the Honor
Date.  Administrative Agent will remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing pursuant to Section 2.04(c)(ii),
whether because each of the conditions (other than the delivery of a Loan
Notice) set forth in Section 4.02 cannot be satisfied or otherwise, the
Borrowers will be deemed to have incurred from the applicable designated
L/C Issuer an L/C Borrowing on the Honor Date in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing will be due and payable on
demand (together with interest) and will bear interest at the Default Rate.  In
such event, each Lender’s payment to Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(ii) will be deemed payment in respect of
its participation in such L/C Borrowing and will constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.04.

 

(iv)          Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the applicable designated
L/C Issuer for any amount drawn under any Credit, interest in respect of the
amount of such Lender’s Percentage Share of such amount will be solely for the
account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse each L/C Issuer for amounts drawn under all Credits
issued by it, as contemplated by this Section 2.04(c), will be absolute and
unconditional and will not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Administrative Borrower, on
behalf of the Borrowers, of a Loan Notice).  No such making of an L/C Advance
will relieve or otherwise impair the obligation of the Borrowers to reimburse
each L/C Issuer for

 

48

--------------------------------------------------------------------------------


 

the amount of any payment made by the L/C Issuer under any Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer will be entitled to recover from such Lender
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  A certificate of
L/C Issuer submitted to any Lender (through Administrative Agent) with respect
to any amounts owing under this clause (vi) will be conclusive absent manifest
error.

 

(d)           Repayment of Participations.

 

(i)            If, at any time after any applicable designated L/C Issuer has
made a payment under any Credit and has received from any Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.04(c),
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Lender an amount that equals its Percentage Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
will pay to Administrative Agent for the account of the L/C Issuer an amount
equal to its Percentage Share thereof on the demand of Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of Lenders under this clause will
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrowers to
reimburse each L/C Issuer for each drawing under each Credit issued by such L/C
Issuer and to repay each L/C Borrowing is absolute, unconditional and
irrevocable and will be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Credit, this
Agreement, or any other Loan Document;

 

49

--------------------------------------------------------------------------------


 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers, or any of them, or any other Loan Party may have
at any time against any beneficiary or any transferee of such Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Credit or any agreement or
instrument relating thereto, or any unrelated transaction (including any
underlying transaction between the Borrowers or any other Loan Party or any of
their respective Subsidiaries and the beneficiary for which any Credit was
procured);

 

(iii)          any draft, demand, certificate or other document presented under
such Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Credit;

 

(v)           any payment by the L/C Issuer under such Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Credit;

 

(vi)          any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of the Borrowers,
individually or taken as a whole, any other Loan Party, or any of its or their
Subsidiaries;

 

(vii)         the fact that a Default or Event of Default will have occurred and
be continuing;

 

(viii)        any payment made by the L/C Issuer under such Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Credit, including any
arising in connection with any proceeding under any Bankruptcy Law;

 

(ix)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers or in the
relevant currency markets generally; or

 

(x)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers,
or any of them, or any other Loan Party.

 

The Administrative Borrower will promptly examine a copy of each Credit and each
amendment thereto that is delivered to it and will notify the applicable
designated L/C Issuer in writing of any claim of noncompliance with the
Administrative Borrower’s instructions or other irregularity.  Each Borrower
will be conclusively deemed to have waived any such claim against the L/C Issuer
and its correspondents unless such Borrower (or the Administrative Borrower on
behalf of such Borrower) will have given written notice thereof to the L/C
Issuer within three

 

50

--------------------------------------------------------------------------------

 

Business Days of the L/C issuer’s delivery to Administrative Borrower of a copy
of the Credit or amendment thereto, as applicable.

 

(f)            Role of L/C Issuers.  Each Lender and the Borrowers agree that,
in paying any drawing under a Credit, no L/C Issuer will have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by any Credit issued, or requested to be issued, by it) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  Neither any
L/C Issuer, nor Administrative Agent any of their respective Related Parties and
any correspondent, participant or assignee of any L/C Issuer will be liable to
any Lender for:  (i) any action taken or not taken, at the request or with the
approval of Lenders or Required Lenders, as applicable, in connection with a
Letter of Credit or any Issuer Document; (ii) in the absence of gross negligence
or willful misconduct of any L/C Issuer under the circumstances in question, as
determined in a final, nonappealable judgment by a court of competent
jurisdiction, any action taken or not taken in connection with a Credit or any
Issuer Document; or (iii) the due execution, effectiveness, validity or
enforceability of any document related to any Letter of Credit or Issuer
Document.  As between the Borrowers and any L/C Issuer, the Borrowers hereby
assume all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Credit issued by such L/C Issuer; provided that this
assumption is not intended to, and will not, preclude the Borrowers from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  Neither any L/C Issuer, nor
Administrative Agent or any of their respective Related Parties or any
correspondent, participant or assignee of any L/C Issuer will be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided that, notwithstanding anything to the contrary
contained in such clauses, the Borrowers may have a claim against a L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers that the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Credit issued by it after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Credit, as determined by a court of competent
jurisdiction by final and nonappealable judgment.  In furtherance and not in
limitation of the foregoing, a L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer will
be responsible for the validity or sufficiency of any document transferring or
assigning or purporting to transfer or assign a Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.

 

(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable designated L/C Issuer and the Administrative Borrower, on
behalf of the Borrowers, when a Credit is issued (including any such agreement
applicable to an existing Credit listed on Schedule 2.01), (i) the rules of the
ISP and Article 5 of the UCC will apply to each Credit (other than commercial
Credits); provided that in the event of a conflict between applicable provisions
of the ISP and Article 5 of the UCC, the ISP will govern and (ii) the rules of
the UCP and Article 

 

51

--------------------------------------------------------------------------------


 

5 of the UCC will apply to each commercial Credit, provided that in the event of
a conflict between applicable provisions of the UCP and Article 5 of the UCC,
the UCP will govern.

 

(h)           L/C Fees.  The Borrowers will pay to Administrative Agent for the
account of each Lender in accordance with its Percentage Share a fee (the
“L/C Fee”) equal to (i) for each Credit (other than Performance Credits and
commercial Credits), the Applicable Rate corresponding to Eurodollar Rate Loans
multiplied by the actual daily amount available to be drawn under such Credit,
(ii) for each Performance Credit, 66% multiplied by the Applicable Rate
corresponding to Eurodollar Rate Loans multiplied by the actual daily amount
available to be drawn under such Credit and (iii) for each commercial Credit,
0.25% per annum multiplied by the actual daily amount available to be drawn
under such commercial Credit; provided, however, any L/C Fees otherwise payable
for the account of a Defaulting Lender with respect to any Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable designated L/C Issuer pursuant to this Section 2.04 will be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Percentage Share
allocable to such Credit pursuant to Section 3.07(a)(iv), with the balance of
such fee, if any, payable to the L/C Issuer for its own account.  For purposes
of computing the actual daily amount available to be drawn under all Credit, the
amount of each Credit will be determined in accordance with Section 1.02(j). 
L/C Fees will be: (i) computed on a quarterly basis in arrears; and (ii) due and
payable on the last Business Day of each March, June, September and December (in
each case for the calendar quarter then ending), commencing with the first such
date to occur after the issuance of such Credit, on the L/C Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, then the actual daily amount available to be drawn under all Letters of
Credit will be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, upon written notice to the Administrative Borrower, on behalf of
the Borrowers, from Required Lenders, all L/C Fees will accrue at the Default
Rate.

 

(i)            Fees of L/C Issuers.  The Borrowers will pay directly to each
L/C Issuer for its own account an issuance fee equal to (i) 0.125% of the face
amount of each Credit (other than commercial Credits) and (ii) 0.25% of the face
amount of each commercial Credit issued by L/C Issuer under this Section 2.04,
which issuance fee will be due and payable upon issuance of each applicable
Letter of Credit.  In addition, the Borrowers will pay each L/C Issuer for its
own account the L/C Issuer’s customary documentation fees, including in respect
of any amendments, transfers, modifications, extensions, renewals and draws, as
applicable, of or on each Credit issued by the L/C Issuer under this
Section 2.04.

 

(j)            Conflict with Issuer Documents.  If a conflict exists between the
terms hereof and the terms of any Issuer Document, the terms hereof will
control.

 

SECTION 2.05                                                             SWING
LINE LOANS.

 

(a)           The Swing Line.  Upon the terms, subject to the conditions and in
reliance upon the representations and warranties of the Borrowers and each of
the other Loan Parties set forth

 

52

--------------------------------------------------------------------------------


 

in this Agreement and in the other Loan Documents and upon the agreements of the
Lenders set forth in this Section 2.05, Swing Line Lender may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) in immediately
available funds denominated in Dollars to the Borrowers on a revolving basis
from time to time on any Business Day from the Closing Date through the tenth
Business Day immediately preceding the last day of the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Percentage Share of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided that,
after giving effect to any Swing Line Loan:  (i) the Total Revolving Credit
Outstandings will not exceed the Aggregate Revolving Credit Commitments; and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender (other than Swing Line Lender in such capacity), plus such Lender’s
Percentage Share of the Outstanding Amount of all L/C Obligations, plus such
other Lender’s Percentage Share of the Outstanding Amount of all Swing Line
Loans will not exceed such Lender’s Revolving Credit Commitment.  Each Swing
Line Loan will be a Base Rate Loan.  Immediately upon the making of a Swing Line
Loan, each Lender will be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Swing Line Lender a risk participation in such Swing
Line Loan in an amount equal to such Lender’s Percentage Share multiplied by the
amount of such Swing Line Loan.

 

(b)           Swing Line Borrowing Procedures.  Each Swing Line Borrowing will
be made upon the Administrative Borrower’s irrevocable notice, on behalf of the
Borrowers, to Swing Line Lender and Administrative Agent, which may, subject to
the provisions of Section 10.02(b) and Section 10.02(d), be given by telephone
or by approved electronic communication.  Each such notice must be received by
Swing Line Lender and Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and must specify:  (i) the amount to be borrowed,
which will be a minimum of $500,000; and (ii) the requested borrowing date,
which must be a Business Day.  Each such telephonic notice or notice by
electronic communication must be confirmed promptly by delivery to Swing Line
Lender and Administrative Agent of a separate written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Administrative Borrower.  Promptly after receipt by Swing Line Lender of any
telephonic or electronic communication Swing Line Loan Notice, Swing Line Lender
will confirm with Administrative Agent (by telephone or in writing, including by
electronic communication) that Administrative Agent has also received such Swing
Line Loan Notice and, if not, Swing Line Lender will notify Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless (A) the Swing Line
has been terminated or suspended by Swing Line Lender as provided in this
Agreement, including Section 2.05(a), (B) Swing Line Lender has received notice
(by telephone or in writing, including by electronic communication) from
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (1) directing Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.05(a), or (2) that at least one of
the applicable conditions specified in Article IV is not then satisfied, or
(C) any Lender is then in default of its obligations to fund under
Section 2.05(c)(i) or is otherwise a Defaulting Lender hereunder, unless cash
collateral or other credit support satisfactory to Swing Line Lender

 

53

--------------------------------------------------------------------------------


 

has been pledged or otherwise provided to Swing Line Lender in respect of such
Defaulting Lender’s participation in such Swing Line Borrowing or Swing Line
Lender has otherwise entered into arrangements satisfactory to Swing Line Lender
to eliminate Swing Line Lender’s risk with respect to such Defaulting Lender,
then, subject to the terms and conditions hereof, Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in the related Swing Line
Loan Notice, make the amount of its Swing Line Loan available to the Borrowers
at its office by crediting the account of the Borrowers on the books of Swing
Line Lender in immediately available funds.  Notwithstanding the foregoing,
Swing Line Lender will not be obligated to make a Swing Line Loan to refinance
an outstanding Swing Line Loan.  Lenders agree that Swing Line Lender may agree
to modify the borrowing procedures used in connection with the Swing Line in its
discretion and without affecting any of the obligations of Lenders hereunder
other than notifying Administrative Agent of a Swing Line Loan Notice.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably authorizes
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Credit Loan that is a Base Rate Loan in an amount equal to such
Lender’s Percentage Share of the then aggregate Outstanding Amount of Swing Line
Loans.  Such request will be made in writing (which written request will be
deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.03, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02.  Swing Line Lender will furnish the
Administrative Borrower, on behalf of the Borrowers, with a copy of the
applicable Loan Notice promptly after delivering such notice to Administrative
Agent.  Each Lender will make an amount equal to its Percentage Share multiplied
by the aggregate amount of the requested Revolving Credit Loans specified in
such Loan Notice available to Administrative Agent in immediately available
funds (and Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of Swing Line Lender at
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Lender that so
makes funds available will be deemed to have made a Revolving Credit Loan that
is a Base Rate Loan to the Borrowers in such amount.  Administrative Agent will
promptly remit the funds so received to Swing Line Lender.

 

(ii)           If for any reason the outstanding amount of all Swing Line Loans
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.05(c)(i), then the request for Revolving Credit Loans that are Base
Rate Loans submitted by Swing Line Lender as set forth herein will be deemed to
be a request by Swing Line Lender that each Lender fund its risk participation
in the relevant Swing Line Loan and each Lender’s payment to Administrative
Agent for the account of Swing Line Lender pursuant to Section 2.05(c)(i) will
be deemed payment in respect of such participation.

 

(iii)          If any Lender fails to make available to Administrative Agent for
the account of Swing Line Lender any amount required to be paid by such Lender
pursuant to the

 

54

--------------------------------------------------------------------------------


 

foregoing provisions of this Section 2.05(c) by the time specified in
Section 2.05(c)(i), Swing Line Lender will be entitled to recover from such
Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to Swing Line Lender at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Swing Line Lender in connection with the foregoing.  A
certificate of Swing Line Lender submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (iii) will be
conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) will be absolute and unconditional and will not be affected by
any circumstance, including:  (A) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against Swing Line Lender, any Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations will relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans together with interest as provided
herein.

 

(d)           Repayment of Participations.

 

(i)            If, at any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, Swing Line Lender receives any payment on
account of such Swing Line Loan, then Swing Line Lender will distribute to such
Lender an amount equal to its Percentage Share multiplied by such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by Swing Line Lender.

 

(ii)           If any payment received by Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Lender will pay to Swing Line Lender an amount equal to its Percentage
Share multiplied by the amount to be returned on demand of Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  Administrative
Agent will make such demand upon the request of Swing Line Lender.  The
obligations of Lenders under this clause will survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  Swing Line Lender will
be responsible for invoicing the Borrowers for interest on Swing Line Loans. 
Until each Lender funds its Revolving Credit Loan that is a Base Rate Loan or
risk participation pursuant to this

 

55

--------------------------------------------------------------------------------


 

Section 2.05 to refinance such Lender’s Percentage Share of any Swing Line Loan,
interest in respect of such proportionate share will be solely for the account
of Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrowers will make
all payments of principal and interest in respect of Swing Line Loans directly
to Swing Line Lender.

 

SECTION 2.06                                                             
PAYMENTS AND PREPAYMENTS.

 

(a)           Payments of the Swing Line Loans.  Subject to the other terms and
provisions of this Agreement, including Section 2.08 and the acceleration of the
Obligations outstanding hereunder and under the other Loan Documents following
the occurrence of an Event of Default pursuant to Section 8.03, the Borrowers
will repay each Swing Line Loan on the tenth Business Day following the
Borrowing thereof.

 

(b)           Voluntary Prepayments.

 

(i)            The Borrowers may, upon notice to Administrative Agent, from the
Administrative Borrower on behalf of the Borrowers, at any time or from time to
time voluntarily prepay Revolving Credit Loans in whole or in part without
premium or penalty; provided that:  (A) such notice must be received by
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Revolving Credit Loans that are Eurodollar Rate Loans
and (2) one Business Day prior to any date of prepayment of Revolving Credit
Loans that are Base Rate Loans; and (B) any prepayment of Revolving Credit Loans
that are Eurodollar Rate Loans will be in a principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof, or that are Base Rate Loans will
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, or, if less, the entire principal amount thereof then outstanding. 
Each such notice will specify the date and amount of such prepayment and the
Type(s) of Revolving Credit Loans to be prepaid.  Administrative Agent will
promptly notify each Lender of its receipt of each such notice and of the amount
of such Lender’s Percentage Share thereof.  If the Administrative Borrower gives
such notice, then the Borrowers’ prepayment obligation will be irrevocable, and
the Borrowers will make such prepayment and the payment amount specified in such
notice will be due and payable on the date specified therein.  Any prepayment of
a Revolving Credit Loan that is a Eurodollar Rate Loan will be accompanied by
any additional amounts required pursuant to Section 3.05 (including amounts
required pursuant to Section 3.05(c) and any foreign exchange losses).  Subject
to Section 3.07, each such prepayment will be applied to the Revolving Credit
Loans of the Lenders in accordance with their respective Percentage Shares.

 

(ii)           The Borrowers may, upon notice to Swing Line Lender from the
Administrative Borrower, on behalf of the Borrowers (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
such notice must be received by Swing Line Lender and Administrative Agent not
later than 1:00 p.m. on the date of the prepayment.  Each such notice will
specify the date and amount of such prepayment.  If the Administrative Borrower
gives such a notice, then the Borrowers’ prepayment obligation will be
irrevocable, and the Borrowers will

 

56

--------------------------------------------------------------------------------


 

make such prepayment and the payment amount specified in such notice will be due
and payable on the date specified therein.

 

(c)           Mandatory Prepayments.

 

(i)            If, on any date and for any reason, the Outstanding Amount of
L/C Obligations exceeds the L/C Sublimit, the Borrowers will immediately (and in
any event within three Business Days thereof) Cash Collateralize the Outstanding
Amount of such L/C Obligations in an amount equal to such excess.

 

(ii)           If, on any date the Total Revolving Credit Outstandings, less the
amount of L/C Obligations Cash Collateralized, exceeds the Aggregate Revolving
Credit Commitments then in effect, including after giving effect to any
reduction of the Aggregate Revolving Credit Commitments pursuant to
Section 2.07, the Borrowers will immediately, and without notice or demand,
prepay the outstanding principal amount of the Revolving Credit Loans, Swing
Line Loans and L/C Borrowings by an amount equal to the applicable excess.  Any
such prepayment will be applied, first, to any L/C Borrowings, second, to prepay
any outstanding Swing Line Loans and third, to prepay any outstanding Revolving
Credit Loans.

 

(iii)          If, following any reduction of the Aggregate Revolving Credit
Commitments pursuant to Section 2.07, the aggregate Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit (including as reduced by such
reduction), the Borrowers will prepay on the reduction date the Outstanding
Amount of Swing Line Loans by an amount equal to the amount by which such
Outstanding Amount exceeds the Swing Line Sublimit.

 

(iv)          If, following any reduction of the Aggregate Revolving Credit
Commitments pursuant to Section 2.07, the L/C Obligations would exceed the L/C
Sublimit (including as reduced by such reduction), the Borrowers will Cash
Collateralize such L/C Obligations.

 

SECTION 2.07                                                             
TERMINATION OR REDUCTION OF AGGREGATE REVOLVING CREDIT COMMITMENTS.

 

The Borrowers may, upon notice from the Administrative Borrower, on behalf of
the Borrowers, to Administrative Agent, terminate the Aggregate Revolving Credit
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments; provided that (a) any such notice will be irrevocable and received
by Administrative Agent not later than 11:00 a.m. three Business Days prior to
the requested effective date of such termination or reduction; (b) any such
partial reduction will be in an aggregate amount of $25,000,000 or any whole
multiple of $5,000,000 in excess thereof; (c) the Borrowers will not terminate
or reduce the Aggregate Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Revolving Credit Commitments; and
(d) if, after giving effect to any reduction of the Aggregate Revolving Credit
Commitments, the L/C Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving Credit Commitments, such sublimit(s) will be
automatically reduced by the amount of such excess.  Administrative Agent will
promptly notify the Lenders of

 

57

--------------------------------------------------------------------------------


 

any such notice of termination or reduction of the Aggregate Commitments.  Any
reduction of the Aggregate Revolving Credit Commitments will be applied to the
commitment of each Lender according to its Percentage Share thereof.  All
Revolving Credit Commitment Fees accrued until the effective date of any
termination of the Aggregate Revolving Credit Commitments will be paid on the
effective date of such termination.

 

SECTION 2.08                                                              FINAL
REPAYMENT OF REVOLVING CREDIT LOANS AND SWING LOANS.

 

On the Revolving Credit Maturity Date, the Borrowers will repay (i) to Lenders
in full the aggregate Outstanding Amount of all Revolving Credit Loans and
(ii) to Swing Line Lender in full the aggregate Outstanding Amount of all Swing
Line Loans, and in each case all accrued and unpaid interest thereon.

 

SECTION 2.09                                                             
INTEREST; APPLICABLE RATES.

 

(a)           Interest Generally.  Subject to the provisions of Section 2.09(b),
(i) each Eurodollar Rate Loan will bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan (including each Swing Line Loan) will bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)           Default Rate.

 

(i)            If an Event of Default under Section 8.01(a) occurs as a result
of the Borrowers’ failure to timely make any payment of the Obligations when due
and payable under this Agreement or any of the other Loan Documents(after giving
effect to any applicable cure period) or under Section 8.01(f), then, without
limitation of and in addition to clause (ii) of this Section 2.09(b), the entire
principal amount of the Obligations (except for undrawn Credits) will
thereafter, from the date such Event of Default occurred and continuing until
the related Event of Default has been cured or waived in accordance with
Section 10.01 of this Agreement, without any required notice from Lenders or
Administrative Agent, bear interest at a fluctuating rate per annum at all times
equal to the Default Rate, to the fullest extent permitted by applicable Laws.

 

(ii)           If any Event of Default occurs, then, without limitation of and
in addition to clause (i) of this Section 2.09(b), upon written notice to the
Borrowers from Required Lenders (or from Administrative Agent at the direction
of Required Lenders), the outstanding Obligations under this Agreement and the
other Loan Documents will, effective as of the date of delivery of such written
notice to the Administrative Borrower, on behalf of the Borrowers, and
continuing until the related Event of Default has been cured or waived in
accordance with Section 10.01, will bear interest at a fluctuating rate per
annum at all times equal to the Default Rate, to the fullest extent permitted by
applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) will be due and payable upon demand.

 

58

--------------------------------------------------------------------------------


 

(c)           Payment Dates; Accrual of Interest.  Interest on each Loan will be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein.  Interest hereunder will be due
and payable in accordance with the terms hereof both before and after judgment,
and both before and after the commencement of any proceeding under any
Bankruptcy Law.

 

(d)           Increases and Decreases of Applicable Rates.  Any increase or
decrease in any Applicable Rate resulting from a change in the Consolidated
Leverage Ratio will become effective as of the date that is the earlier of
(i) the last date by which the Borrowers are otherwise required to deliver a
Compliance Certificate in accordance with Section 6.01(c) for given period (each
such date, a “calculation date”) and (ii) the date that is two Business Days
after the date on which the Administrative Borrower, on behalf of the Borrowers,
actually delivers a Compliance Certificate in accordance with
Section 6.01(c) for a given period; provided that the Applicable Rates in effect
from the Closing Date to the date that is two Business Days following receipt by
Administrative Agent of a timely delivered Compliance Certificate with respect
to the Fiscal Period ending December 31, 2010 will be set at levels
corresponding to Tier VI as indicated on the grid set forth in the definition of
“Applicable Rate”; provided, further, that if any Compliance Certificate
required to be delivered in accordance with Section 6.01(c) is not delivered to
Administrative Agent on or before the related calculation date, then the levels
corresponding to Tier 1 as indicated on the grid set forth in the definition of
“Applicable Rate” will apply, effective on the related calculation date until
two Business Days after such Compliance Certificate is actually received by
Administrative Agent.

 

Notwithstanding the foregoing and for the avoidance of doubt, if, for any period
and for any reason, the actual Consolidated Leverage Ratio, as determined by
Administrative Agent in good faith and consented to by the Administrative
Borrower (such consent not to be unreasonably withheld), is higher than that
reported in the related Compliance Certificate delivered for such period, then
the Borrowers will immediately, without the requirement of notice or demand from
any Person, pay to Lending Parties an amount equal to the excess of (A) the
amount of interest or fees that would have accrued had the Applicable Rates for
such period been based upon the actual Consolidated Leverage Ratio for such
period rather than the Consolidated Leverage Ratio reported in the Compliance
Certificate delivered for such period over (B) the amount of interest or fees
that was actually paid by the Borrowers based upon the Consolidated Leverage
Ratio reported in the Compliance Certificate delivered for such period.  The
foregoing will in no way limit the rights of Administrative Agent to impose the
Default Rate of interest pursuant to Section 2.09(b) or to exercise any other
remedy available at law or as provided hereunder or under any of the other Loan
Documents.

 

SECTION 2.10                                                              FEES.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

 

(a)           Revolving Credit Facility Commitment Fee.  The Borrowers will pay
to Administrative Agent for the account of each Lender in accordance with its
Percentage Share, a commitment fee (the “Revolving Credit Commitment Fee”) equal
to the Applicable Rate multiplied by the actual daily amount by which the
Aggregate Revolving Credit Commitments

 

59

--------------------------------------------------------------------------------


 

exceed the sum of the Total Revolving Credit Outstandings (less the Outstanding
Amount of Swing Line Loans) for each such day, subject to adjustment as provided
in Section 3.07; provided that the Applicable Rates in effect from the Closing
Date to the date that is two Business Days following receipt by Administrative
Agent of a timely delivered Compliance Certificate with respect to the Fiscal
Period ending December 31, 2010 will be set at levels corresponding to Tier VI
as indicated on the grid set forth in the definition of “Applicable Rate”;
provided further that, if any Compliance Certificate required to be delivered in
accordance with Section 6.01(c) is not delivered to Administrative Agent on or
before the related calculation date, then the levels corresponding to Tier 1 as
indicated on the grid set forth in the definition of “Applicable Rate” will
apply, effective on the related calculation date until two Business Days after
such Compliance Certificate is actually received by Administrative Agent. The
Revolving Credit Commitment Fee will accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and will be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Revolving Credit
Maturity Date.  The Revolving Credit Commitment Fee will be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount will be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)           Administrative Agent’s, L/C Issuer’s and Arranger’s Fees.  The
Borrowers will pay such fees as are specified as owing to such Persons in the
Wells Fargo Fee Letter and the Arrangers Fee Letter.

 

SECTION 2.11                                                             
COMPUTATIONS OF INTEREST AND FEES.

 

All computations of interest for Base Rate Loans based on the Prime Rate will be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of interest and fees hereunder will be
made on the basis of a year of 360 days and actual days elapsed (which results
in more interest being paid than if computed on the basis of a year of 365 or
366 days, as applicable), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest will accrue on
each Loan for the day on which the Loan is made, and will not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made will,
subject to Section 2.13(a), bear interest for one day.  Each determination by
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.  Without limitation of the
foregoing, in computing the interest on any Eurodollar Rate Loan denominated in
an Alternative Currency, such Loan will have added to it the U.K. Regulatory
Cost, if any, associated with such Loan.

 

SECTION 2.12                                                             
EVIDENCE OF INDEBTEDNESS.

 

(a)           Evidence of Payments.  The Credit Extensions made by each Lender
will be evidenced by one or more accounts or records maintained by such Lender
and by Administrative Agent in the ordinary course of business, including the
Register as described in Section 10.06(c).

 

60

--------------------------------------------------------------------------------

 

The accounts or records maintained by Administrative Agent and each Lender will
be conclusive absent manifest error of the amount of the Credit Extensions made
by Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so will not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  If any conflict exists between the accounts and
records maintained by any Lender and the accounts and records of Administrative
Agent in respect of such matters, the accounts and records of Administrative
Agent will control in the absence of manifest error.  Upon the request of any
Lender made through Administrative Agent, the Borrowers will execute and deliver
to such Lender (through Administrative Agent) a Note, which will evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)           Evidence of Certain Participations.  In addition to the accounts
and records referred to in Section 2.12(a), each Lender and Administrative Agent
will maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Credits
and Swing Line Loans.  If any conflict exists between the accounts and records
maintained by Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of Administrative Agent will
control in the absence of manifest error.

 

SECTION 2.13                                                             
PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE DEDUCTIONS
AUTOMATICALLY.

 

(a)           Payments Generally.

 

(i)            All payments to be made by the Borrowers will be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder will be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than (i) 12:00
noon on the date specified herein or (ii) after the Applicable Time specified by
Administrative Agent in the case of payments in an Alternative Currency, will in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee will continue to accrue.  If, for any reason,
Borrower is prohibited by any requirement of applicable Law from making any
required payment hereunder in an Alternative Currency, the Borrowers will make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.  Administrative Agent will promptly distribute to each Lender
its Percentage Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by Administrative Agent after 12:00 noon will be
deemed received on the next succeeding Business Day and any applicable interest
or fee will continue to accrue; provided, however, that at the request of
Administrative Agent, payments of interest on Eurodollar Rate Loans denominated
in an Alternative Currency will be made in the applicable Alternative Currency
in immediately available funds to such account at such bank as Administrative
Agent may designate to Borrower, no later than 12:00 noon (local time in the
place where such bank is located) on the due date.  If any payment to be made by
the Borrowers

 

61

--------------------------------------------------------------------------------


 

will come due on a day other than a Business Day, payment will be made on the
next following Business Day, and such extension of time will be reflected in
computing interest or fees, as the case may be.

 

(ii)           The Borrowers hereby authorize Administrative Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from any account of the Borrowers maintained with Administrative Agent and
(B) if and to the extent any payment of principal, interest or fees under this
Agreement or any Note is not made when due to deduct any such amount from any or
all of the accounts of the Borrowers maintained at Administrative Agent. 
Administrative Agent agrees to provide written notice to the Borrowers of any
automatic deduction made pursuant to this Section 2.13(a)(ii) showing in
reasonable detail the amounts of such deduction.  Each Lender agrees to
reimburse the Borrowers based on its applicable Percentage Share for any amounts
deducted from such accounts in excess of amount due hereunder and under any
other Loan Documents.

 

(b)           Fundings by the Lenders, Payments by the Borrowers and
Presumptions by Administrative Agent.

 

(i)            Unless Administrative Agent will have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to Administrative Agent such Lender’s share of such Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender, on the one hand,
and the Borrowers, on the other hand, each severally agrees to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from the date
such amount is made available to the Borrowers to the date of payment to
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by
Administrative Agent in connection with the foregoing; and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Revolving
Credit Loans that are Base Rate Loans.  If the Borrowers and such Lender will
pay such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent will promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to Administrative Agent, then the amount so paid
will constitute such Lender’s Revolving Credit Loan included in such Borrowing. 
Any payment by the Borrowers will be without prejudice to any claim the
Borrowers may have against a Lender that will have failed to make such payment
to Administrative Agent.

 

(ii)           Unless Administrative Agent will have received notice from the
Borrowers prior to the date on which any payment is due hereunder to
Administrative Agent for the account of the Lenders or any L/C Issuer that the
Borrowers will not make such payment, Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the

 

62

--------------------------------------------------------------------------------


 

L/C Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then the Lenders and the L/C Issuer, as the
case may be, each severally agrees to repay to Administrative Agent forthwith on
demand the amount so distributed to such Lenders or L/C Issuer, as the case may
be, in immediately available funds with interest thereon, for each day from the
date such amount is distributed to it to the date of payment to Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation.  A notice of Administrative Agent to any Lender or the Borrowers
(including to the Administrative Borrowers on behalf of the Borrowers) with
respect to any amount owing under this Section 2.13(b) will be conclusive,
absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  Subject to Section 2.04
and Section 2.05, if any Lender makes available to Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II and such funds are not made available to the Borrowers by
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, Administrative Agent will return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)           Obligations of the Lenders are Several and not Joint.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Credits and Swing Line Loans and to make payments under Section 2.13(b)(ii),
Section 10.04(c) and Section 10.05 are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 2.13(b)(ii), Section 10.04(c) or Section 10.05 on any date
required hereunder will not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender will be responsible for the
failure of any other Lender to so make its Loan, purchase its participation or
to make its payment under Section 2.13(b)(ii), Section 10.04(c) or
Section 10.05.

 

(e)           Funding Sources.  Nothing herein will be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.  Without limitation of
the preceding sentence, neither Administrative Agent nor any Lender will be
required actually to acquire eurodollar deposits to fund or otherwise match fund
any Obligation as to which interest accrues at the Eurodollar Rate.  The
provisions of this Section 2.13(e) will apply as if each Lender had match funded
any Obligation as to which interest is accruing at the Eurodollar Rate by
acquiring eurodollar deposits for each Interest Period in the amount of the
Eurodollar Rate Loans.

 

SECTION 2.14                                                             
SHARING OF PAYMENTS.

 

If any Lender will, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, resulting in such Lender receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its Percentage Share (or other applicable share as provided

 

63

--------------------------------------------------------------------------------


 

herein) thereof as provided herein, then the Lender receiving such greater
proportion will:  (a) notify Administrative Agent of such fact; and (b) purchase
(for cash at face value) participations in the Loans and subparticipations in
L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as will be equitable, so that the benefit of all such payments will
be shared by Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:  (i) if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations will be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section 2.14 will not be construed to apply to
(A) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement including the application of
funds arising from the existence of a Defaulting Lender, (B) the application of
Cash Collateral provided for in Section 2.16, or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.14 will apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

SECTION 2.15                                                             
INCREASE IN AGGREGATE COMMITMENTS.

 

(a)           Increase in Aggregate Commitments Generally.  So long as the
Aggregate Commitments have not previously been voluntarily reduced pursuant to
Section 2.07, and subject to the further conditions set forth in
Section 2.15(c), upon notice to Administrative Agent by the Administrative
Borrower, on behalf of the Borrowers, at any time after the Closing Date but not
less than thirty days prior to the Revolving Credit Maturity Date, the Borrowers
may request one or more Additional Revolving Credit Commitments; provided that
(i) after giving effect to any such addition, the aggregate amount of Additional
Revolving Credit Commitments that have been added pursuant to this Section 2.15
will not exceed $100,000,000; (ii) any such addition will be in an aggregate
amount of $25,000,000 or any whole multiple of $5,000,000 in excess thereof
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Additional Revolving Credit Commitments set forth in clause (i) of this
proviso); and (iii) the Borrowers may make a maximum of three such requests.

 

(b)           Certain Provisions Regarding Increase of Aggregate Commitments. 
If any Additional Revolving Credit Commitments are added in accordance with this
Section 2.15, Administrative Agent and the Administrative Borrower, on behalf of
the Borrowers, will determine the effective date (the “Additional Commitments
Effective Date”) of such addition and the amount of, and the Persons who will
provide, such Additional Revolving Credit Commitments; provided that no Person
who is not at the time a Lender will be selected to

 

64

--------------------------------------------------------------------------------


 

provide Additional Revolving Credit Commitments until each existing Lender has
been provided with a reasonable opportunity to provide all or a portion of such
Additional Revolving Credit Commitments in an amount not less than its
Percentage Share thereof and has either accepted, declined or failed to respond
to such opportunity to provide such percentage share of such Additional
Revolving Credit Commitments; provided, further, that no existing Lender will
have any obligation to provide all or any portion of such Additional Revolving
Credit Commitments.  Administrative Agent will promptly notify the
Administrative Borrower, on behalf of the Borrowers, and Lending Parties of the
final amount of such addition and the Additional Commitments Effective Date, as
well as in the case of each notice to any Lender, the respective interests in
such Lender’s Revolving Credit Loans, in each case subject to the assignments
contemplated by this Section 2.15.  As conditions precedent to each such
addition:  (i) the representations and warranties contained in Article V and the
other Loan Documents (including all documents required pursuant to
Section 2.15(c)) will be true and correct on and as of the Additional
Commitments Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they will have
been true and correct as of such earlier date, and except that, for purposes of
this Section 2.15(b), the representations and warranties contained in
Section 5.10 will be deemed to refer to the most recent financial statements
furnished pursuant to Section 6.01(a) and Section 6.01(b), respectively; (ii) no
Default or Event of Default will exist immediately before or immediately after
giving effect to such addition; (iii) the Borrowers will be in compliance with
the financial covenants set forth in Section 7.14 after giving pro forma effect
to the making of Additional Revolving Credit Loans in connection with such
addition; (iv) the Borrowers, Administrative Agent and Lending Parties
(including any new Lending Parties being added in connection with such addition)
will have entered into all documents required pursuant to Section 2.15(c), and
the Borrowers will have complied with all of the conditions precedent to the
effectiveness of such addition as provided in such documents (including any
requirement to pay fees and expenses to any or all of Administrative Agent, the
Arrangers and the Lending Parties, including any new Lending Parties); and
(v) the Borrowers will have delivered to Administrative Agent a certificate
dated as of the Additional Commitments Effective Date signed by a Responsible
Officer of the Administrative Borrower, on behalf of the Borrowers, certifying
as to the truth, accuracy and correctness of the matters set forth in the
immediately preceding clauses (i), (ii) and (iii).  On each Additional
Commitments Effective Date, each applicable Lender, Eligible Assignee or other
Person who is providing an Additional Revolving Credit Commitment will become a
“Lender” for all purposes of this Agreement and the other Loan Documents.  Any
Additional Revolving Credit Loan will be a “Revolving Credit Loan” for all
purposes of this Agreement and the other Loan Documents.  In furtherance of the
foregoing, on any Additional Commitments Effective Date on which Additional
Revolving Credit Commitments are made, subject to the satisfaction of the other
terms and conditions contained in this Section 2.15, (1) each of the existing
Lenders will assign to each Person providing an Additional Revolving Credit
Commitment, and each such Person will purchase from each of the existing
Lenders, in an amount equal to the Outstanding Amount thereof (together with
accrued but unpaid interest thereon), such interests in the Revolving Credit
Loans outstanding on such date as will be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Credit Loans will
be held by existing Lenders and the Person making the Additional Revolving
Credit Commitments ratably in accordance with their Percentage Shares after
giving effect to the addition of such Additional Revolving Credit Commitments to
the existing Revolving Credit Commitments; and (2) each

 

65

--------------------------------------------------------------------------------


 

Person making an Additional Revolving Credit Commitment will be deemed for all
purposes to have made a Revolving Credit Commitment and each Additional
Revolving Credit Loan will be deemed, for all purposes, a Revolving Credit Loan.

 

(c)           Terms and Documentation.  Any other terms of and documentation
entered into in respect of any Additional Revolving Credit Commitments made
pursuant to this Section 2.15 (collectively, the “Additional Commitment
Documentation”) will be consistent with the Revolving Credit Commitments;
provided that the Borrowers and the Additional Lenders may agree to additional
fees payable to any Additional Lenders in consideration of such Additional
Lender’s agreement to provide such Additional Revolving Credit Commitment.  Any
Additional Revolving Credit Commitments made or provided pursuant to this
Section 2.15 will be (i) entitled, on a pari passu basis, to the same benefit of
the Guaranties as the Revolving Credit Commitments and (ii) evidenced by one or
more entries in the Register maintained by Administrative Agent in accordance
with the provisions set forth in Section 10.06(c).

 

SECTION 2.16                                                              CASH
COLLATERAL.

 

(a)           Certain Credit Support Events.  Upon the request of Administrative
Agent or L/C Issuer (i) if any L/C Issuer has honored any full or partial
drawing request under any Credit issued by it and such drawing has resulted in
an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrowers will, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there will exist a Defaulting Lender, immediately
upon the request of Administrative Agent, any L/C Issuer or Swing Line Lender,
the Borrowers will deliver to Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 3.07(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) will be maintained in
blocked, interest bearing deposit accounts at Wells Fargo (the type of such
account to be agreed upon between Administrative Agent and Administrative
Borrower in form and substance satisfactory to Administrative Agent in its
Reasonable Discretion).  Each Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of)
Administrative Agent, for the benefit of the Credit Group, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c).  If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.  For the purpose of any Cash
Collateral held in an interest bearing account pursuant to this Agreement,
Administrative Agent will report to Administrative Borrower the aggregate amount
of interest and other income earned on the Cash Collateral (such aggregate
amounts, “Cash Collateral

 

66

--------------------------------------------------------------------------------


 

Interest”) upon receiving a written request for such information from
Administrative Borrower.  All Cash Collateral Interest earned during each
calendar year on the Cash Collateral deposited in such account will
automatically be released to Administrative Borrower within ten Business Days
after each December 31 of a calendar year.  Each Borrower will bear
responsibility for paying any Taxes due thereon, and, as reasonably requested by
Administrative Agent, each Borrower will provide to Administrative Agent a
withholding certificate relating to such Taxes; provided, however, that
Administrative Agent will withhold from amounts otherwise due to such party if
required by any applicable Law.  The parties agree that, for tax reporting
purposes, all Cash Collateral Interest will, as of the end of each calendar year
and to the extent required by the Internal Revenue Service, be reported as
having been earned by the Borrowers, whether or not such income was disbursed
during such calendar year.  The Borrowers will be responsible for paying Taxes
(including any penalties and interest thereon) on all Cash Collateral Interest
earned on the Cash Collateral and for filing all necessary tax returns with
respect to such income, provided, that Administrative Agent will have no
obligation to file or prepare any tax returns or prepare any other reports for
any taxing authorities concerning matters covered by this Agreement. 
Administrative Agent will file any applicable IRS form, including IRS Form 1099,
consistent with such treatment to the extent required by applicable Law.  If any
amounts payable to a Borrower under this Agreement would be subject to any
penalty tax by reason of the application of Section 409A of the Code or
regulations promulgated thereunder, then the Borrowers hereto agree to use
commercially reasonable efforts to take such steps as they agree to be necessary
or desirable (including providing an instruction to Administrative Agent) to
comply with such Code section.  In no event will Administrative Agent be liable
in connection with its investment or reinvestment of any Cash Collateral held by
it pursuant to this Agreement in good faith and in accordance with the terms of
any agreement concerning such Cash Collateral, including any liability for
delays in the investment or reinvestment of the Cash Collateral, or any loss of
interest incident to any such delays.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04, 2.05, 2.06, 3.07 or 8.03 in respect of Letters of Credit or Swing
Line Loans will be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations will be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee) or (ii) Administrative Agent’s good faith determination that there
exists excess Cash Collateral; provided, however, (1) that Cash Collateral
furnished by or on behalf of a Borrower will not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.16 may be otherwise applied in accordance with
Section 8.04), and (2) the Person providing Cash Collateral and any L/C Issuer
or Swing Line Lender, as applicable,

 

67

--------------------------------------------------------------------------------


 

may agree that Cash Collateral will not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01                                                              TAXES.

 

(a)           Payments Free of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
Borrowers or any other Loan Party hereunder or under any other Loan Document
will to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes (other than Excluded Taxes). If,
however, applicable Laws require any Borrower or such other Loan Party or
Administrative Agent to withhold or deduct any Tax, such Tax will be withheld or
deducted in accordance with such Laws as determined by such Borrower or such
other Loan Party or Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to Section 3.01(e).

 

(ii)           If any Borrower or any other Loan Party or Administrative Agent
will be required by the Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding Taxes, from any
payment, then (A) Administrative Agent will withhold or make such deductions as
are determined by Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.01(e),
(B) Administrative Agent will timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower or such other Loan Party, as
the case may be, will be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), Administrative
Agent or the applicable Lending Party, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)           Payment of Other Taxes by the Borrowers and the Other Loan
Parties.  Without limiting the provisions of Section 3.01(a), each Borrower and
each other Loan Party will timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by Each Borrower and Each Other Loan Party.

 

(i)            Without limiting the provisions of Section 3.01(a) and
Section 3.01(b), each Borrower and each other Loan Party will, and do hereby,
jointly and severally, indemnify Administrative Agent and each Lending Party,
and will make payment in respect thereof within fifteen days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) withheld or deducted by any Borrower or
any other Loan Party

 

68

--------------------------------------------------------------------------------


 

or Administrative Agent or paid by Administrative Agent or such Lending Party,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Borrower and each other Loan Party will also, and
do hereby, jointly and severally, indemnify Administrative Agent, and will make
payment in respect thereof within fifteen days after demand therefor, for any
amount which Lending Party for any reason fails to pay indefeasibly to
Administrative Agent as required by clause (ii) of this Section 3.01(c).  A
certificate as to the amount of any such payment or liability delivered to any
Borrower or any other Loan Party by a Lending Party (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lending Party, will be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of Section 3.01(a) and
Section 3.01(b), (A) no Loan Party will be required to indemnify any Foreign
Lender, or pay any additional amount to such Foreign Lender, pursuant to
Section 3.01(a), (b) or (c) in respect of Taxes to the extent that the
obligation to pay or indemnify such additional amounts would not have arisen but
for the failure of such Foreign Lender to comply with the provisions of
Section 3.01(e), and (B) each Lending Party will, and does hereby, indemnify
each Borrower and each other Loan Party and Administrative Agent, and will make
payment in respect thereof within ten days after demand therefor, against any
and all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrowers or any other Loan Party or Administrative Agent)
incurred by or asserted against any Borrower or Administrative Agent by any
Governmental Authority as a result of the failure by such Lending Party to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lending Party to such Borrower or
such other Loan Party or Administrative Agent pursuant to Section 3.01(e).  Each
Lending Party hereby authorizes Administrative Agent to set off and apply any
and all amounts at any time owing to such Lending Party under this Agreement or
any other Loan Document against any amount due to Administrative Agent under
this clause (ii).  The agreements in this clause (ii) will survive the
resignation and/or replacement of Administrative Agent, any assignment of rights
by, or the replacement of, a Lending Party, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)           Evidence of Payments.  Upon request by any Borrower or any other
Loan Party or Administrative Agent, as the case may be, after any payment of
Taxes by such Borrower or such other Loan Party or Administrative Agent to a
Governmental Authority as provided in this Section 3.01, each Borrower and each
other Loan Party will deliver to Administrative Agent or Administrative Agent
will deliver to such Borrower or such other Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or such other Loan Party or Administrative Agent, as the case may be.

 

69

--------------------------------------------------------------------------------


 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lending Party will deliver to the Borrowers and to
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrowers or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lending Party’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrowers or any other Loan Party
pursuant to this Agreement or otherwise to establish such Lending Party’s status
for withholding tax purposes in the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if any Borrower
is resident for tax purposes in the United States,

 

(A)          any Lending Party that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code will deliver to the Borrowers and
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or Administrative Agent as will enable the
Borrowers or Administrative Agent, as the case may be, to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document will deliver to
the Borrowers and Administrative Agent (in such number of copies as will be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lending Party under this Agreement (and from time to time thereafter
upon the request of the Borrowers or Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(1)  executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(2)  executed originals of Internal Revenue Service Form W-8ECI,

 

(3)  executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

 

(4)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent stockholder” of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

 

70

--------------------------------------------------------------------------------

 

(5)  executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)          Each Lending Party will promptly (A) notify the Borrowers and
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as will not
be materially disadvantageous to it, in the reasonable judgment of such Lending
Party, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the Borrowers or Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lending Party.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time will Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lending Party, or have any obligation to pay to
any Lending Party, any refund of Taxes withheld or deducted from funds paid for
the account of such Lending Party.  If Administrative Agent or any Lending Party
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or any other
Loan Party or with respect to which the Borrowers or any other Loan Party has
paid additional amounts pursuant to this Section 3.01, it will pay to the
Borrowers or such other Loan Party, as the case may be, an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers or such other Loan Party, as the case may be, under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by Administrative Agent or
such Lending Party, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers or such other Loan Party, as the case may
be, upon the request of Administrative Agent or such Lending Party, agrees to
repay the amount paid over to the Borrowers or such other Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lending Party, as the case may be, in
the event Administrative Agent or such Lending Party is required to repay such
refund to such Governmental Authority.  This Section 3.01(f) will not be
construed to require Administrative Agent or any Lending Party to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Loan Party or any other Person.

 

SECTION 3.02                                                             
ILLEGALITY.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank offered market, then, on notice thereof by such Lender to the
Borrowers through Administrative Agent, (a) any obligation of such Lender to
make or continue Eurodollar Rate

 

71

--------------------------------------------------------------------------------


 

Loans or to convert Revolving Credit Loans that are Base Rate Loans to
Eurodollar Rate Loans will be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender will, if
necessary to avoid such illegality, be determined by Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (i) the Borrowers will, upon demand from such Lender (with a
copy to Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender will, if necessary to avoid such illegality, be
determined by Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans as indicated by a written notice from such
Lender to Administrative Agent and the Borrowers, and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent will during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrowers will also pay accrued interest on
the amount so prepaid or converted and all amounts due under Section 3.05 in
accordance with the terms thereof due to such prepayment or conversion.

 

SECTION 3.03                                                             
INABILITY TO DETERMINE RATES.

 

If (a) Administrative Agent determines in connection with any request for a
Borrowing or continuation of, or a conversion to, Eurodollar Rate Loan that
(i) Dollar deposits are not being offered to banks in the London interbank
offered market for the applicable amount and Interest Period of such Eurodollar
Rate Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (b) Required Lenders determine in connection with any request for a
Borrowing or continuation of, or a conversion to, a Eurodollar Rate Loan that
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Administrative Agent will promptly so
notify the Borrowers and each Lender in writing.  Thereafter, (1) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans will be suspended, and
(2) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate will be suspended, in
each case until Administrative Agent (upon the instruction of Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Revolving Credit Borrowing consisting of Base Rate Loans in the
amount specified therein.

 

72

--------------------------------------------------------------------------------


 

SECTION 3.04                                                             
INCREASED COSTS.

 

(a)           Increased Costs Generally.  If any Change in Law will:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lending Party (except any reserve requirement reflected in the Eurodollar
Rate);

 

(ii)           subject any Lending Party to any tax of any kind whatsoever with
respect to this Agreement, any Credit, any participation in a Credit or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Lending Party in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lending Party); or

 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
offered market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Credit or participation
therein;

 

and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Credit (or of maintaining its
obligation to participate in or to issue any Credit), or to reduce the amount of
any sum received or receivable by such Lending Party hereunder (whether of
principal, interest or any other amount), then, upon request of such applicable
Lending Party, the Borrowers will pay to such Lending Party such additional
amount or amounts as will compensate such Lending Party for such additional
costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lending Party determines that any
Change in Law affecting such Lending Party or the Lending Office of such Lending
Party or such Lending Party’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lending Party’s capital or on the capital of such Lending Party’s holding
company, if any, as a consequence of this Agreement, the Commitments of any such
Lender or the Loans made by, or participations in Letters of Credit held by, any
such Lender, or the Credits issued by any such L/C Issuer, to a level below that
which such Lending Party or such Lending Party’s holding company could have
achieved but for such Change in Law (taking into consideration such Lending
Party’s policies and the policies of such Lending Party’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lending Party such additional amount or amounts as will compensate such
Lending Party or such Lending Party’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or a
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04, as well as the basis for determining
such amount or amounts, and delivered to the Administrative

 

73

--------------------------------------------------------------------------------


 

Borrowers, on behalf of the Borrowers, will be conclusive absent manifest error;
provided that such certificate sets forth in reasonable detail the amount or
amounts payable to such Lending Party pursuant to Sections 3.04(a) and (b).  The
Borrowers will pay such Lender or L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 will not constitute a waiver of such Lender’s or L/C Issuer’s right
to demand such compensation, provided that the Borrowers will not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section 3.04 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to in this subsection (d) will be extended to include the period of
retroactive effect thereof).

 

(e)           Lookback; Nondiscrimination.  Notwithstanding the provisions of
Sections 3.04(a) and (b), the Borrowers will only be liable (a) for amounts in
respect of increased costs or reduced returns for the period of up to ninety
days prior to the date on which such demand was made and (b) to the extent the
Lender making demand therefor has required similarly situated borrowers or
obligors to pay comparable amounts in respect of such increased costs or reduced
returns.

 

SECTION 3.05                                                             
COMPENSATION FOR LOSSES.

 

Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, the Borrowers will promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense actually incurred by it as a
result of (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), (b) any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than to continue a Loan as, or to convert a
Loan to, a Base Rate Loan on the date or in the amount notified by the
Borrowers, (c) any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers, or (d) any assignment of a Eurodollar Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.04 or Section 3.06, including, in each of
the foregoing cases, any loss of anticipated profits, any foreign exchange
losses and any loss or expense arising from the liquidation or redeployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers will also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.  For purposes of calculating amounts payable by the Borrowers to
Lenders under this Section 3.05, each Lender will be deemed to have funded each
Eurodollar Rate Loan

 

74

--------------------------------------------------------------------------------


 

made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
offered market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Loan was in fact so funded. For purposes of calculating
amounts payable to any Lender under this Section 3.05, such Lender will be
deemed to have funded each Eurodollar Rate Loan denominated in an Alternative
Currency made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

SECTION 3.06                                                             
MITIGATION OBLIGATIONS.

 

Notwithstanding anything to the contrary contained in Section 10.01, if any
Lending Party requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lending Party or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lending Party gives a notice pursuant to Section 3.02, then such Lending Party,
at the request of the Borrowers, will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lending Party, such
designation or assignment:  (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or Section 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable; and
(ii) in each case, would not subject such Lending Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lending Party as
reasonably determined by such Lending Party.  The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lending Party in connection
with any such designation or assignment.

 

SECTION 3.07                                                             
DEFAULTING LENDERS.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement will be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), will
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by Administrative Agent or requested
by any L/C Issuer or Swing Line

 

75

--------------------------------------------------------------------------------


 

Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Credit or Swing Line Loan; fourth,
as the Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and the
Borrowers and subject to Section 2.16(b), to be held in an interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, any L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (2) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment will be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.07(a)(ii) will be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)         Certain Fees.  That Defaulting Lender (A) will not be entitled to
receive any Revolving Credit Commitment Fee pursuant to Section 2.10(a) for any
period during which that Lender is a Defaulting Lender (and the Borrowers will
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (B) will be limited in its right
to receive L/C Fees as provided in Section 2.04(h).

 

(iv)          Reallocation of Percentage Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Credits or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Percentage Share” of each non-Defaulting Lender
that is a Lender will be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided, that, (A) each such reallocation
will be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) each such
reallocation will be given effect only to the extent that, after giving effect
to such reallocation, each non-Defaulting Lender’s Percentage Share of the
Defaulting Lender’s aggregate Fronting Exposure will not exceed the positive
difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the sum of (x) the aggregate Outstanding Amount
of the Revolving Credit Loans of that non- Defaulting

 

76

--------------------------------------------------------------------------------


 

Lender and (y) that non-Defaulting Lender’s Percentage Share of the then
Outstanding Amount of any L/C Obligations.

 

(b)           Defaulting Lender Cure.  If the Borrowers, Administrative Agent,
each L/C issuer and Swing Line Lender agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Credits and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Percentage
Share (without giving effect to Section 3.07(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 3.08                                                             
REPLACEMENT OF LENDERS.

 

(a)           Notwithstanding anything to the contrary contained in
Section 10.01, the Borrowers may with respect to any Specified Lender:

 

(i)            request one or more of the other Lenders to acquire and assume
all of such Specified Lender’s Loans (including participations in
L/C Obligations and in Swing Line Loans) and Commitments, which Lender or
Lenders will have the right, but not the obligation, to so acquire and assume
such Specified Lender’s Loans (including participations in L/C Obligations and
in Swing Line Loans) and Commitments pursuant to the procedures set forth in
Section 10.06(b); or

 

(ii)           with the prior written consent of Administrative Agent and, if
such Specified Lender has any Revolving Credit Commitments, each applicable
designated L/C Issuer and Swing Line Lender (which consent will not be
unreasonably withheld or delayed), designate a replacement bank or financial
institution that is an Eligible Assignee (a “Replacement Lender”), which
Replacement Lender will assume all of the Loans (including participations in
L/C Obligations and in Swing Line Loans) and Commitments of such Specified
Lender pursuant to the procedures set forth in Section 10.06(b);

 

provided that the Borrowers may not require such Specified Lender to make any
assignment and delegation, pursuant to the immediately preceding clauses (i) or
(ii), as applicable, if (1) a Default or Event of Default then exists or (2) as
a result of a change in circumstances involving such Lender or otherwise prior
to the effectiveness of any such action, such Specified Lender is no longer a
Specified Lender as a result of it no longer being a Defaulting Lender.

 

77

--------------------------------------------------------------------------------


 

Any assignment and delegation by, a Specified Lender pursuant to this
Section 3.08(a) will be subject to Section 3.05 and to payment to such Specified
Lender of the aggregate Outstanding Amount of all of its Loans (including
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it, all accrued and unpaid interest thereon, all accrued and unpaid fees and all
other amounts payable to it hereunder, which amounts will be paid to such
Specified Lender by the applicable assignee (to the extent of all such
outstanding principal and accrued and unpaid interest and fees) and the
Borrowers (to the extent of all such other amounts).  Each Lender hereby grants
to Administrative Agent a power of attorney (which power of attorney, being
coupled with an interest, is irrevocable) to execute and deliver, on behalf of
such Lender, as assignor, any Assignment and Assumption necessary to effectuate
any assignment of such Lender’s interests hereunder in circumstances
contemplated by this Section 3.08(a).

 

(b)           Certain Rights as a Lender.  Upon the prepayment of all amounts
owing to any Specified Lender and the termination of such Lender’s Commitments
pursuant to this Section 3.08, such Specified Lender will no longer constitute a
“Lender” for purposes hereof; provided that such Specified Lender will continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the date on which all
amounts owing to such Specified Lender were prepaid in full and the Commitments
of such Specified Lender were terminated pursuant to this Section 3.08.

 

(c)           Evidence of Replacement.  Promptly following the replacement of
any Specified Lender in accordance with this Section 3.08, Administrative Agent
will distribute an amended Schedule 2.02, which will be deemed incorporated into
this Agreement, to reflect changes in the identities of Lenders and adjustments
of their respective Commitments or Percentage Shares, as applicable, resulting
from any such removal or replacement.

 

SECTION 3.09                                                             
SURVIVAL.

 

All obligations of the Borrowers under this Article III will survive termination
of the Aggregate Revolving Credit Commitments and repayment of all other
Obligations.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

SECTION 4.01                                                             
CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT EXTENSION.

 

The obligation of the Lending Parties to make the initial Credit Extension
hereunder is subject to the satisfaction of the following conditions precedent:

 

(a)           Receipt of Certain Documents.  Administrative Agent will have
received the following, each of which will be, unless otherwise specified herein
or otherwise required by Administrative Agent, originals (or telefacsimiles or
portable document format versions thereof (in either such case, promptly
followed by originals thereof), each, to the extent to be executed by a Loan
Party, properly executed by a Responsible Officer of such Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date), all in sufficient number as Administrative
Agent will separately identify

 

78

--------------------------------------------------------------------------------


 

(including, if specified by Administrative Agent, for purposes of the
distribution thereof to Administrative Agent, Lending Parties and the
Borrowers):

 

(i)            This Agreement.  This Agreement, duly executed by each Borrower
and each initial Guarantor, each Lending Party and Administrative Agent,
together with all completed Schedules to this Agreement;

 

(ii)           Notes.  If requested by Swing Line Lender or any Lender, separate
Notes executed by the Borrowers in favor of each such requesting Lending Party
evidencing, as applicable, the Swing Line Loans, Revolving Credit Loans or Term
Loan to be made by such Lending Party, duly executed by the Borrowers;

 

(iii)          Secretary’s Certificates.  Certificates, executed by the
secretary of each Loan Party on behalf of such Loan Party, certifying, among
other things, (A) that attached to such certificate are (1) true, correct and
complete copies of the Organizational Documents of such Loan Party then in full
force and effect, (2) true, correct and complete copies of the resolutions then
in full force and effect adopted by the board of directors of such Loan Party
authorizing and ratifying the execution, delivery and performance by such Loan
Party of the Loan Documents to which it is a party, (3) a certificate of good
standing from the secretary of state of the state under whose laws such Loan
Party was incorporated, (B) the name(s) of the Responsible Persons of such Loan
Party authorized to execute Loan Documents on behalf of such Loan Party,
together with a incumbency samples of the true signatures of such Responsible
Persons, and (C) that Administrative Agent and the Lending Parties may
conclusively rely on such certificate;

 

(iv)          Bring-Down Certificate.  A certificate signed by a Responsible
Officer of each Loan Party certifying that the conditions specified in
Section 4.02 to the initial Credit Extension have been satisfied; and

 

(v)           Opinions of the Loan Parties’ Counsel.  Such favorable opinion of
(A) Morrison & Foerster, LLP, special counsel to the Loan Parties, addressed to
Administrative Agent and each Lending Party, as to such matters as are
reasonably required by Administrative Agent or any Lending Party with respect to
the Loan Parties and the Loan Documents and (B) the Loan Parties’ general
counsel addressed to Administrative Agent and each Lending Party, as to such
matters as are reasonably required by Administrative Agent or any Lending Party
with respect to the Loan Parties and the Loan Documents, and each of (A) and
(B) in form and substance reasonably acceptable to Administrative Agent and its
counsel.

 

(b)           Financial Information.  Administrative Agent will have received
(i) audited Consolidated financial statements for Parent and its Subsidiaries
for the three Fiscal Years most recently ended and interim unaudited financial
statements for each Fiscal Period ended since the last audited financial
statement and (ii) projections prepared by management of balance sheets and
income statements of Parent and its Subsidiaries for the period from the Fiscal
Period in which the Closing Date occurs through and including the end of
Parent’s Fiscal Year ending December 31, 2013.

 

79

--------------------------------------------------------------------------------


 

(c)           Third-Party Consents.  All material consents, approvals and
authorizations from third Persons required under any material contract or
agreement or other document necessary or for the consummation of the
transactions contemplated by this Agreement and the other Loan Documents.

 

(d)           No Litigation.  No litigation, arbitration, investigation or other
proceeding by any entity (private or governmental) will be pending or overtly
threatened (a) with respect to this Agreement or any of the related Loan
Documents, or (b) which could, if adversely determined, reasonably be expected
to have or result in a Material Adverse Effect.

 

(e)           Know Your Customer.  Administrative Agent will have received all
documentation and other information from the Loan Parties required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including  the Patriot Act.

 

(f)            No Material Adverse Effect.  No Material Adverse Effect will have
occurred since December 31, 2009.

 

(g)           Payment of Fees.  The Borrowers will have paid (i) all fees
required to be paid to Administrative Agent, each Arranger and any Lending Party
on or before the Closing Date and (ii) unless Administrative Agent will have
agreed in writing to any delay in such payment, all fees, charges and
disbursements of counsel to Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as will constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate will not thereafter preclude a final
settling of accounts between the Borrowers and Administrative Agent).

 

For purposes of determining compliance with the conditions specified in this
Section 4.01 (but without limiting the generality of the provisions of
Section 9.04), each Lending Party that has signed this Agreement will be deemed
to have consented to, approved or accepted or become satisfied with, each
document or other matter required hereunder to be consented to or approved by or
to be acceptable or satisfactory to a Lending Party unless Administrative Agent
will have received notice from such Lending Party prior to the proposed Closing
Date specifying its objection thereto.

 

SECTION 4.02                                                             
CONDITIONS TO ALL CREDIT EXTENSIONS.

 

In addition to the conditions precedent to funding of the initial Credit
Extensions on the Closing date set forth in Section 4.01, the obligation of each
Lending Party to make any Credit Extension (including its initial Credit
Extension) hereunder or to honor any Request for Credit Extension is subject to
each of the following further conditions precedent:

 

(a)           Truth and Correctness of Representations and Warranties.  The
representations and warranties of each Borrower and each other Loan Party
contained in Article V or any other Loan Document will be true and correct in
all material respects (except that such materiality qualifier will not be
applicable to any portion of any representation and

 

80

--------------------------------------------------------------------------------

 

warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they will be true and correct in all material respects (except
that such materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in Section 5.10
will be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b).

 

(b)           No Default or Event of Default.  No Default or Event of Default
will then exist, or will result from such proposed Credit Extension or from the
application of the proceeds thereof or from the honoring of any Request for
Credit Extension.

 

(c)           No Material Adverse Effect.  No Material Adverse Effect will have
occurred since December 31, 2009.

 

(d)           Requests for Credit Extensions.  Administrative Agent and, if
applicable, Swing Line Lender or the applicable designated L/C Issuer will have
received the applicable Request for Credit Extension; provided that no
L/C Applications will be required in connection with the Letters of Credit (as
defined in the Original Credit Agreement) becoming Letters of Credit issued
hereunder pursuant to the last sentence of Section 2.04(a)(i).

 

(e)           Alternative Currencies.  In the case of a Credit Extension to be
denominated in an Alternative Currency, there will not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

(f)            Other Matters.  Administrative Agent will have received, in form
and substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as Administrative Agent or Required Lenders may require
in their Reasonable Discretion.

 

Each Request for Credit Extension submitted by the Borrowers will be deemed to
be a representation and warranty that the conditions specified in
Section 4.02(a) and Section 4.02(b) have been satisfied on and as of the date of
the making of the applicable Credit Extension or the honoring of the applicable
Request for Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

As of the Closing Date each Borrower on behalf of and as to itself and each of
its Subsidiaries hereby represents and warrants to Administrative Agent and each
Lending Party as follows, and will be deemed to have been brought down and apply
anew (other than representations and warranties made as of a specific date,
which will be deemed to have been

 

81

--------------------------------------------------------------------------------


 

made as of such specified date) to the making or issuance of each Credit
Extension hereunder and as of the date of the delivery of any Compliance
Certificate.

 

SECTION 5.01                                                             
CORPORATE EXISTENCE AND POWER.

 

Each Borrower and each Subsidiary thereof (a)(i) in the case of any Loan Party
or Significant Subsidiary, is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of the
jurisdiction of its incorporation, organization or formation, and (ii) in the
case of any Subsidiary that is not a Loan Party or a Significant Subsidiary, is
a corporation, partnership or limited liability company duly organized, validly
existing and in good standing (except in jurisdictions that do not recognize
good standing) under the laws of the jurisdiction of its incorporation,
organization or formation, except as could reasonably be expected to cause a
Material Adverse Change; (b) has the power and authority and all governmental
licenses, authorizations, consents and approvals (i)(A) in the case of any Loan
Party or a Significant Subsidiary, to own its assets and carry on its business
substantially as currently conducted by it and such business as contemplated to
be conducted by it upon and following the consummation of the transactions
contemplated by the Loan Documents, and (B) in the case of any Subsidiary that
is not a Loan Party or a Significant Subsidiary, to own its assets and carry on
its business substantially as currently conducted by it and such business as
contemplated to be conducted by it upon and following the consummation of the
transactions contemplated by the Loan Documents, except as could reasonably be
expected to cause a Material Adverse Change and (ii) to execute, deliver, and
perform its obligations under the Loan Documents to which each is a party; and
(c) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of each
jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

 

SECTION 5.02                                                             
CORPORATE AUTHORIZATION; NO CONTRAVENTION.

 

The execution and delivery by each Loan Party, and the performance by each Loan
Party of its obligations under each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material contract or agreement to which such Person is a
party or affecting such Person or the properties of such Person or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
applicable to any Loan Party or any of its Subsidiaries or any of their
respective properties.  Each Loan Party is in compliance with all Contractual
Obligations referred to in the foregoing clause (b)(i), except to the extent
that any failure to be in compliance could not reasonably be expected to cause a
Material Adverse Change.

 

82

--------------------------------------------------------------------------------


 

SECTION 5.03                                                             
GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS.

 

(a)           Governmental Authorizations.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (other than the filing of a Form 8-K with the SEC after
the Closing Date) or any other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, as
applicable, any Loan Party or any Significant Subsidiary of this Agreement or
any other Loan Document.

 

(b)           Compliance with Laws.  Each Loan Party and each of their
respective Subsidiaries is in compliance in all material respects with the
requirements of all Laws applicable to such Person or any of its properties and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to cause a Material Adverse Change.

 

SECTION 5.04                                                             
BINDING EFFECT.

 

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Person,
enforceable against such Person in accordance with their respective terms,
except as enforcement thereof may be limited by Bankruptcy Laws or other
applicable Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

SECTION 5.05                                                             
LITIGATION.

 

Except as specifically disclosed on Schedule 5.05 (or as disclosed in writing to
Administrative Agent after the Closing Date pursuant to Section 6.03; provided
that such disclosure will not operate as a waiver of any right, power or remedy
of the Lending Parties under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents), (a) there are no claims,
actions, suits, proceedings or other litigation pending or, to the Borrowers’
knowledge, overtly threatened against any Loan Party or any of its respective
Subsidiaries, or against any of such Persons’ properties, at law or in equity,
before any Governmental Authority which involves any material risk of any final
judgment, order or liability, which after giving effect to any applicable
insurance could reasonably be expected to cause a Material Adverse Change, and
(b) to the Borrowers’ knowledge there is no Investigation by any Governmental
Authority of any Loan Party’s or any such Subsidiary’s affairs or properties,
except for such investigations as to which there is not a reasonable likelihood
of a finding adverse to such Loan Party or Subsidiary, or, if an adverse finding
were made, such adverse finding would not reasonably be expected to cause a
Material Adverse Change.

 

83

--------------------------------------------------------------------------------


 

SECTION 5.06                                                              ERISA
COMPLIANCE.

 

(a)           Each Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, each Multiemployer Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.  Each Pension Plan is listed on Schedule 5.06(a) (or as disclosed in
writing to Administrative Agent after the Closing Date pursuant to Section 6.03;
provided that such disclosure will not operate as a waiver of any right, power
or remedy of the Lending Parties under any of the Loan Documents, nor constitute
a waiver of any provision of any of the Loan Documents).  Each Pension Plan
(other than a Multiemployer Plan) and, to the Borrowers’ knowledge, each
Multiemployer Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from Federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS.  To the Borrowers’ knowledge, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 

(b)           There are no pending or, to the Borrowers’ knowledge, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, any Multiemployer Plan that has resulted or could reasonably be
expected to cause in a Material Adverse Change.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge, any
Multiemployer Plan that has resulted or could reasonably be expected to cause a
Material Adverse Change.

 

(c)           (i)  No ERISA Event has occurred and is continuing with respect to
any Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, any Multiemployer Plan that has resulted or could reasonably be
expected to cause a Material Adverse Change; (ii) except as set forth on
Schedule 5.06(c) (or as disclosed in writing to Administrative Agent after the
Closing Date pursuant to Section 6.03; provided that such disclosure will not
operate as a waiver of any right, power or remedy of the Lending Parties under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents), each Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge,
each Multiemployer Plan, and no waiver of the minimum funding standards under
the Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan (other than a Multiemployer Plan),
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher; (iv) no Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid, which if remain
unpaid could reasonably be expected to cause a Material Adverse Change; (v) no
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
(other than a Multiemployer Plan and other than in a completed standard
termination) and, to the Borrowers’ knowledge, no Multiemployer Plan has been
terminated by the plan administrator thereof or by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute

 

84

--------------------------------------------------------------------------------


 

proceedings under Title IV of ERISA to terminate any Pension Plan (other than a
Multiemployer Plan) and, to the Borrowers’ knowledge, any Multiemployer Plan,
which such termination could reasonably be expected to cause a Material Adverse
Change.

 

(d)           No Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan (other than a Multiemployer Plan) and, to the
Borrowers’ knowledge, Multiemployer Plan other than (i) on the Closing Date,
those listed on Schedule 5.06(d) (or as disclosed in writing to Administrative
Agent after the Closing Date pursuant to Section 6.03; provided that such
disclosure will not operate as a waiver of any right, power or remedy of the
Lending Parties under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents) and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

SECTION 5.07                                                              USE OF
PROCEEDS.

 

The Borrowers will use the proceeds of the Loans solely for the purposes set
forth in and as permitted by Section 7.09.

 

SECTION 5.08                   ENVIRONMENTAL COMPLIANCE.

 

(a)           Environmental Compliance.  Except as set forth on Schedule 5.08
(or as disclosed in writing to Administrative Agent after the Closing Date
pursuant to Section 6.03; provided that such disclosure will not operate as a
waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents), each Borrower and its Subsidiaries is in compliance in all material
respects with each applicable Environmental Law in effect in any jurisdiction in
which any properties of any Borrower or any Subsidiary are located or where any
of them conducts its business, other than those which in the aggregate would not
reasonably be expected to cause a Material Adverse Change.

 

(b)           Environmental Litigation.   Except as set forth on Schedule 5.08
(or as disclosed in writing to Administrative Agent after the Closing Date
pursuant to Section 6.03; provided that such disclosure will not operate as a
waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents), no suit, claim (including any Environmental Claim), action or
proceeding of which any Borrower or any Subsidiary has been given notice or
otherwise has knowledge is now pending before any court, board or other
Governmental Authority, or to any Borrower’s or any Subsidiary’s knowledge,
threatened by any Person (nor to the knowledge of each Borrower and each
Subsidiary, does any factual basis exist therefor) for, and neither any Borrower
nor any Subsidiary has received written correspondence from any Governmental
Authority with respect to, except to the extent any of the following could not
reasonably be expected to cause a Material Adverse Change:

 

(i)            noncompliance by any Borrower or any Subsidiary with any
applicable Environmental Law;

 

85

--------------------------------------------------------------------------------


 

(ii)           personal injury, wrongful death or other tortious conduct
relating to Hazardous Materials used, generated, sold, transferred or
manufactured by any Borrower or any Subsidiary (including products made of,
containing or incorporating Hazardous Materials); or

 

(iii)          the release into the environment by any Borrower or any
Subsidiary of any Hazardous Material generated by a Borrower or any Subsidiary
whether or not occurring at or on a site owned, leased or operated by any
Borrower or any Subsidiary.

 

SECTION 5.09                     TAXES.

 

All material Federal, state, local and foreign tax returns, reports and
statements required to be filed by any Borrower (and, to the extent failure to
do so could not reasonably be expected to cause a Material Adverse Change, any
Subsidiary) have been filed with the appropriate Governmental Authorities and
all material taxes, assessments, fees and other governmental charges and
impositions shown thereon to be due and payable by such Person have been paid,
or adequate provision for the payment has been made, prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof, or any such fine, penalty, interest, late charge or loss has been paid,
or such Person is diligently contesting its liability therefor in good faith by
appropriate proceedings and has fully reserved all such amounts in the audited
Consolidated financial statements and the unaudited Consolidated financial
statements of Parent delivered to Administrative Agent and the Lenders pursuant
to Sections 6.01(a) and (b).  Proper and accurate amounts have been withheld by
Parent and each of its Subsidiaries from their employees for all periods in
material compliance with the tax, social security and unemployment withholding
provisions of applicable Federal, state, local and foreign law and such
withholdings have been timely paid to the respective Governmental Authorities
except where failure to do so could not reasonably be expected to cause a
Material Adverse Change.

 

SECTION 5.10                                                             
FINANCIAL CONDITION.

 

All balance sheets, and all statements of income, of retained earnings, and of
changes in cash flow furnished to Administrative Agent and the Lenders by or on
behalf of the Borrowers for the purposes of or in connection with this Agreement
or any of the other Loan Documents have been prepared in accordance with GAAP
consistently applied (from period to period except as and to the extent
disclosed in the financial statements, provided, that any such disclosed changes
will continue to be in accordance with GAAP) throughout the periods involved and
such data, together with all other financial data (other than projections) will
present fairly in all material respects the financial condition of the entities
involved as of the dates thereof and the result of their operations for the
periods covered thereby (except that interim financial statements will be
subject to customary year-end adjustments and may not have footnotes).  All
projections which have been furnished to Administrative Agent and the Lenders
for purposes of or in connection with this Agreement were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were, in the
opinion of the management of the Borrowers, reasonable at the time made; and at
the time of delivery, the management of the Borrowers believed that the
forecasts of its future financial performance set forth in the projections were
reasonable (it being understood that such projections are subject to
uncertainties and

 

86

--------------------------------------------------------------------------------


 

contingencies, many of which are beyond the control of any Loan Party, and no
assurances can be given that such projections will be realized).

 

SECTION 5.11                                                              MARGIN
REGULATIONS; REGULATED ENTITIES.

 

No Loan Party nor any of respective Subsidiaries is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.  No
Borrower is required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.  No Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 2005.

 

SECTION 5.12                                                             
INTELLECTUAL PROPERTY.

 

Each Loan Party owns or is licensed or otherwise has the right to use all of the
patents, copyrights, trademarks, service marks, trade names, contractual
franchises and other intellectual property rights that are required for the
operation of their respective businesses as currently conducted by it, except to
the extent that failure to hold such ownership, license or other right could not
reasonably be expected to cause a Material Adverse Change.  The use of such
intellectual property by each Loan Party and the operation of their respective
businesses do not infringe any valid and enforceable intellectual property
rights of any other Person, except to the extent any such infringement could
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.

 

SECTION 5.13                                                             
SOLVENCY.

 

The Borrowers, taken as a whole, are, and, after the consummation of the
transactions contemplated by this Agreement, will be Solvent.

 

SECTION 5.14                                                             
ANTI-TERRORISM LAWS

 

(a)           General.  No Loan Party nor any Subsidiary or Affiliate thereof is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction  that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

(b)           Executive Order No. 13224.  No Loan Party nor any Subsidiary or
Affiliate thereof or any of their respective agents acting or benefiting in any
capacity in connection with the Loans or Letters of Credit or other transactions
contemplated hereunder or under any of the other Loan Documents is any of the
following (each a “Blocked Person”): (i) a Person that is listed in the annex
to, or is otherwise subject to the provisions of, the Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224; (iii) a Person with which any Lending Party is
prohibited from dealing or otherwise engaging in any

 

87

--------------------------------------------------------------------------------


 

transaction by any Anti-Terrorism Law; (iv) a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224; (v) a Person that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or (vi) a Person or entity
who is affiliated or associated with a Person or entity listed above.

 

(c)           Trading with the Enemy Act.  No Loan Party nor any Subsidiary or
Affiliate thereof has engaged in any business or activity prohibited by the
Trading with the Enemy Act.

 

SECTION 5.15                                                              FULL
DISCLOSURE.

 

No Loan Document and no other document required to be delivered pursuant to
Sections 6.01, 6.02 or 6.03 contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, each Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Each Borrower hereby covenants and agrees that, so long as any Commitment is
available hereunder or any Loan or Credit or other payment Obligation (other
than as yet unasserted contingent obligations) remains unpaid, undrawn,
unreimbursed or unsatisfied, it will:

 

SECTION 6.01                                                             
FINANCIAL STATEMENTS.

 

Parent will deliver to Administrative Agent (on behalf of each Lender) in form
and detail satisfactory to Administrative Agent and Required Lenders:

 

(a)           Annual Financial Statements.  As soon as available and in any
event no later than 105 days after the end of each Fiscal Year, a Consolidated
balance sheet as at the end of such year, and related Consolidated statements of
income, retained earnings and cash flows of Parent and its Subsidiaries prepared
for such Fiscal Year, setting forth, in comparative form the figures for the
previous year, all in reasonable detail and (i) accompanied by a report thereon
of KPMG LLP or other independent public accountants of recognized national
standing selected by Parent and reasonably satisfactory to Required Lenders,
which report will not contain an adverse opinion, a disclaimer of opinion or be
qualified or limited because of a restricted or limited examination by such
accountant of any material portion of Parent’s records or be unqualified but
subject to a “going concern” uncertainty or other similar required explanatory
language, and will state that such financial statements present fairly in all
material respects the financial position of Parent and its Subsidiaries on a
Consolidated basis as at the dates indicated and the results of its operations
and changes in its financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
stated therein) and that the examination by such accountants in connection with
such Consolidated financial statements

 

88

--------------------------------------------------------------------------------


 

has been made in accordance with generally accepted auditing standards and
(ii) together with the certificate referred to in clause (c) below, an
internally prepared list of each Borrower, each Guarantor and each other
Subsidiary of the Parent as listed in the Parent’s most recent Annual Report on
Form 10-K filed with the SEC (or, if Parent is no longer a reporting company
under the Exchange Act, a list of Subsidiaries approved by Administrative
Agent), along with each such Person’s gross revenue for the four Fiscal Periods
then ended;

 

(b)           Fiscal Period Financial Statements.  As soon as available and in
any event no later than fifty-five days after the end of the first three Fiscal
Periods of each Fiscal Year, an internally prepared Consolidated balance sheet
of Parent as at the end of such period and the related Consolidated statements
of income and cash flows of Parent and its Subsidiaries prepared for such Fiscal
Period and for such Fiscal Year to date, setting forth in each case in
comparative form the figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail and certified by a Responsible Officer of
Parent having responsibility for financial matters that they (i) present fairly
in all material respects the financial condition of Parent and its Subsidiaries
as at the dates indicated and the results of its operations and changes in their
cash flow for the periods indicated, (ii) disclose all liabilities of Parent and
its Subsidiaries that are required to be reflected or reserved against under
GAAP, whether liquidated or unliquidated, fixed or contingent, and (iii) have
been prepared in accordance with GAAP, subject to the absence of footnotes and
changes resulting from audit and year-end adjustments;

 

(c)           Compliance Certificate.  Concurrently with the delivery of the
materials required in clauses (a) and (b) above, a Compliance Certificate dated
as of the last day of such Fiscal Period, certified by a Responsible Officer of
Parent having responsibility for financial matters, with appropriate insertions
satisfactory to Administrative Agent (which delivery may, unless Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and will be deemed to be an original authentic
counterpart thereof for all purposes), including, but not limited to, that such
Responsible Officer has no knowledge of any Default or Event of Default, or if
such Responsible Officer has such knowledge, specifying such Default or Event of
Default and the nature thereof, and what action the Borrowers have taken, are
taking or proposed to take with respect thereto, together with a schedule in
form satisfactory to Administrative Agent, of the computations used by Parent in
determining compliance with the financial covenants contained in Section 7.14;

 

(d)           Financial Forecasts.  As soon as available, but in any event no
later than one-hundred-five days after the end of each Fiscal Year, a one year
(prepared on a Fiscal Period basis) budget of Parent on a Consolidated basis for
the then-commenced Fiscal Year, including a pro forma balance sheet and
statements of income and showing projected operating revenues and expenses of
Parent on a Consolidated basis, in form and sufficient detail acceptable to
Administrative Agent, in its Reasonable Discretion;

 

(e)           Accountants’ Statement.  Together with each delivery of audited
financial statements pursuant to Section  6.01(a), a written statement by the
independent public accountants giving the report thereon stating (i) whether, in
connection with their audit examination, any condition or event which
constitutes a Default or an Event of Default arising from a breach of
Section 7.14 as they relate to accounting matters has come to their attention,

 

89

--------------------------------------------------------------------------------


 

and if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided, that such accountants will not
be responsible for any failure to obtain knowledge of a Default or Event of
Default that would not be disclosed in the course of their audit examination,
and (ii)  that based on their audit examination nothing has come to their
attention which causes them to believe that the information contained in the
certificates as they relate to accounting matters delivered therewith pursuant
to Section 6.01(a), is not correct or that the matters set forth in the
Compliance Certificates delivered therewith for the applicable Fiscal Year are
not stated in accordance with the terms of this Agreement; and

 

(f)            Other Reports.  Promptly upon any request by Administrative Agent
(on behalf of each Lender), a copy of any detailed audit reports by independent
public accountants in connection with the accounts or books of Parent or any
Subsidiary thereof.

 

SECTION 6.02                                                             OTHER
INFORMATION.

 

The Administrative Borrower (on behalf of each Borrower) will deliver to
Administrative Agent (on behalf of each Lender), in form and detail satisfactory
to Administrative Agent:

 

(a)           Equity Interest Holder Reports and Certain Public Filings. 
Promptly after the same are available, copies of each annual report, proxy or
financial statement or other material report or communication sent to the
holders of Equity Interests of Parent in their capacity as stockholders and
copies of all annual, regular, periodic and special reports and registration
statements that Parent or any of its Subsidiaries may file or be required to
file with the SEC under Section 13 or Section 15(d) of the Exchange Act, and, in
each case, not otherwise required to be delivered to Administrative Agent
pursuant hereto;

 

(b)           Insurance Reports.  Promptly upon Administrative Agent’s request,
a copy of Loan Parties’ e-cert memorandum of insurance evidencing the Loan
Parties’ insurance policies and limits.

 

(c)           Foreign Indebtedness.  Within five days after the execution of any
documents evidencing Foreign Indebtedness involving commitments to incur
Indebtedness in excess of an aggregate amount of the Dollar Equivalent of
$25,000,000, Parent will deliver a complete, fully executed copy of such
documents to Administrative Agent; and

 

(d)           Additional Information.  Promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof or compliance with the terms of the Loan Documents, as
Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, will be deemed to have been delivered on the date (i) on which Parent
posts such documents, or provides a link thereto on Parent’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on Parent’s behalf on an Internet or intranet website, if
any, to which each Lender and

 

90

--------------------------------------------------------------------------------

 

Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by Administrative Agent); provided that: (i) Parent will
deliver paper copies of such documents to Administrative Agent upon its request
to Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent and (ii) Parent will
notify Administrative Agent (by facsimile or electronic mail) of the posting of
any such documents and provide to Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Administrative Agent
will have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above.

 

Each Borrower hereby acknowledges that (1) Administrative Agent and the
Arrangers from time to time will make available to the Lenders and each L/C
Issuer materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials to
an Electronic Platform and (2) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrowers or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that (A) all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, will mean that the word “PUBLIC” will appear prominently on
the first page thereof; (B) by marking Borrower Materials “PUBLIC,” each
Borrower will be deemed to have authorized Administrative Agent, each L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Parent or their securities for purposes
of Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute confidential information, they will be treated as
set forth in Section 10.07); (C) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (D) Administrative Agent will be entitled to
treat any Electronic Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Electronic Platform not designated
“Public Side Information.”

 

SECTION 6.03                                                             
NOTICES.

 

The Borrowers will promptly, after any Responsible Officer or any other senior
executive officer of any Loan Party becomes aware thereof, notify Administrative
Agent (on behalf of each Lender) of:

 

(a)           Defaults and Events of Default.  The occurrence of any Default or
Event of Default; provided that the Borrowers will deliver such notice no more
than three Business Days after any Responsible Officer or any other senior
executive officer of any Loan Party becomes aware thereof;

 

(b)           Matters Involving a Material Adverse Change.  Any matter,
circumstance, event or condition that could reasonably be expected to cause a
Material Adverse Change;

 

(c)           Litigation.  The (i) institution of any Investigation, litigation,
alternative dispute proceeding or other similar suit or proceeding (a
“Proceeding”) (or written threat to institute any

 

91

--------------------------------------------------------------------------------


 

of the foregoing) by any Person, including any Governmental Authority, (A) which
creates a material risk of resulting, after giving effect to any applicable
insurance, in the payment by any Loan Party of more than the Threshold Amount or
(B) with respect to which there is a reasonable likelihood of a finding adverse
to a Loan Party, which adverse finding, if made, could reasonably be expected to
cause a Material Adverse Change, and (ii) of any material development in any
Proceeding described in the foregoing clause (i); and

 

(d)           Swap Contracts.  Upon request from time to time of Administrative
Agent, the Swap Termination Values, together with a description of the method by
which such values were determined, relating to any then-outstanding Swap
Contracts to which any Loan Party is a party.

 

Each notice pursuant to Sections 6.03(a) through (c) will be accompanied by a
statement of a Responsible Officer of Parent setting forth details of the
occurrence referred to therein and stating what action, if any, Parent (or the
other applicable Person) has taken or proposes to take with respect thereto. 
Each notice given pursuant to Section 6.03(a) will describe with particularity
any and all provisions of this Agreement and any other Loan Document that have
been (or could reasonably be expected to be) breached or violated.

 

SECTION 6.04                                                             
PRESERVATION OF EXISTENCE, ETC.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
(unless a failure by a Borrower or a Subsidiary could not reasonably be expected
to cause a Material Adverse Change) to, (a) preserve, renew and maintain in full
force and effect their respective legal existence and good standing under the
Laws of the jurisdiction of their organization except in a transaction permitted
by Section 7.04 or Section 7.05; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of their respective businesses; and (c) preserve or renew all
of their respective registered copyrights, patents, trademarks, trade names and
service marks and other intellectual property.

 

SECTION 6.05                                                             
MAINTENANCE OF PROPERTIES.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, (a) maintain, preserve and protect all of their respective material
properties and equipment necessary to the operation of their respective
businesses in good working order and condition, ordinary wear and tear excepted,
and (b) make all necessary repairs thereto and renewals and replacements
thereof, in each of the foregoing clauses (a) and (b) except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Change.

 

SECTION 6.06                                                             
MAINTENANCE OF INSURANCE.

 

Each Borrower will maintain or cause to be maintained, with financially sound
and reputable insurers, such professional liability insurance, Commercial
General Liability insurance covering bodily injury and property damage, losses
or damage in respect of the assets, properties and businesses of Parent and, to
the extent required below, its Subsidiaries, as may customarily

 

92

--------------------------------------------------------------------------------


 

be carried or maintained under similar circumstances by companies of similar
size engaged in similar businesses, in each case in such amounts with such
deductibles, covering such risks and otherwise on such terms and conditions as
will be customary for companies similarly situated in the industry; provided,
however, that it may effect workers’ compensation insurance or similar insurance
with respect to operations in any particular state or other jurisdiction through
an insurance fund operated by such state or jurisdiction or by meeting the
self-insurance requirements of such state or jurisdiction, and will cause each
Subsidiary to maintain such insurance unless the Subsidiary’s failure to
maintain the insurance could not reasonably be expected to cause a Material
Adverse Change.

 

SECTION 6.07                                                             
COMPLIANCE WITH LAWS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to them or to their respective
assets, properties or businesses, and will use and operate all of its facilities
and properties in compliance with all applicable Laws, including Environmental
Laws, and keep all permits, approvals, certificates and other authorizations of
Governmental Authorities as is required by applicable Law, including
Environmental Laws, in effect and remain in compliance therewith, except, in
each case, where the failure to comply therewith could not reasonably be
expected to cause a Material Adverse Change.

 

SECTION 6.08                                                              BOOKS
AND RECORDS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, maintain proper books of record and account, in which full, true and correct
(in all material respects) entries in conformity with GAAP consistently applied
are made of all financial transactions and matters involving their respective
properties and businesses.

 

SECTION 6.09                                                             
INSPECTION RIGHTS.

 

Each Borrower will, and will cause Loan Party and each Subsidiary thereof to,
permit representatives and independent contractors of Administrative Agent and
each Lender (which will be subject to confidentiality obligations of
Administrative Agent and the Lenders pursuant to Section 10.07) to visit and
inspect any of their respective properties, to examine their corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Administrative Borrower, on
behalf of the Borrowers; provided that, unless an Event of Default has occurred
and is continuing, the reasonable costs of only two such visits and related
inspections during any calendar year, among all members of the Credit Group,
will be borne by the Borrowers; provided, however, that, notwithstanding the
foregoing, if and for so long as an Event of Default has occurred and is
continuing, Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the

 

93

--------------------------------------------------------------------------------


 

Borrowers at any time and without advance notice and as many times as
Administrative Agent or any Lender may require.

 

SECTION 6.10                                                             
[RESERVED].

 

SECTION 6.11                                                             
PAYMENT OF OBLIGATIONS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, pay and discharge as the same will become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets the failure
of which to pay could reasonably be expected to cause a Material Adverse Change,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Person; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than a Permitted Lien), except as could
not reasonably be expected to cause a Material Adverse Change; and (c) all
Indebtedness, as and when due and payable (but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness), except as could not reasonably be expected to cause a Material
Adverse Change.

 

SECTION 6.12                                                             
COVENANT TO GUARANTEE OBLIGATIONS.

 

Upon the formation or acquisition by any Loan Party of any new direct or
indirect Domestic Subsidiary that constitutes a Material Subsidiary, or upon any
Domestic Subsidiary becoming a Material Subsidiary as determined based on the
most recent audited Consolidated financial statements or unaudited Consolidated
financial statements, as the case may be, of the Parent and its Subsidiaries
delivered to Administrative Agent pursuant to Sections 6.01(a) or (b), then the
Borrowers will, in each case, at the Borrowers’ expense within thirty days (or
such later time as may be agreed to by Administrative Agent in writing) after
such formation or acquisition or the delivery of such Consolidated financial
statements, notify Administrative Agent in writing of any Domestic Subsidiary
constituting a Material Subsidiary and cause such Person (and in the case of a
Subsidiary, cause each direct and indirect parent of such Subsidiary, if it has
not already done so), to duly execute and deliver to Administrative Agent a
Joinder Agreement in the form attached to this Agreement as Exhibit C,
satisfactory to Administrative Agent in its Reasonable Discretion, pursuant to
which such Person is joined to this Agreement and becomes a Subsidiary Guarantor
hereunder for all purposes of this Agreement, including Section 10.15, and the
other Loan Documents, guaranteeing the other Loan Parties’ Obligations under the
Loan Documents.  Unless Administrative Agent and the Borrowers otherwise
expressly agree in advance in writing that a particular Foreign Subsidiary will
become a Guarantor, no Subsidiary that is a Foreign Subsidiary will be required
to become a Guarantor under this Section 6.12.  Any Person that ceases to
constitute a Material Subsidiary will be released from its obligations as a
Subsidiary Guarantor as provided in Section 10.15(a).

 

SECTION 6.13                                                              PARI
PASSU.

 

The Obligations of the Borrowers will at all times rank at least pari passu with
all other Indebtedness of the Borrowers, except to the extent permitted by
Section 7.01.

 

94

--------------------------------------------------------------------------------


 

SECTION 6.14                                                             
FURTHER ASSURANCES.

 

In addition to the obligations and documents which this Agreement expressly
requires any Borrower or any of its Subsidiaries (including any Loan Party)
execute, acknowledge, deliver and perform, each Borrower will, and will cause
each Loan Party and each Subsidiary thereof to, execute and acknowledge (or
cause to be executed and acknowledged) and deliver to Administrative Agent all
documents, and take all actions, that may be reasonably requested by
Administrative Agent or the Required Lenders from time to time hereunder to
confirm the rights created or now or hereafter intended to be created under the
Loan Documents, to carry out the purposes of the Loan Documents and the
transactions contemplated hereunder and thereunder.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees that, so long as any Commitment is
available hereunder or any Loan or Letter of Credit or other payment Obligation
(other than as yet unasserted contingent obligations) remains unpaid, undrawn,
unreimbursed or unsatisfied, it will not, and will not permit any of its
Subsidiaries whose annual gross revenues are greater than or equal to the Dollar
Equivalent of $100,000,000 (each such Subsidiary is referred to herein as a
“Significant Subsidiary”), directly or indirectly, to:

 

SECTION 7.01                                                              LIENS.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

 

(a)           any Lien securing the Obligations for the benefit of the Credit
Group;

 

(b)           any Lien securing Indebtedness permitted by Sections 7.03(b),
7.03(n) and 7.03(p); provided that that Indebtedness permitted by
Section 7.03(n) may be secured only by Liens on assets located outside of the
United States and owned by the Foreign Subsidiary incurring such Indebtedness;

 

(c)           any Lien for tax liabilities, fees, assessments and other
governmental charges or levies not yet delinquent or remaining payable without
penalty or to the extent that non-payment thereof is permitted by Section 6.11;
provided that no notice of lien has been filed or recorded under the Code;

 

(d)           any landlord’s, supplier’s, carrier’s, warehouseman’s, mechanic’s,
materialman’s, repairman’s or other like Lien (whether arising by operation of
law, contract or otherwise) arising in the ordinary course of business that is
not overdue for a period of more than thirty days, or that is being contested in
good faith and by appropriate proceedings timely instituted and diligently
conducted, if adequate reserves with respect thereto, if any, in accordance with
GAAP are set aside on the financial statements of the applicable Person;

 

95

--------------------------------------------------------------------------------


 

(e)           any pledge or deposit in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA or applicable
Environmental Law;

 

(f)            any deposit to secure the performance of bids, trade contracts or
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

 

(g)           any zoning, building and other land use restrictions, easements,
rights-of-way, covenants, restrictions and other similar encumbrances incurred
in the ordinary course of business which, in the aggregate, are not substantial
in amount and which do not in any case materially detract from the value of the
real property subject thereto or interfere with the ordinary conduct of the
businesses of such Person;

 

(h)           any interest or title of a lessor or sublessor under an operating
lease;

 

(i)            any Lien securing a judgment for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing an appeal or
other surety bond related to any such judgment;

 

(j)            any Lien existing on any property of any Target prior to the
acquisition thereof pursuant to a Permitted Acquisition; provided that (i) such
Lien is not created in contemplation of or in connection with such Permitted
Acquisition; (ii) such Lien attaches to or otherwise encumbers only specified
real property, improvements and/or fixed assets of such Target and is not in the
nature of a floating Lien; and (iii) such Lien will secure only those
obligations which it secures on the date when such Permitted Acquisition closes
and is consummated, and any refinancing of such Indebtedness secured by such
Liens to the extent permitted by Section 7.03;

 

(k)           Liens in effect on the Closing Date and described on Schedule
7.01; provided that no such Lien will extend to any property other than:
(i) property subject to such Lien on the date of this Agreement;
(ii) after-acquired property to the extent such Lien includes a grant of a
security interest in such after-acquired property; and (iii) products, proceeds,
rents and profits of such property to the extent such Lien includes a grant of a
security interest in such products, proceeds rents and profits;

 

(l)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition, and (iii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety days after such acquisition or the completion of such construction or
improvement; and

 

(m)          any Lien arising by virtue of any contractual, statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a creditor
depository institution or securities accounts; provided that

 

96

--------------------------------------------------------------------------------


 

such deposit account is not a dedicated cash collateral account in favor of such
depository institution and is not otherwise intended to provide collateral
security (other than for customary account commissions, fees and reimbursable
expenses relating solely to such deposit account, and for returned items);

 

(n)           Liens in the form of cash collateral securing reimbursement
obligations under letters of credit and Bank Undertakings not issued by a L/C
Issuer hereunder but permitted by Section 7.03(o);

 

(o)           any right of a licensee under any license agreement for the use of
intellectual property or other intangible assets of any Borrower or any
Subsidiary thereof as to which such Borrower or Subsidiary is the licensor
permitted under Section 7.05;

 

(p)           any right of a licensor under any license agreement for the use of
intellectual property or other intangible assets as to which any Borrower or any
Subsidiary thereof is the licensee;

 

(q)           any Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any Loan
Party or Significant Subsidiary in the ordinary course of business not
materially interfering with the conduct of the business of Borrower and its
Subsidiaries taken as a whole;

 

(r)           any leases granted to others in the ordinary course of business
not interfering, alone or in the aggregate, with the conduct of the business of
Borrower and its Subsidiaries taken as a whole;

 

(s)           real estate security deposits with respect to leaseholds in the
ordinary course of business;

 

(t)            Permitted Encumbrances;

 

(u)           customary Liens securing obligations under Permitted Receivables
Financings; and

 

(v)            other Liens securing outstanding Indebtedness not to exceed
$15,000,000 in the aggregate.

 

SECTION 7.02                                                             
INVESTMENTS.

 

Except as may be permitted by Section 7.04, make any Acquisition or enter into
any agreement to make any Acquisition, or make, purchase or acquire any
Investment, except for:

 

(a)           Investments in Cash Equivalents in the ordinary course of business
pursuant to the Borrowers’ usual and customary cash management policies and
procedures;

 

(b)           any Permitted Acquisition;

 

97

--------------------------------------------------------------------------------


 

(c)           Guarantees constituting Indebtedness to the extent permitted by
Section 7.03(c);

 

(d)           Investments in any Loan Party and any Subsidiary that is not a
Joint Venture;

 

(e)           Investments in the form of any Swap Contracts (i) the liabilities
under which are unsecured and (ii) which are entered into not for speculative
purposes but to hedge or mitigate risks to which a Borrower or any Subsidiary
has perceived exposure (other than those in respect of the capital stock of a
Borrower or any of its Subsidiaries);

 

(f)            Investments existing on the Closing Date and set forth on
Schedule 7.02;

 

(g)           Investments in Joint Ventures arising in the ordinary course of
business consistent with past practice;

 

(h)           Investments permitted by Section 7.03; and

 

(i)            additional Investments by the Borrowers and Significant
Subsidiaries in the aggregate amount invested after the Closing Date of
$50,000,000; provided that such Investments will be in Targets or other Persons
engaged in one or more business activities that are of a type substantially
similar, or reasonably related, to those engaged in by the Borrowers and their
Subsidiaries as of the date of this Agreement.

 

SECTION 7.03                                                             
INDEBTEDNESS.

 

Create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:

 

(a)           Indebtedness under this Agreement and the other Loan Documents;

 

(b)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to
the amount paid, and fees and expenses incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)           contingent obligations with respect to (i) performance guarantees
and surety bonds incurred in the ordinary course of business and of a type and
amount consistent with past practices of the Borrowers and their Subsidiaries
and (ii) the sale of accounts receivable as permitted under Section 7.05(j);

 

(d)           Swap Contracts permitted pursuant to Section 7.02(e);

 

(e)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations incurred to finance the acquisition,
construction or improvement of fixed or capital assets (excluding real property)
within the limitations set forth in Section 7.01(l); provided, however, that
(i) such Indebtedness is incurred prior to or within ninety days after such

 

98

--------------------------------------------------------------------------------


 

acquisition or the completion of such construction or improvement and (ii) the
aggregate amount of all such Indebtedness at any one time outstanding will not
exceed $100,000,000;

 

(f)            endorsements for collection or deposit in the ordinary course of
business;

 

(g)           unsecured Indebtedness in the form of intercompany loans made by
and between the Parent and its Subsidiaries and by and between Subsidiaries in
connection with the internal cash management system maintained the Borrowers and
their Subsidiaries substantially as in effect on the Closing Date, or Guarantees
by the Borrowers or their Significant Subsidiaries of Indebtedness of any of
their Subsidiaries to the extent necessary to support the normal operating
activities of such Subsidiaries;

 

(h)           unsecured Indebtedness in respect of (i) notes issued to former
employees for the purchase price of stock redeemed by Parent in accordance with
the stock repurchase requirements set forth in Parent’s bylaws in effect as of
the Closing Date, (ii) notes issued in the purchase by the Parent of shares of
its common stock under the repurchase rights set forth in Parent’s bylaws in
effect as of the Closing Date, (iii) notes issued in the purchase by Parent of
shares of its common stock on the internal market to balance the supply and
demand for common stock between sellers and buyers, and (iv) notes issued to
employees or former employees upon the exercise of (or in satisfaction of) stock
appreciation rights or to pay or satisfy rights under a phantom stock plan;

 

(i)            Indebtedness of Parent resulting from the private placement of
long-term senior unsecured notes; provided, however, Parent will be required to
provide evidence satisfactory to Required Lenders that (i) the obligations
arising under such long-term senior unsecured notes rank pari passu or junior in
right of payment to the Obligations under this Agreement and the other Loan
Documents and (ii) on a pro forma basis, after giving effect to the issuance of
the long-term senior unsecured notes, no Default or Event of Default will exist
and that the Borrowers will remain in compliance with each of the financial
covenants set forth in Section 7.14 upon the occurrence of an additional $1.00
of Indebtedness;

 

(j)            Indebtedness in respect of accounts payable and accrued expenses
incurred in the ordinary course of business which in the aggregate could not
reasonably be expected to cause a Material Adverse Change;

 

(k)           Indebtedness arising from judgments not constituting an Event of
Default under Section 8.01(h);

 

(l)            Indebtedness assumed in connection with Permitted Acquisitions to
the extent permitted pursuant to clause (e) of the definition of “Permitted
Acquisitions” and to the extent the Liens securing such Indebtedness (if any)
are permitted under Section 7.01(j);

 

(m)          Earnouts incurred in connection with Permitted Acquisitions;

 

(n)           Indebtedness and all commitments to incur Indebtedness incurred by
Significant Subsidiaries that are Foreign Subsidiaries in currencies other than
Dollars in an aggregate

 

99

--------------------------------------------------------------------------------


 

amount not to exceed the Dollar Equivalent of $100,000,000 at any one time
outstanding or committed (“Foreign Indebtedness”), including Guarantees by any
Borrower or Significant Subsidiary of Foreign Indebtedness, in each case so long
as (i) no Event of Default has occurred and is continuing or will occur as a
result of the incurrence or Guarantee of such Foreign Indebtedness and (ii)
prior to the closing of any financing transaction involving the incurrence or
commitments to incur Foreign Indebtedness in excess of an aggregate amount of
the Dollar Equivalent of $25,000,000, the Administrative Borrower, on behalf of
the Borrowers, will deliver to Administrative Agent drafts of the material loan
documentation related to such Foreign Indebtedness in substantially final form;

 

(o)           to the extent the Administrative Borrower, on behalf of the
Borrowers, requests the issuance of a Credit pursuant to Section 2.04 and no L/C
Issuer is able or willing to issue such Credit under this Agreement, whether
because the issuance of such Credit in accordance with the conditions of
Section 2.04 or otherwise, the Borrowers may request banks and other issuers of
letters of credit or Bank Undertakings to issue such requested Credit up to
aggregate amount available and undrawn or drawn and unreimbursed at any time for
all such Credits issued other than under this Agreement of up to a Dollar
Equivalent of $50,000,000 (exclusive of fluctuations in foreign exchange rates
after the date of issuance);

 

(p)           Indebtedness of any Borrower or any Significant Subsidiary secured
only by a mortgage or deed of trust on real property owned by such Borrower or
Subsidiary in the aggregate principal amount for all such mortgage financings of
the Borrowers and their Subsidiaries not to exceed $50,000,000 outstanding at
any time; and

 

(q)           in addition to the other Indebtedness permitted under this
Section 7.03, unsecured Indebtedness of Parent and any of its Subsidiaries,
taken together, in the aggregate principal amount outstanding at any time not to
exceed $75,000,000 and ranking pari passu or junior in right of payment to the
Obligations under this Agreement and the other Loan Documents

 

SECTION 7.04                                                             
FUNDAMENTAL CHANGES.

 

Merge, dissolve, liquidate, recapitalize, consolidate with or into another
Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:

 

(a)           any Borrower or Significant Subsidiary that is a Loan Party may
merge or consolidate with any Domestic Subsidiary; provided that (i) such Loan
Party will be the continuing or surviving Person; or (ii) if such Loan Party is
not the continuing or surviving Person, then (A) such Loan Party will provide
Administrative Agent with written notice at least ten days prior to the
consummation of any such merger or consolidation and (B) concurrently with the
effectiveness of such merger or consolidation, the continuing or surviving
Domestic Subsidiary will execute such documentation as Administrative Agent
requires in its Reasonable Discretion to evidence such Domestic Subsidiary’s
assumption of all of the Obligations of such merging or consolidating Loan Party
and to comply with the provisions of the Loan Documents after giving effect to
such merger or consolidation;

 

100

--------------------------------------------------------------------------------

 

(b)           any Significant Subsidiary may merge or consolidate with (i) any
Loan Party, provided that (A) such Loan Party will be the continuing or
surviving Person or (B) if such Loan Party is not the continuing or surviving
Person, then (1) such Subsidiary will be a Domestic Subsidiary, (2) the Loan
Party will provide Administrative Agent with written notice at least ten days
prior to the consummation of any such merger or consolidation and
(3) concurrently with the effectiveness of such merger or consolidation, such
Domestic Subsidiary will execute such documentation as Administrative Agent
requires in its Reasonable Discretion to evidence such Domestic Subsidiary’s
assumption of all of the Obligations of such merging or consolidating Loan Party
and to comply with the provisions of the Loan Documents after giving effect to
such merger or consolidation; (ii) any one or more other Domestic Subsidiaries
that is not a Loan Party, provided that if any merger or consolidation of two
such Domestic Subsidiaries which are not Loan Parties results in the creation of
a Material Subsidiary, such resulting Subsidiary will be subject to
Section 6.12; or (iii) any Foreign Subsidiary; provided that such merging or
consolidating Subsidiary is not a Loan Party;

 

(c)           Parent may re-incorporate in Delaware (whether as a result of a
merger, conversion or otherwise) so long as (i) Parent provides Administrative
Agent with written notice at least ten days prior to the consummation of such
re-incorporation (provided that such notice requirement shall be satisfied by
Parent making available the related proxy materials to Administrative Agent in
accordance with Section 6.01, it being understood that such re-incorporation may
be effected immediately following the approval thereof by the Parent’s
shareholders); (ii) such re-incorporation does not conflict with, or will not
result in any breach of, or constitute a default under (nor constitute any event
which with notice, lapse of time or both would constitute a breach of or default
under), any lease agreement, commitment or other instrument where such conflict,
breach or default could reasonably be expected to cause a Material Adverse
Change (unless the counterparty to such lease agreement, commitment or other
instrument has consented to such re-incorporation); (iii) the consummation of
the re-incorporation will not conflict with, or result in a violation of, any
Law applicable to Parent or the successor corporation where such violation would
constitute a breach of Section 6.07; (iv) as soon as possible, and in any event
within three Business Days, following the effectiveness of such
re-incorporation, a Responsible Officer of Parent will (A) certify each of the
conditions set forth in clauses (i) through (v) and (B) attach to such
certification (1) a certified copy of the successor corporation’s certificate of
incorporation, (2) a certified copy of the certificate of merger, if any,
(3) the resolutions of the Board of Directors of each of Parent and the
successor corporation approving the re-incorporation, and (4) the successor
corporation’s bylaws; provided that if Parent has not received either the
certificate of incorporation of the successor corporation described in clause
(1) and/or the certificate of merger describe in clause (2), in either case, in
certified form from the Delaware Secretary of State, such certificate of
Parent’s Responsible Officer will attach a copy of the certificate of
incorporation and/or certificate of merger, as the case may be, in the form as
such document was submitted to the Delaware Secretary of State to effect such
re-incorporation, and Parent will promptly, and in any event no later than three
Business Days, deliver the certified copy to Administrative Agent upon receipt
thereof; and (vi) concurrently with the effectiveness of such re-incorporation,
the successor to Parent will execute such documentation as Administrative Agent
requires in its Reasonable Discretion to

 

101

--------------------------------------------------------------------------------


 

evidence such successor’s assumption of all of the Obligations of Parent and to
comply with the provisions of the Loan Documents after giving effect to such
re-incorporation;

 

(d)           in connection with any Permitted Acquisition, any Significant
Subsidiary may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger will be a directly or indirectly wholly-owned Subsidiary
of a Borrower and (ii) in the case of any such merger to which any Loan Party is
a party, (A) such Loan Party is the surviving Person, or (B) if such Loan Party
is not the surviving Person, then (1) such surviving Person will be a Domestic
Subsidiary, (2) the Loan Party will provide Administrative Agent with written
notice at least ten days prior to the consummation of any such merger or
consolidation and (3) concurrently with the effectiveness of such merger or
consolidation, such surviving Person will execute such documentation as
Administrative Agent requires in its Reasonable Discretion to evidence such
surviving Person’s assumption of all of the Obligations of such merging or
consolidating Loan Party and to comply with the provisions of the Loan Documents
(including the requirements of Section 6.12) after giving effect to such merger
or consolidation; and

 

(e)           the liquidation or dissolution of any Subsidiary; provided that,
in the case of any Subsidiary that is a Loan Party, (i) the Borrowers provide
written notice to Administrative Agent at least ten days prior to the
effectiveness of such liquidation or dissolution and (ii)(A) all assets and
property of such Subsidiary is transferred to another Loan Party or (B) if such
assets and property are transferred to another Subsidiary, (1) such recipient
Subsidiary is a Domestic Subsidiary and (2) if such transfer of assets and
property to such recipient Subsidiary results in the creation of a Material
Subsidiary, upon the effectiveness of such transfer of assets or property the
Borrowers will comply with Section 6.12 with respect to such recipient
Subsidiary.

 

SECTION 7.05                                                             
DISPOSITIONS.

 

Sell, assign, lease, convey, transfer or otherwise Dispose of (whether in one or
a series of transactions) any property or assets (or enter into any agreement to
do the same), except:

 

(a)           Dispositions of used, obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
the abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of the Borrowers, no longer economically practicable to
maintain or useful in the conduct of the business of Parent and its
Subsidiaries, taken as a whole;

 

(b)           subject to Section 7.07, Dispositions of property by any Borrower
or any Significant Subsidiary to any Borrower or to a wholly owned Subsidiary of
any Borrower;

 

(c)           Dispositions permitted by Section 7.04;

 

(d)           the unwinding of any Swap Contract;

 

102

--------------------------------------------------------------------------------


 

(e)           leases of property, including real property, in each case in the
ordinary course of business not materially interfering with the conduct of the
business of the Parent and its Subsidiaries, taken as a whole;

 

(f)            licenses for the use of intellectual property or other intangible
assets; provided that, (i) in the case of any such license granted on an
non-exclusive basis, such license will be in the ordinary course of such
licensor’s business, and (ii) in the case of any such license granted on an
exclusive basis, such licensor has determined in its reasonable business
judgment that such intellectual property or other intangible assets are not
likely to be otherwise monetized by the Borrowers and Significant Subsidiaries
in the ordinary course of their respective businesses;

 

(g)           Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business;

 

(h)           Dispositions of Cash and Cash Equivalents in the ordinary course
of business;

 

(i)            Dispositions of assets for cash or other property if all of the
following conditions are met: (i) such assets (valued at book value) do not
constitute a “substantial part” (as defined below) of the assets of Parent and
its Subsidiaries taken as a whole; and (ii) a Responsible Officer of the
applicable transferor will certify to Administrative Agent that (A) the sale is
for reasonably equivalent value, (B) is in the best interests of such transferor
and (C) immediately after the consummation of the transaction and after giving
effect thereto, no Default would exist.  For purposes of this Section 7.05(i), a
sale of assets will be deemed to involve a “substantial part” of the assets of
Parent and its Subsidiaries taken as a whole if the book value of such assets,
together with all other assets sold in reliance upon this Section 7.05(i) during
the same Fiscal Year (except those assets sold pursuant to clauses (a) through
(h) of this Section 7.05), equals 10.00% or more of the Consolidated total
assets of Parent and its Subsidiaries taken as a whole determined as of the end
of the immediately preceding Fiscal Year; and

 

(j)            Program Receivables sold in any Permitted Receivable Financing;
provided that the aggregate face amount at any time of Program Receivables sold
pursuant to all Permitted Receivables Financings made since the Closing Date may
not exceed 25% of the aggregate Eligible Receivables at such time; provided,
further, that if Parent’s Consolidated Leverage Ratio is greater than 2.50:1.00,
as set forth in the most recent Compliance Certificate delivered to
Administrative Agent pursuant to Section 6.01(c), then the aggregate face amount
of Program Receivables sold pursuant to all Permitted Receivables Financings
made since the Closing Date may not exceed 15% of the aggregate Eligible
Receivables at such time.

 

SECTION 7.06                                                             
RESTRICTED PAYMENTS.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)           in the case of any Loan Party (other than Parent) or any
Significant Subsidiary, Restricted Payments to any Loan Party and to
wholly-owned Subsidiaries of any Loan Party (and, in the case of a Restricted
Payment by a non-wholly-owned Significant Subsidiary, to any

 

103

--------------------------------------------------------------------------------


 

Borrower and any Subsidiary of any Borrower and to each other owner of Equity
Interests of such Significant Subsidiary on a pro rata basis based on their
relative ownership interests);

 

(b)                                  in the case of Parent:

 

(i)            repurchases of its common stock in accordance with the stock
repurchase provisions set forth in the Parent’s bylaws as those bylaws are in
effect as of the Closing Date;

 

(ii)           payments on or repurchases of its Equity Interests related to
Parent’s common stock programs (excluding any dividends on Parent’s common stock
(other than as permitted by Section 7.06(b)(iii)));

 

(iii)          Restricted Payments made in connection with and strictly for the
payment of dividends and required redemption payments related to preferred stock
issued by Parent or a new class or series of common stock issued by Parent after
the Closing Date so long as (A) the aggregate amount of such Restricted Payments
in any Fiscal Year does not exceed $100,000,000 in the aggregate, (B) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(C) the cash distribution and payment thereof is in compliance with
Section 6.07, and (D) both before and after giving effect to any such cash
distribution, the Consolidated Leverage Ratio is less than or equal to 2.50:1.00
as certified by a Responsible Officer of Parent;

 

(iv)          Restricted Payments made pursuant to any shareholder rights plan
adopted for the purpose of protecting shareholders from takeover tactics (and
solely to the extent that such Restricted Payments are made in furtherance of
such purpose); and

 

(v)           Restricted Payments made by Parent in connection with the net
exercise by holders of options or warrants or similar securities, or in
connection with the withholding or payment of taxes upon the vesting of
restricted stock, stock appreciation rights or similar securities of Parent.

 

SECTION 7.07                                                             
TRANSACTIONS WITH AFFILIATES.

 

Enter into any transaction, directly or indirectly, with or for any Affiliate of
a Borrower (other than another Borrower or any Subsidiary) except (a) on a basis
no more favorable to such Affiliate than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of Borrower or (b) any
transaction involving assets that are not material to the business and
operations of the Borrowers or the Subsidiaries involved in such transaction.

 

SECTION 7.08                                                            
BURDENSOME AGREEMENTS.

 

Except as provided in this Agreement, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on such Loan Party’s or Significant Subsidiary’s ability to (a) pay dividends or
make any other distributions on any of its Equity Interests, (b) repay or prepay
any Indebtedness owed by such Loan Party or Significant Subsidiary to any
Borrower or any other Subsidiary of the Borrowers, (c) make loans or advances to
any Borrower or any other Subsidiary of the Borrowers or (d) transfer any of its
property or assets to any Borrower or any other Subsidiary of the Borrowers, in
each case other than (i)

 

104

--------------------------------------------------------------------------------


 

customary non-assignment provisions of leases, subleases and sublicenses and
similar agreements, (ii) with respect to the specific property to be sold
pursuant to an executed agreement in connection with a Disposition permitted
under Section 7.05, or (iii) with respect to the incurrence of Indebtedness
permitted under Section 7.03(e).

 

SECTION 7.09                                                              USE OF
PROCEEDS.

 

Use any portion of the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) if and to
the extent doing so would result in a violation of Regulation T, U or X of the
FRB by any Lender or to extend credit to others for the purpose of purchasing or
carrying margin stock if and to the extent doing so would result in a violation
of Regulation T, U or X of the FRB by any Lender or to refund indebtedness
originally incurred for such purpose or (b) or for any other purpose other than
(i) to fund the Transaction Costs and (ii) to fund the ongoing working capital
and general corporate needs of the Borrowers and their Subsidiaries, to the
extent permitted by the Loan Documents and applicable Law.

 

SECTION 7.10                                                             
MAINTENANCE OF BUSINESS

 

From and after the Closing Date, engage in any business other than the types of
business activities in which Parent and its Subsidiaries engage as of the date
of this Agreement and business activities reasonably related or complementary
thereto.

 

SECTION 7.11                                                             
AMENDMENTS OF ORGANIZATION DOCUMENTS

 

Amend or modify any Organizational Document of any Loan Party in any way could
reasonably be expected to cause a Material Adverse Change (including the ability
of the Loan Parties to pay the Obligations in full when and as payable under the
Loan Documents).  Each Borrower will give Administrative Agent written notice of
any rescission or modification of its resolutions delivered to the
Administrative Agent pursuant to Section 4.01(a).  For the avoidance of doubt,
this Section 7.11 will not restrict or effect any transaction permitted by
Section 7.04.

 

SECTION 7.12                                                             
ACCOUNTING CHANGES

 

Make any change in (a) accounting policies or financial reporting practices,
except as required by GAAP, or (b) Parent’s Fiscal Year.

 

SECTION 7.13                                                             
PREPAYMENTS OF INDEBTEDNESS

 

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness, if such prepayment would, on a
pro forma basis, cause a Default or Event of Default hereunder; provided that
the provisions of this Section 7.13 will not apply to (a) the prepayment of the
Loans in accordance with the terms of this Agreement or (b) the prepayment of
obligations under the Borrowers’ internal cash management system substantially
similar to the system in effect on the Closing Date.

 

105

--------------------------------------------------------------------------------


 

SECTION 7.14                                                             
FINANCIAL COVENANTS.

 

(a)           Minimum Consolidated Fixed Charge Coverage Ratio.  Maintain a
Consolidated Fixed Charge Coverage Ratio, as determined as of the last day of
each Fiscal Period, of not less than 1.50:1.00.

 

(b)           Maximum Consolidated Leverage Ratio.  Maintain a Consolidated
Leverage Ratio, as determined as of the last day of each Fiscal Period, of not
greater than 3.00:1.00.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01                                                              EVENTS
OF DEFAULT.

 

Each of the following will constitute an event of default hereunder (each, an
“Event of Default”):

 

(a)           Non-Payment.  The Borrowers fail to pay on the date and in the
manner required to be paid hereunder or under any of the Loan Document, (i) any
amount of principal of any Loan or any L/C Obligation or deposit of funds as
Cash Collateral in respect of L/C Obligations, (ii) any interest on any Loan or
on any L/C Obligation, or any fee due hereunder or under any other Loan
Document, or (iii) any other Obligation or amount payable hereunder or under any
other Loan Document, and in each case such failure continues for three Business
Days; or

 

(b)           Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), Section 6.04,
Section 6.06, Section 6.12 or Article VII; or any Guarantor fails to perform or
observe any term, covenant or agreement contained in its Guaranty (including any
failure of any Subsidiary Guarantor to perform or observe any term, covenant or
agreement contained in Section 10.15); or Parent or any other Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01 or Section 6.02 and such failure continues for five Business Days;
or

 

(c)           Representations and Warranties.  Any representation, warranty,
statement or certification made by any Loan Party or any of its Subsidiaries
herein or in any other Loan Document or in any other document, instrument or
Record delivered or made available to Administrative Agent or any other Lending
Party in connection with any Loan Document proves to be untrue, incorrect or
misleading in any material respect (except that such materiality qualifier will
not be applicable to any representation, warranty, statement or certification
that is already qualified or modified by materiality in the text thereof)  as of
the date when made or deemed to have been made or repeated; or

 

(d)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a),
Section 8.01(b) or Section 8.01(c)) contained in this Agreement or any other
Loan Document on its part to be performed or observed and such failure continues
for thirty days after an Responsible Officer of any Borrower becomes aware, or

 

106

--------------------------------------------------------------------------------


 

reasonably should have become aware thereof, whether by notice thereof by
Administrative Agent or any Lending Party or otherwise; or

 

(e)           Cross-Default.  (i) Any Loan Party or Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after giving effect to any
grace period) in respect of any Indebtedness (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount; or (B) fails to observe or perform any other agreement or
condition relating any such Indebtedness or contained in any document
evidencing, securing or relating to any of the foregoing, or any other default
or event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders), as the case may be, to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity (including the foreclosure or similar action on any
Lien securing such Indebtedness); or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from
(1) any event of default under such Swap Contract as to which any Borrower or
any of its Subsidiaries is the Defaulting Party (as defined in such Swap
Contract) or (2) any Termination Event (as so defined) under such Swap Contract
as to which any Loan Party or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)            Insolvency; Voluntary Proceedings.  Any Loan Party or any
Material Subsidiary thereof (i) ceases or fails to be Solvent (for purposes of
this Section 8.01(f), determined without regard to any intercompany payables),
or generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any, whether at
stated maturity or otherwise; (ii) except as permitted under Section 7.04,
voluntarily liquidates, dissolves or ceases to conduct its business in the
ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing; or

 

(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Loan Party or any Material
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any Loan Party’s
properties or assets or the properties or assets of any Material Subsidiary, and
any such proceeding or petition will not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process will not be released,
vacated or fully bonded within sixty days after commencement, filing or levy;
(ii) any Loan Party or any Material Subsidiary admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-United States Bankruptcy Law) is ordered in any
Insolvency Proceeding; or (iii) any Loan Party or any Material Subsidiary
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its property, assets or business; or

 

107

--------------------------------------------------------------------------------


 

(h)           Judgments.  There is entered or issued against any Loan Party or
any Material Subsidiary (i) a final (non-interlocutory) judgment, order or
decree by any Governmental Authority or a final or binding award by an
arbitrator or arbitration panel or other similar alternative dispute resolution
body for the payment of money in an amount, singularly or in the aggregate,
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage); or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to cause, individually or in the aggregate, a Material Adverse
Change and, in either case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order or (B) there is a period of forty-five
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Borrower or any ERISA Affiliate under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document or
any provision thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

 

(k)           Change of Control.  There occurs a Change of Control.

 

SECTION 8.02                                                             
WAIVERS OF EVENTS OF DEFAULTS.

 

Any Event of Default (or any Default that, with the lapsing of the applicable
grace period, if any, would become an Event of Default) may be waived only with
the written consent of Required Lenders; except that a Event of Default (or a
Default) under any of Sections 8.01(a), (f), (g) or (k) may only be waived with
the written consent of all Lenders.  Any Event of Default (or Default) so waived
will be deemed to have been cured and not to be continuing; but no such waiver
will be deemed a continuing waiver or will extend to or affect any subsequent
like default or impair any rights arising therefrom.

 

SECTION 8.03                                                             
REMEDIES UPON EVENT OF DEFAULT.

 

Upon the occurrence and during the continuance of any Default or Event of
Default, the Lender Parties will have no obligation to advance money or extend
any additional credit to or for the benefit of the Borrowers, whether in the
form of the making of Loans, the issuance of Letters

 

108

--------------------------------------------------------------------------------


 

of Credit or otherwise.  In addition, upon the occurrence and during the
continuance of any Event of Default, Administrative Agent will, at the request
of, or may, with the consent of, Required Lenders, take any or all of the
following actions, all of which are hereby authorized by the Borrowers and each
of the other Loan Parties:

 

(a)           Termination of Commitments.  Declare, by written notice to the
Borrowers, the Aggregate Commitments, including any commitments of any Lender or
the Swing Lien Lender to make and advance Loans and any obligation of any
L/C Issuer to make or issue L/C Credit Extensions, to be terminated, whereupon
such commitments and obligations will be terminated, but without affecting any
of the Credit Group’s Liens, if any;

 

(b)           Acceleration of Obligations.  Declare all or any portion of the
unpaid principal amount the outstanding Loans, the interest accrued and unpaid
thereon and the other amounts and Obligations owing or payable under this
Agreement or under any other Loan Document or any other instrument executed by
the Borrowers or any other Loan Party pursuant to the Loan Documents to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers
and each such other Loan Party;

 

(c)           Cash Collateralization of L/C Obligations.  Require that the
Borrowers Cash Collateralize the L/C Obligations in an amount equal to 105.0% of
the then Outstanding Amount thereof;

 

(d)           Discretionary Advances.  Make advances of Loans after the
occurrence of any Event of Default, without thereby waiving their right to
demand payment of the Obligations under this Agreement, or any of the other Loan
Documents, or any other rights or remedies described in this Agreement or any
other Loan Document, and without liability to make any other or further
advances, notwithstanding Administrative Agent’s or any Lending Party’s previous
exercise of any such rights and remedies; or

 

(e)           Exercise of Rights and Remedies.  Exercise on behalf of itself and
the Lending Parties, in addition to all rights and remedies granted or otherwise
made available to Administrative Agent or the Lending Parties under this
Agreement, any and all rights and remedies granted or otherwise made available
to Administrative Agent or the Lending Parties under the Collateral Documents
and other Loan Documents or otherwise under applicable Law or in equity;

 

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under any Bankruptcy Law, the obligation of
each Lender or Swing Line Lender to make or advance Loans and any obligation of
any L/C Issuer to make or issue L/C Credit Extensions will automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts and Obligations as aforesaid will automatically become due and
payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations in an amount equal to 105.0% of the then Outstanding Amount
thereof will automatically become effective, in each case, without further act
of Administrative Agent or any Lending Party.

 

109

--------------------------------------------------------------------------------


 

SECTION 8.04                                                             
APPLICATION OF FUNDS.

 

Following the occurrence and during the continuation of an Event of Default or
following any exercise of remedies provided for in Section 8.03 (or after the
Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 8.03), any amounts received on account of
the Obligations will, subject to the provisions of Section 2.16 and
Section 3.07, be applied by Administrative Agent in the following order (on a
pro rata basis within each level of priority):

 

(a)           First, to payment in full of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to Administrative Agent and amounts payable
under Article III) payable to Administrative Agent in its capacity as such;

 

(b)           Second, to payment in full of that portion of the Obligations
constituting fees (including commitment fees), indemnities and other amounts
(other than principal, interest and L/C Fees) payable to the Lending Parties
(including fees, charges and disbursements of counsel to the respective Lending
Parties arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

(c)           Third, to payment in full of that portion of the Obligations
constituting accrued and unpaid interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents and accrued and unpaid L/C Fees,
ratably among the Lending Parties in proportion to the respective amounts
described in this clause Third payable to them;

 

(d)           Fourth, to payment in full of that portion of the Obligations
constituting unpaid principal of all Loans and the L/C Borrowings;

 

(e)           Fifth, to Administrative Agent for the account of the applicable
designated L/C Issuers, to Cash Collateralize in full that portion of L/C
Obligations comprised of the aggregate undrawn amount of Credits to the extent
not otherwise Cash Collateralized by the Borrowers pursuant to Sections 2.04 and
Section 2.16;

 

(f)            Sixth, to payment in full of all other Obligations; and

 

(g)           Seventh, the balance, if any, after all of the Obligations have
been indefeasibly paid in full, to the Borrowers or as otherwise required by
Law.

 

Subject to Section 2.04(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Credits pursuant to the foregoing clause Fifth
will be applied to satisfy drawings under such Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount will be applied to the
other Obligations, if any, in the order set forth in this Section 8.04.

 

110

--------------------------------------------------------------------------------

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

SECTION 9.01                                                             
APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.

 

Each Lending Party hereby irrevocably appoints Wells Fargo to act on its behalf
as Administrative Agent hereunder and under the other Loan Documents, including
to act in such representative capacity as secured party on behalf and for the
benefit of each such Lending Party under this Agreement and the other Loan
Documents, and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article IX are solely for
the benefit of Administrative Agent and the Lending Parties, and no Borrower nor
any other Loan Party will have rights as a third party beneficiary of any of
such provisions.

 

SECTION 9.02                                                              RIGHTS
AS A LENDER.

 

If the Person serving as Administrative Agent hereunder is also “Swing Line
Lender,” a “L/C Issuer” or a “Lender,” such Person will have the same rights and
powers in such capacity(ies) as any other Person in such capacity(ies) and may
exercise the same as though it were not Administrative Agent.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or Affiliate of any Borrower as
if such Person were not Administrative Agent hereunder and without any duty to
account therefor to any other Lending Party.

 

SECTION 9.03                                                             
EXCULPATORY PROVISIONS.

 

Administrative Agent will not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, Administrative Agent:

 

(a)           No Fiduciary Duties.  Will not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(b)           No Obligations Regarding Certain Actions.  Will not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that Administrative Agent is required to exercise as directed in
writing by Required Lenders (or such other number or percentage of Lenders as
will be expressly provided for herein or in any other Loan Documents), Swing
Line Lender or a L/C Issuer, as applicable; provided that Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law;

 

(c)           Disclosure Obligations.  Will not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and will not
be liable for the failure to

 

111

--------------------------------------------------------------------------------


 

disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity; and

 

(d)           Limitation on Liability.  Will not be liable for any action taken
or not taken by it (i) with the consent or at the request of Required Lenders
(or such other number or percentage of Lenders as will be necessary, or as
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Section 8.02 and Section 10.01), or (ii) in the
absence of its own gross negligence or willful misconduct.  Administrative Agent
will be deemed not to have knowledge of any Default or Event of Default, unless
and until the Borrowers, a Loan Party, or a Lending Party provides written
notice to Administrative Agent describing such Default or Event of Default. 
Administrative Agent will not be responsible for or have any duty to ascertain
or inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

 

SECTION 9.04                                                             
RELIANCE BY ADMINISTRATIVE AGENT.

 

Administrative Agent will be entitled to rely upon, and will not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and will not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Credit, that by its terms must be fulfilled to the satisfaction of a specified
Lending Party, Administrative Agent may presume that such condition is
satisfactory to such Lending Party, unless Administrative Agent will have
received notice to the contrary from such Lending Party prior to the making of
such Loan or the issuance of such Credit.  In this regard, for purposes of
determining compliance with the conditions set forth in Section 4.01, each
Lending Party that has executed this Agreement will be deemed to have consented
to, approved or accepted, or to be satisfied with, each document and matter
either sent, or made available, by Administrative Agent to such Lending Party
for consent, approval, acceptance or satisfaction, or required thereunder to be
to be consent to or approved by or acceptable or satisfactory to such Lending
Party, unless Administrative Agent will have received notice from such Lending
Party not less than two days prior to the Closing Date specifying such Lending
Party’s objection thereto and such objection will not have been withdrawn by
notice to Administrative Agent to such effect on or prior to the Closing Date. 
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and

 

112

--------------------------------------------------------------------------------


 

other experts it selects and will not be liable for any action it takes or does
not take in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 9.05                                                             
DELEGATION OF DUTIES.

 

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints.  Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Administrative Agent will not be
responsible for the negligence or misconduct of any sub-agent or
attorney-in-fact that it selects with reasonable care.  The exculpatory
provisions of this Article IX will apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent and will apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein, as well as activities as Administrative Agent.

 

SECTION 9.06                                                             
RESIGNATION OF ADMINISTRATIVE AGENT.

 

Administrative Agent may at any time give notice of its resignation to Lending
Parties and the Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders will have the right, with, unless an Event of Default exists,
the consent of the Borrowers (which consent will not be unreasonably withheld),
to appoint a successor, which will be a bank, trust company or insurance company
organized (or in the case of a bank, having a branch registered) under the laws
of the United States of America or of any state thereof and having a combined
capital and surplus of at least $500,000,000.  If no such successor will have
been so appointed by Required Lenders and will have accepted such appointment
within thirty days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lending
Parties, appoint a successor Administrative Agent meeting the qualifications set
forth in this Section 9.06; provided that, if Administrative Agent will notify
Lending Parties and the Borrowers that no qualifying Person has accepted such
appointment, then such resignation will nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent will be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of any Lending Party under any of the Loan
Documents, the retiring Administrative Agent will continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through Administrative Agent will instead be made by or to
each Lending Party directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided in this Section 9.06).  The fees payable by the
Borrowers to a successor Administrative Agent will be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and

 

113

--------------------------------------------------------------------------------


 

Section 10.04 will continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 9.06 will also constitute its resignation as Swing Line Lender.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder
(i) such successor will succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender; (ii) the
retiring Swing Line Lender will be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents; and
(iii) the successor Swing Line Lenders will purchase the outstanding Swing Line
Loans of the resigning Swing Lien Lender at par.

 

SECTION 9.07                                                             
NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

 

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lending Party also acknowledges that it will, independently and
without reliance upon Administrative Agent, any other Lending Party or any of
their Related Parties and based on such documents and information as it will
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 9.08                                                              NO
OTHER DUTIES, ETC.

 

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Syndication Agent,”
“Documentation Agent,” “Co-Agent,” “Book Manager,” “Book Runner,” “Arranger,”
“Lead Arranger,” “Co-Lead Arranger” or “Co-Arranger,” if any, will have or be
deemed to have any right, power, obligation, liability, responsibility or duty
under this Agreement or the other Loan Documents, other than in such Person’s
capacity as (a) Administrative Agent or a Lending Party hereunder and (b) an
Indemnitee hereunder, and no such Person will have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on such Persons in deciding to enter into this
Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

 

SECTION 9.09                                                             
ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation will then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent will have made any demand on the
Borrowers)

 

114

--------------------------------------------------------------------------------


 

will be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid, and to file such other documents as may
be necessary or advisable in order to have the claims of Lending Parties and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lending Parties and Administrative Agent
and their respective agents and counsel and all other amounts due Lending
Parties and Administrative Agent under Sections 2.04(h), Section 2.10 and
Section 10.04) allowed in such judicial proceeding, and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lending Party to make such payments to
Administrative Agent and, in the event that Administrative Agent will consent to
the making of such payments directly to Lending Parties, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 2.10 and
Section 10.04.  Nothing contained herein will be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lending Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lending Party or to
authorize Administrative Agent to vote in respect of the claim of any Lending
Party in any such proceeding.

 

SECTION 9.10                                                             
GUARANTY MATTERS.

 

Each Lending Party hereby (a) irrevocably authorizes Administrative Agent to
execute and deliver all documentation reasonably requested to evidence the
release of any Guarantor from its obligations under a Guaranty if such Person
ceases to be a Material Subsidiary, whether as a result of a transaction
permitted hereunder or otherwise by operation of the definition of “Material
Subsidiary”, and (b) agrees that, upon request by Administrative Agent at any
time, it will confirm in writing Administrative Agent’s authority to execute and
deliver such documentation pursuant to this Section 9.10.

 

SECTION 9.11                                                             LEGAL
REPRESENTATION OF ADMINISTRATIVE AGENT.

 

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, Bingham McCutchen LLP (“Bingham”) only has represented
and only will represent Wells Fargo in its capacity as Administrative Agent and
as a Lending Party and Wells Fargo Securities, LLC in its capacity as the “left
lead”  Arranger.  Each other Lending Party hereby acknowledges that Bingham does
not represent it in connection with any such matters.

 

115

--------------------------------------------------------------------------------


 

ARTICLE X
GENERAL PROVISIONS

 

SECTION 10.01                                                      
AMENDMENTS, ETC.

 

No amendment or, subject to Section 8.02, waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom (including any cure of any Event of
Default), will be effective unless in writing signed by Required Lenders (or
Administrative Agent at the written request of Required Lenders) and the
Borrowers or the applicable Loan Party, as the case may be, with receipt
acknowledged by Administrative Agent, and each such waiver or consent will be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent will:

 

(a)           waive any condition set forth in Section 4.02 or, in the case of
the initial Credit Extension, Section 4.01, without the written consent of each
Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.03) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment, of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the second proviso
to this Section 10.01(d)) any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders will be necessary (i) to amend the definition of “Default Rate”
or to waive any obligation of the Borrowers to pay interest or L/C Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change (i) any provision of this Section 10.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender, (ii) the definition of “Revolving Credit
Maturity Date” or “Revolving Credit Stated Maturity Date,” Eligible Assignee,”
“Participant,” “Defaulting Lender” or “Specified Lender”  without the written
consent of each Lender, or (iii) the definition of “Alternative Currency” or
provision of Section 1.02(l) without the written consent of each Lender;

 

116

--------------------------------------------------------------------------------


 

(f)                                    change (i) Section 2.07 to allow for
non-pro rata application of any reductions in the Aggregate Revolving Credit
Commitments, (ii) Section 3.07 or (iii) Section 8.04 without the written consent
of each Lender; or

 

(g)                                 release any Guarantor from its Guaranty
without the written consent of each Lender except as permitted by
Section 10.15(a) or Section 9.10;

 

and provided, further, that (i) no amendment, waiver or consent will, unless in
writing and signed by Wells Fargo and each other designated L/C Issuer that has
issued a Credit under this Agreement in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Credit issued or to be issued by it; (ii) no amendment,
waiver or consent will, unless in writing and signed by Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of Swing
Line Lender under this Agreement; (iii) no amendment, waiver or consent will,
unless in writing and signed by Administrative Agent in addition to the Lenders
required above, affect the rights or duties of Administrative Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender will have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (1) the Commitments of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (2) the amount of principal and
accrued fees and interest owing to the Defaulting Lender may not be reduced
without the consent of such Lender, and (3) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders will require the consent of such Defaulting Lender.

 

SECTION 10.02                                                       NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 10.02(b) or in the penultimate paragraph of
Section 6.02), all notices and other communications provided for herein will be
in writing and will be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by telefacsimile transmission or sent by
approved electronic communication in accordance with Section 10.02(b), and all
notices and other communications expressly permitted to be given by telephone
will be made to the applicable telephone number, as follows:

 

(i)            if to the Borrowers, any Guarantor, Administrative Agent, any
L/C Issuer or Swing Line Lender, to the address, telefacsimile number, e-mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any Lender, to the address, telefacsimile number, e-mail
address or telephone number specified in its Administrative Detail
Form (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in

 

117

--------------------------------------------------------------------------------


 

effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, will be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication will be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, will be deemed to have
been given at the opening of business on the next business day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.02(b) will be effective as provided in such
subsection (b).

 

(b)                                  Electronic Communications.

 

(i)            Each Lending Party agrees that notices and other communications
to it hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent (which include those set forth in the
penultimate paragraph of Section 6.02); provided that the foregoing will not
apply to notices to any Lending Party pursuant to Article II if such Lending
Party has notified Administrative Agent that it is incapable of receiving
notices under Article II by electronic communication.  In furtherance of the
foregoing, each Lending Party hereby agrees to notify Administrative Agent in
writing, on or before the date such Lending Party becomes a party to this
Agreement, of such Lending Party’s e-mail address to which a notice may be sent
(and from time to time thereafter to ensure that Administrative Agent has on
record an effective e-mail address for such Lending Party).  Each of
Administrative Agent and each Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by means of electronic
communication pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(ii)           Subject to the penultimate paragraph of Section 6.02, unless
Administrative Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address will be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next business day for the recipient; and (B) notices or communications posted to
an Internet or intranet website will be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.

 

(iii)          Each Borrower hereby acknowledges that (A) Administrative Agent
may make available to Lending Parties Specified Materials by posting some or all
of the Specified Materials on an Electronic Platform, (B) the distribution of
materials and information through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with any such
distribution, (C) the Electronic Platform is provided and used on an “AS IS,”
“AS AVAILABLE” basis and (D) neither Administrative Agent nor any of its
Affiliates

 

118

--------------------------------------------------------------------------------


 

warrants the accuracy, completeness, timeliness, sufficiency or sequencing of
the Specified Materials posted on the Electronic Platform.  ADMINISTRATIVE
AGENT, ON BEHALF OF ITSELF AND ITS AFFILIATES, EXPRESSLY AND SPECIFICALLY
DISCLAIMS, WITH RESPECT TO THE ELECTRONIC PLATFORM, DELAYS IN POSTING OR
DELIVERY, OR PROBLEMS ACCESSING THE SPECIFIED MATERIALS POSTED ON THE ELECTRONIC
PLATFORM, AND ANY LIABILITY FOR ANY LOSSES, COSTS, EXPENSES OR LIABILITIES THAT
MAY BE SUFFERED OR INCURRED IN CONNECTION WITH THE ELECTRONIC PLATFORM.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSES, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE ELECTRONIC
PLATFORM.

 

(iv)          Each Lending Party hereby agrees that notice to it in accordance
with Section 10.02(b)(ii)(B) specifying that any Specified Materials have been
posted to the Electronic Platform will, for purposes of this Agreement,
constitute effective delivery to such Lending Party of such Specified Materials.

 

(v)           Each Borrower hereby acknowledges that (A) Administrative Agent
will make available to the Lending Parties Specified Materials provided by or on
behalf of the Borrowers and the other Loan Parties hereunder by posting the
Specified Materials on an Electronic Platform and (B) certain of the Lending
Parties (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or the other Loan
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Specified Materials that may be distributed to the Public Lenders and
that (1) all such Specified Materials will be clearly and conspicuously marked
“PUBLIC” which, at a minimum, will mean that the word “PUBLIC” will appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” each Borrower (on behalf of itself, the other Loan Parties and its
other Affiliates) will be deemed to have authorized Administrative Agent and the
Lending Parties to treat such Specified Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to each Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Specified
Materials constitute confidential information, they will treated as set forth in
Section 10.07); (3) all Specified Materials marked “PUBLIC” are permitted to be
made available through a portion of the Electronic Platform designated “Public
Investor;” and (4) Administrative Agent will be entitled to treat any Specified
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Electronic Platform not designated “Public Investor.”

 

(vi)          Each Lending Party (A) acknowledges that the Specified Materials,
including information furnished to it by any Loan Party or Administrative Agent
pursuant to, or in the course of administering, the Loan Documents, may include
material, non-public information concerning the Borrowers and the other Loan
Parties and their respective Affiliates

 

119

--------------------------------------------------------------------------------


 

or their respective securities and businesses and (B) confirms that (1) it has
developed compliance procedures regarding the use of material, non-public
information and (2) it will handle such material, non-public information in
accordance with such procedures and applicable Laws, including Federal and state
securities laws.

 

(c)           Change of Address, Etc.  The Borrowers, Administrative Agent,
Swing Line Lender and any L/C Issuer may change their respective address(es),
telefacsimile number(s), telephone number(s) or e-mail address(es) for notices
and other communications hereunder by notice to the other parties hereto.  Each
Lender may change its address(es), telefacsimile number(s), telephone
number(s) or e-mail address(es) for notices and other communications hereunder
by notice to the Borrowers, Administrative Agent, Swing Line Lender and each
L/C Issuer.

 

(d)           Reliance by Administrative Agent and Lending Parties. 
Administrative Agent and Lending Parties will be entitled to rely and act upon
any notices (including telephonic or electronically delivered Requests for
Credit Extension) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers will indemnify Administrative Agent and
each Lending Party and their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.

 

SECTION 10.03                                                       NO WAIVER;
CUMULATIVE REMEDIES; ENFORCEMENT.

 

No failure by Administrative Agent or any Lending Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder will operate as a waiver thereof; no single or partial exercise of any
right, remedy, power or privilege hereunder will preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party will be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement will be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 8.03 for the benefit of all the
Lending Parties; provided, however, that the foregoing will not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.14), or (d) any Lending Party

 

120

--------------------------------------------------------------------------------

 

from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
Bankruptcy Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders will have the rights otherwise ascribed to
Administrative Agent pursuant to Section 8.03 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

SECTION 10.04                                                       EXPENSES;
INDEMNITY; DAMAGE WAIVER.

 

(a)           Costs and Expenses.  The Borrowers will pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of, or consents with respect to, the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby will be consummated); (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Credit or any demand for payment thereunder; and
(iii) all out-of-pocket expenses incurred by Administrative Agent or any Lending
Party (including the fees, charges and disbursements of (x) a single counsel for
Administrative Agent and (y) a single counsel for the Lending Parties), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04 or (B) in connection with the Loans made or Credits issued
hereunder, including all such out-of-pocket expenses incurred during any workout
or restructuring (or negotiations in connection with the foregoing) in respect
of such Loans or Credits.

 

(b)           Indemnification by the Borrowers.  Each Borrower will indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, costs and related expenses (including the
reasonable fees, charges, settlement costs and disbursements of any counsel for
any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower or any other Loan Party or any of their
respective Affiliates arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
document contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent) and its Related Parties only, the
administration of this Agreement and the other Loan Documents; (ii) any Loan or
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by L/C Issuer to honor a demand for payment under a Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Credit); (iii) any Environmental Claim or Environmental
Liability; or (iv) any actual or prospective claim, investigation, litigation or
other proceeding (including any administrative proceeding or any arbitration or
other alternative dispute resolution proceeding) relating to any of the
foregoing,

 

121

--------------------------------------------------------------------------------


 

whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of their respective
Affiliates, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity will not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.

 

(c)           Reimbursement by Lenders.  If and to the extent the Borrowers for
any reason fails to pay when due any amount that they are required to pay under
Section 10.04(a) or Section 10.04(b) to Administrative Agent (or any sub-agent
thereof), Swing Line Lender, any L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Administrative Agent (or any
such sub-agent), Swing Line Lender, each L/C Issuer or such Related Party, as
the case may be, such Lender’s pro rata share (based on its Percentage Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Administrative Agent (or any
such sub-agent), Swing Line Lender, any L/C Issuer or any Related Party of any
of the foregoing acting for Administrative Agent (or any such sub-agent), Swing
Line Lender or L/C Issuer in connection with such capacity.  The obligations of
Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, each Loan Party and each member of the Credit Group
agrees that it will not assert, and hereby waives, any claim against any
Indemnitee (in the case of such waiver by the Loan Parties) and any Loan Party
or Related Party thereof (in the case of such waiver by the members of the
Credit Group), on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any document contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or Credit or the use of the proceeds thereof.  No Indemnitee
referred to in Section 10.04(b) will be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
liability is determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct.

 

(e)           Payments.  All amounts due under this Section 10.04 will be
payable not later than three Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 10.04 will survive the
resignation of Administrative Agent, Swing Line Lender and any L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

122

--------------------------------------------------------------------------------


 

SECTION 10.05                                                       MARSHALLING;
PAYMENTS SET ASIDE.

 

Neither Administrative Agent nor any Lending Party will be under any obligation
to marshal any asset in favor of the Borrowers or any other Person or against or
in payment of any or all of the Obligations.  To the extent that any payment by
or on behalf of the Borrowers is made to Administrative Agent or any Lending
Party, or Administrative Agent or any Lending Party exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or any Lending Party in such Person’s discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Bankruptcy Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lending Party severally agrees to pay
to Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by Administrative Agent plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.  The obligations of each Lending
Party under clause (b) of the preceding sentence will survive the payment in
full of the Obligations and the termination of this Agreement.

 

SECTION 10.06                                                       SUCCESSORS
AND ASSIGNS.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lending Party, and neither Swing Line Lender nor
any Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto will be null and void). 
Nothing in this Agreement, expressed or implied, will be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.06(e) and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and each Lending Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Swing Line Lender or any Lender.  Swing Line Lender
or any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans, as
applicable) at the time owing to it); provided that:

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment(s) and Loans at the time owing to it
or in the case of an

 

123

--------------------------------------------------------------------------------


 

assignment to a Lender or an Affiliate of a Lender, the aggregate amount of the
Commitment(s) (which for this purpose includes Loans outstanding thereunder) or,
if any Commitment is not then in effect, the Outstanding Amount of the Loans of
the assigning Swing Line Lender or Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent or, if a “trade date” is
specified in the Assignment and Assumption, as of such trade date, will not be
less than $10,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, each Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

 

(ii)           each partial assignment will be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) will not apply to rights in respect of Swing Line Loans;

 

(iii)          any assignment of a Commitment must be approved by Administrative
Agent, the applicable designated L/C Issuer of any Letter of Credit then
outstanding and Swing Line Lender, unless the Person that is the proposed
assignee is itself a Lender, an Affiliate of a Lender or an Approved Fund
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee);

 

(iv)          so long as an Event of Default does not then exist, any assignment
(other than an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund) will require the prior written consent of the Administrative
Borrower, on behalf of he Borrowers (which will not be unreasonably withheld),
provided that the Administrative Borrower will be deemed to have consented to
any such assignment unless it will object thereto by written notice to
Administrative Agent within five Business Days after having received notice
thereof; and

 

(v)           no such assignment will be made (A) to any Borrower or any of
their respective Affiliates or Subsidiaries, (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v), or (C) to
a natural person.

 

The parties to each assignment will execute and deliver to Administrative Agent
an Assignment and Assumption, a processing and recordation fee of $3,500;
provided that Administrative Agent hereby waives such processing and recordation
fee in connection with any assignment effected pursuant to Section 3.07(a).  In
addition, the Eligible Assignee, if it is not then a Lender, will deliver to
Administrative Agent an Administrative Detail Form.  Subject to acceptance and
recording thereof by Administrative Agent pursuant to subsection (c) of this
Section 10.06, from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder will be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of Swing Line Lender or a Lender, as
applicable, under this Agreement, and the assigning Swing Line Lender or Lender,
as applicable, thereunder will, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lending Party’ rights and obligations

 

124

--------------------------------------------------------------------------------


 

under this Agreement, such Lending Party will cease to be a party hereto) but
will continue to be entitled to the benefits of Section 3.01, Section 3.04,
Section 3.05 and Section 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrowers (at
their expense) will execute and deliver Notes to the assignee Lending Party. 
Any assignment or transfer by Swing Line Lender or a Lender of rights or
obligations under this Agreement that does not comply with this
Section 10.06(b) will be null and void.

 

(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), will
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a Register.  The entries in the Register will be
conclusive absent manifest error, and the Borrowers, Administrative Agent and
Lending Parties may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, Administrative
Agent will maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
will be available for inspection by each of the Borrowers, Swing Line Lender and
each L/C Issuer, at any reasonable time and from time to time upon reasonable
prior notice.  In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents or any waiver of any
provision thereunder is pending, any Lender wishing to consult with other
Lenders in connection therewith may request and receive from Administrative
Agent a copy of the Register.

 

(d)           Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment will make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (i) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (ii) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Credits
and Swing Line Loans in accordance with its Percentage Share and/or Term Loan
Percentage Share, as applicable.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
will become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest will be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(e)           Participations.  Swing Line Lender or any Lender may at any time,
without the consent of, or notice to, the Borrowers or Administrative Agent,
sell participations to any Participant in all or a portion of such Person’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment(s) and/or the Loans (including such Lender’s participations in
L/C Obligations and/or Swing Line Loans) owing to it); provided that (i) any
sale of a participation to a proposed Participant that would not otherwise
qualify as an Eligible

 

125

--------------------------------------------------------------------------------


 

Assignee or that is a Defaulting Lender must be approved by Administrative
Agent, (ii) such Person’s obligations under this Agreement will remain
unchanged, (iii) such Person will remain solely responsible to the other parties
hereto for the performance of such obligations and (iv) the Borrowers,
Administrative Agent and Lending Parties will continue to deal solely and
directly with such Person in connection with such Person’s rights and
obligations under this Agreement.  Any document pursuant to which Swing Line
Lender or a Lender sells such a participation will provide that such Person will
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such document may provide
that such Person will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to Section 10.06(f), the
Borrowers agree that each Participant will be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 to the same extent as if it were a
Lending Party hereunder and had acquired its interest by assignment pursuant to
Section 10.06(b).  To the extent permitted by law, each Participant also will be
entitled to the benefits of Section 10.08 as though it were a Lending Party, as
long as such Participant agrees to be subject to Section 2.14 as though it were
a Lending Party.

 

(f)            Limitations upon Participant Rights.  A Participant will not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender will not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(g)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment will release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(h)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
will be deemed to include electronic signatures or the keeping of records in
electronic form, each of which will be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(i)            Resignation as L/C Issuer or Swing Line Lender.  Notwithstanding
anything to the contrary contained herein, if at any time Wells Fargo assigns
all of its Commitments and Loans pursuant to subsection (b) of this
Section 10.06, Wells Fargo may do either or both of the

 

126

--------------------------------------------------------------------------------


 

following: (i) upon thirty days’ notice to the Borrowers and all Lenders, resign
as L/C Issuer or (ii) upon thirty days’ notice to the Borrowers, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrowers will be entitled to appoint from among Lenders a successor
L/C Issuer or Swing Line Lender (subject to such Lender’s consent to such
appointment, at its sole discretion); provided that no failure by the Borrowers
to appoint any such successor will affect the resignation of Wells Fargo as a
L/C Issuer or Swing Line Lender, as the case may be.  If Wells Fargo resigns as
a L/C Issuer, it will retain all the rights and obligations of a L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as a L/C Issuer and all L/C Obligations with respect
thereto (including the right to require Lenders to make Revolving Credit Loans
that are Base Rate Revolving Credit Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)).  If Wells Fargo resigns as
Swing Line Lender, it will retain all the rights of Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require Lenders
to make Revolving Credit Loans that are Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c).

 

SECTION 10.07                                                       TREATMENT OF
CERTAIN INFORMATION; CONFIDENTIALITY.

 

Each Lender will make no disclosure of confidential information furnished to it
by the Borrowers or any of their Subsidiaries, and identified as such, unless
such information has become public, except:  (a) in connection with operations
under or the enforcement of this Agreement or any other Loan Document, to
Persons who have a reasonable need to be furnished such confidential information
and who agree to comply with the restrictions contained in this Section 10.07
with respect to such information and to the extent such disclosure does not
violate any applicable Laws; (b) pursuant to any statutory or regulatory
requirement or any mandatory court order, subpoena or other legal process;
(c) to any parent or corporate Affiliate of such Lender or to any Participant,
proposed Participant or proposed Assignee; provided, however, that any such
Person agrees to comply with the restrictions set forth in this Section 10.07
with respect to such information and to the extent such disclosure does not
violate any applicable Laws; (d) to its independent counsel, auditors and other
professional advisors with an instruction to such Person to keep such
information confidential; (e) subject to an agreement containing provisions
substantially similar to those of this Section 10.07, to any direct or indirect
counterparty in any swap agreement or hedging arrangement (or to such
contractual counterparty’s professional advisors) relating to the Loan Parties
and their obligations; (f) with respect to confidential information related to
the tax treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such Lender relating to such tax treatment and
tax structure; provided, however, that such disclosure may not be made to the
extent required to be kept confidential to comply with any applicable federal or
state securities laws; or (g) with the prior written consent of the Parent, to
any other Person.

 

Each Loan Party hereby agrees that Administrative Agent, any Lender or any
Affiliate thereof may (a) disclose a general description of transactions arising
under the Loan Documents for advertising, marketing or other similar purposes,
and (b) use any Loan Party’s name, logo or

 

127

--------------------------------------------------------------------------------


 

other indicia germane to such party in connection with such advertising,
marketing or other similar purposes.

 

SECTION 10.08                                                       RIGHT OF
SETOFF.

 

If an Event of Default will have occurred and be continuing, each Lending Party
and its respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lending Party to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
Obligations to such Lending Party or such Affiliate, irrespective of whether or
not such Lending Party will have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such Loan
Party may be unmatured or are owed to a branch or office of such Lending Party
different from the branch or office holding such deposit or obligated on such
obligations; provided, that in the event that any Defaulting Lender will
exercise any such right of setoff, (a) all amounts so set off will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 3.07 and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lending Parties, and (b) the Defaulting
Lender will provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lending Party and its
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lending Party or its Affiliates may
have.  Each Lending Party agrees to notify the Borrowers and Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice will not affect the validity of such setoff and application.

 

SECTION 10.09                                                       INTEREST
RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents will not exceed the
maximum rate of non-usurious interest permitted by applicable Law.  If
Administrative Agent or any Lender will receive interest in an amount that
exceeds the maximum rate of non-usurious interest permitted by applicable Law,
the excess interest will be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers or the Guarantors, as
applicable.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the maximum rate of
non-usurious interest permitted by applicable Law, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

128

--------------------------------------------------------------------------------


 

SECTION 10.10                                                      
COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
documents, agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement will
become effective when it will have been executed and delivered by Administrative
Agent and when Administrative Agent will have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy will be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 10.11                                                       SURVIVAL OF
REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith will survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lending Party, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and will continue in full force and effect as long as any Loan or any
other Obligation (other than unasserted contingent indemnification obligations)
hereunder will remain unpaid or unsatisfied or any Credit will remain
outstanding.

 

SECTION 10.12                                                      
SEVERABILITY.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents will
not be affected or impaired thereby and (b) the parties will endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction will not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders will be limited by Bankruptcy Laws, as determined in good faith by
Administrative Agent, L/C Issuer or Swing Line Lender, as applicable, then such
provisions will be deemed to be in effect only to the extent not so limited.

 

SECTION 10.13                                                      
LENDER-CREDITOR RELATIONSHIP.

 

The relationship between the Lending Parties and Administrative Agent, on the
one hand, and the Borrowers and the other Loan Parties, on the other, is solely
that of creditor and debtor.

 

129

--------------------------------------------------------------------------------


 

Neither any Lending Party nor Administrative Agent has (or will be deemed to
have) any fiduciary relationship or duty to the Borrowers or any other Loan
Party arising out of or in connection with, and there is no agency or joint
venture relationship between the Lending Parties and Administrative Agent, on
the one hand, and the Borrowers and the other Loan Parties, on the other, by
virtue of this Agreement or any other Loan Document or any of the Transactions
contemplated herein or therein.

 

SECTION 10.14                                                       USA PATRIOT
ACT NOTICE.

 

Each Lending Party that is subject to the PATRIOT Act and Administrative Agent
(for itself and not on behalf of any Lending Party) hereby notifies the
Borrowers that, pursuant to the requirements of the PATRIOT Act, they are each
required to obtain, verify and record information that identifies the Borrowers
and each other Loan Party, which information includes the name and address of
the Borrowers and each other Loan Party and other information that will allow
such Lending Party or Administrative Agent, as applicable, to identify the
Borrowers and each other Loan Party in accordance with the PATRIOT Act.

 

SECTION 10.15                                                       GUARANTY BY
SUBSIDIARIES.

 

(a)           Guaranty.  Each Domestic Subsidiary of the Borrowers that is a
Material Subsidiary party hereto (each, a “Subsidiary Guarantor”) jointly and
severally, unconditionally and irrevocably guarantees to Administrative Agent
and Lending Parties the full and prompt payment when due (whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) and performance of the Obligations (the “Guaranteed Obligations”). 
The Guaranteed Obligations include interest that, but for a proceeding under any
Bankruptcy Law, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against the Borrowers for such interest in any such
proceeding.  Notwithstanding the foregoing, if any Subsidiary Guarantor that has
been a Material Subsidiary ceases to be a Material Subsidiary for a period of
twelve consecutive months, and if no Event of Default has occurred and is
continuing as of the end of such twelve consecutive month period, then upon the
Administrative Borrower’s written notification to Administrative Agent of the
satisfaction of the conditions necessary to release such Subsidiary Guarantor,
such Subsidiary Guarantor will be released as a Subsidiary Guarantor hereunder
upon Administrative Agent’s subsequent written acknowledgement of such release
(such acknowledgement not to be unreasonably withheld).

 

(b)           Separate Obligation.  Each Subsidiary Guarantor acknowledges and
agrees that (i) the Guaranteed Obligations are separate and distinct from any
Indebtedness arising under or in connection with any other document, including
under any provision of this Agreement other than this Section 10.15, executed at
any time by such Subsidiary Guarantor in favor of Administrative Agent or any
Lending Party; and (ii) such Subsidiary Guarantor will pay and perform all of
the Guaranteed Obligations as required under this Section 10.15, and
Administrative Agent and Lending Parties may enforce any and all of their
respective rights and remedies hereunder, without regard to any other document,
including any provision of this Agreement other than this Section 10.15, at any
time executed by such Subsidiary Guarantor in favor of Administrative Agent or
any Lending Party, irrespective of whether any such other document, or any
provision thereof or hereof, will for any reason become unenforceable or any of
the Indebtedness

 

130

--------------------------------------------------------------------------------

 

thereunder will have been discharged, whether by performance, avoidance or
otherwise.  Each Subsidiary Guarantor acknowledges that, in providing benefits
to the Borrowers, Administrative Agent and Lending Parties are relying upon the
enforceability of this Section 10.15 and the Guaranteed Obligations as separate
and distinct Indebtedness of each such Subsidiary Guarantor, and each Subsidiary
Guarantor agrees that Administrative Agent and the Lending Parties would be
denied the full benefit of their bargain if at any time this Section 10.15 or
the Guaranteed Obligations were treated any differently.  The fact that the
Guaranty is set forth in this Agreement rather than in a separate guaranty
document is for the convenience of the Borrowers and each Subsidiary Guarantor
and will in no way impair or adversely affect the rights or benefits of
Administrative Agent and the Lending Parties under this Section 10.15.  Each
Subsidiary Guarantor agrees to execute and deliver a separate document,
immediately upon request at any time of Administrative Agent or any Lending
Party, evidencing each such Subsidiary Guarantor’s obligations under this
Section 10.15.  Upon the occurrence of any Event of Default, a separate action
or actions may be brought against each such Subsidiary Guarantor, whether or not
any Borrower or any other Subsidiary Guarantor or any other Person is joined
therein or a separate action or actions are brought against any such Borrower or
any such other Subsidiary Guarantor or any such other Person.

 

(c)                                  Insolvency Laws; Right of Contribution.

 

(i)            As used in this Section 10.15(c): (a) the term “Guarantor
Applicable Insolvency Laws” means the Laws of any Governmental Authority
relating to bankruptcy, reorganization, arrangement, adjustment of debts, relief
of debtors, dissolution, insolvency, fraudulent transfers or conveyances or
other similar laws (including 11 U. S. C. §547, §548, §550 and other “avoidance”
provisions of Title 11 of the Bankruptcy Code) as applicable in any proceeding
in which the validity or enforceability of this Agreement or any other Loan
Document against any Subsidiary Guarantor, or any Guarantor Specified Lien is in
issue; and (b) “Guarantor Specified Lien” means any Lien from time to time
granted by any Subsidiary Guarantor securing the Guaranty Obligations. 
Notwithstanding any provision of this Agreement to the contrary, if, in any
proceeding, a court of competent jurisdiction determines that with respect to
any Subsidiary Guarantor, this Agreement or any other Loan Document or any
Guarantor Specified Lien would, but for the operation of this Section 10.15(c),
be subject to avoidance and/or recovery or be unenforceable by reason of
Guarantor Applicable Insolvency Laws, this Agreement, such other Loan Document
and each such Guarantor Specified Lien will be valid and enforceable against
such Guarantor, only to the maximum extent that would not cause this Agreement,
such other Loan Document or such Guarantor Specified Lien to be subject to
avoidance, recovery or unenforceability.  To the extent that any payment to, or
realization by, Administrative Agent or any Lending Party on the Guaranty
Obligations exceeds the limitations of this Section 10.15(c) and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance will in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Agreement as limited
will in all events remain in full force and effect and be fully enforceable
against such Guarantor.  This Section 10.15(c) is intended solely to reserve the
rights of Administrative Agent and the Lending Parties hereunder against each
Guarantor, in such proceeding to the maximum extent permitted by Guarantor
Applicable Insolvency Laws and neither Borrower, nor any Guarantor or any other

 

131

--------------------------------------------------------------------------------


 

guarantor of the Obligations nor any other Person will have any right, claim or
defense under this Section 10.15(c) that would not otherwise be available under
Guarantor Applicable Insolvency Laws in such proceeding.

 

(ii)           Each Subsidiary Guarantor hereby agrees that, to the extent that
any Subsidiary Guarantor will have paid an amount hereunder to or on behalf of
Administrative Agent and the Lending Parties that is greater than the net value
of the benefits received, directly or indirectly, by such paying Guarantor as a
result of the Credit Extensions and other credit accommodations extended
hereunder, such paying Guarantor will be entitled to contribution from any
Guarantor that has not paid its proportionate share, based on benefits received
as a result of the making and issuance of the Credit Extensions.  Any amount
payable as a contribution under this Section 10.15(c) will be determined as of
the date on which the related payment or distribution is made by the Guarantor
seeking contribution and each Guarantor acknowledges that the right to
contribution hereunder will constitute an asset of such Guarantor to which such
contribution is owed.  Notwithstanding the foregoing, the provisions of this
Section 10.15(c) will in no respect limit the obligations and liabilities of any
Guarantor to Administrative Agent and the Lending Parties hereunder or under any
other Loan Document, and each Guarantor will remain jointly and severally liable
for the full payment and performance of the Guaranty Obligations.

 

(d)                                  Liability of Subsidiary Guarantors.  The
liability of each Subsidiary Guarantor under this Section 10.15 will be
irrevocable, absolute, independent and unconditional, and will not be affected
by any circumstance that might constitute a discharge of a surety or guarantor
other than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Subsidiary Guarantor agrees as follows:

 

(i)            such Subsidiary Guarantor’s liability hereunder will be the
immediate, direct, and primary obligation of such Subsidiary Guarantor and will
not be contingent upon Administrative Agent’s or any Lending Party’s exercise or
enforcement of any remedy it may have against any Borrower or any other Person,
or against any collateral or other security for any Guaranteed Obligations;

 

(ii)           this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(iii)          Administrative Agent and Lending Parties may enforce this
Section 10.15 upon the occurrence of an Event of Default notwithstanding the
existence of any dispute among Administrative Agent and Lending Parties, on the
one hand, and the Borrowers or any other Person, on the other hand, with respect
to the existence of such Event of Default;

 

(iv)          such Subsidiary Guarantor’s payment of a portion, but not all, of
the Guaranteed Obligations will in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

132

--------------------------------------------------------------------------------


 

(v)                                 such Subsidiary Guarantor’s liability with
respect to the Guaranteed Obligations will remain in full force and effect
without regard to, and will not be impaired or affected by, nor will such
Subsidiary Guarantor be exonerated or discharged by, any of the following
events:

 

(A)          any proceeding under any Bankruptcy Law;

 

(B)           any limitation, discharge, or cessation of the liability of the
Borrowers or any other Person for any Guaranteed Obligations due to any
applicable Law, or any invalidity or unenforceability in whole or in part of any
of the Guaranteed Obligations or the Loan Documents;

 

(C)           any merger, acquisition, consolidation or change in structure of
the Borrowers or any other Guarantor or Person, or any sale, lease, transfer or
other disposition of any or all of the assets or shares of the Borrowers or any
other Guarantor or Person;

 

(D)          any assignment or other transfer, in whole or in part, of
Administrative Agent’s or any Lending Party’s interests in and rights under this
Agreement (including this Section 10.15) or the other Loan Documents;

 

(E)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that any Borrower, any such Subsidiary Guarantor, any other
Guarantor or any other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;

 

(F)           Administrative Agent’s or any Lending Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan Document
or any Guaranteed Obligations;

 

(G)           Administrative Agent’s or any Lending Party’s exercise or
non-exercise of any power, right or remedy with respect to any Guaranteed
Obligations or any collateral;

 

(H)          Administrative Agent’s or any Lending Party’s vote, claim,
distribution, election, acceptance, action or inaction in any proceeding under
any Bankruptcy Law; or

 

(I)            any other guaranty, whether by such Subsidiary Guarantor or any
other Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Borrowers to Administrative
Agent or any Lending Party.

 

(e)           Consents of Subsidiary Guarantors.  Each Subsidiary Guarantor
hereby unconditionally consents and agrees that, without notice to or further
assent from any such Subsidiary Guarantor:

 

133

--------------------------------------------------------------------------------


 

(i)            the principal amount of the Guaranteed Obligations may be
increased or decreased and additional indebtedness or obligations of the
Borrowers under the Loan Documents may be incurred and the time, manner, place
or terms of any payment under any Loan Document may be extended or changed, by
one or more amendments, modifications, renewals or extensions of any Loan
Document or otherwise;

 

(ii)           the time for the Borrowers’ (or any other Person’s) performance
of or compliance with any term, covenant or agreement on its part to be
performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as Administrative Agent and Lending Parties (as applicable under the relevant
Loan Documents) may deem proper;

 

(iii)          Administrative Agent and Lending Parties may request and accept
other guaranties and may take and hold security as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and

 

(iv)          Administrative Agent or Lending Parties may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
even if the exercise thereof affects or eliminates any right of subrogation or
any other right of such Subsidiary Guarantor against the Borrowers.

 

(f)                                    Guarantors’ Waivers.  Each Subsidiary
Guarantor hereby waives and agrees not to assert:

 

(i)            any right to require Administrative Agent or any Lending Party to
proceed against any Borrower, any other Guarantor or any other Person, or to
pursue any other right, remedy, power or privilege of Administrative Agent or
any Lending Party whatsoever;

 

(ii)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations (and in this
regard that the performance of any act or any payment which tolls any statute of
limitations applicable to Obligations under any of the Loan Documents will
similarly operate to toll the statute of limitations applicable to each such
Subsidiary Guarantor’s liability hereunder);

 

(iii)          any defense arising by reason of any lack of corporate or other
authority or any other defense of any Borrower, such Subsidiary Guarantor or any
other Person (other than payment in full of the Guaranteed Obligations);

 

(iv)          any defense based upon Administrative Agent’s or any Lending
Party’s errors or omissions in the administration of the Guaranteed Obligations;

 

(v)           any rights to set-offs and counterclaims;

 

134

--------------------------------------------------------------------------------


 

(vi)          without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 10.15; and

 

(vii)         any and all notice of the acceptance of this Guaranty, and any and
all notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by Administrative Agent and the Lending
Parties upon this Guaranty, or the exercise of any right, power or privilege
hereunder.  The Guaranteed Obligations will conclusively be deemed to have been
created, contracted, incurred and permitted to exist in reliance upon this
Guaranty.  Each Subsidiary Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon any Borrower, any Guarantor or any other Person with
respect to the Guaranteed Obligations.

 

(g)                                 Stay of Acceleration. If acceleration of the
time for payment of any of the Obligations is stayed, in connection with any
case commenced by or against the Borrowers under any Bankruptcy Law, or
otherwise, all such amounts will nonetheless be jointly and severally payable by
each Guarantor immediately upon demand by Administrative Agent.

 

(h)                                 Financial Condition of the Borrowers.  No
Subsidiary Guarantor will have any right to require Administrative Agent or any
Lending Party to obtain or disclose any information with respect to (i) the
financial condition or character of the Borrowers or the ability of the
Borrowers to pay and perform the Guaranteed Obligations, (ii) the Guaranteed
Obligations; (iii) any collateral or other security for any or all of the
Guaranteed Obligations; (iv) the existence or nonexistence of any other
guarantees of all or any part of the Guaranteed Obligations, (v) any action or
inaction on the part of Administrative Agent or any Lending Party or any other
Person or (vi) any other matter, fact or occurrence whatsoever.  Each Subsidiary
Guarantor hereby acknowledges that it has undertaken its own independent
investigation of the financial condition of the Borrowers and all other matters
pertaining to this Guaranty set forth in this Section 10.15 and further
acknowledges that it is not relying in any manner upon any representation or
statement of Administrative Agent or any Lending Party with respect thereto.

 

(i)                                    Subrogation.  Until the Guaranteed
Obligations will be satisfied in full and the Aggregate Commitments will be
terminated, no Subsidiary Guarantor will directly or indirectly exercise (i) any
rights that it may acquire by way of subrogation under this Section 10.15, by
any payment hereunder or otherwise, (ii) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Section 10.15 or (iii) any other right that it might otherwise have or acquire
(in any way whatsoever) that could entitle it at any time to share or
participate in any right, remedy or security of Administrative Agent or any
Lending Party as against any Borrower or other Guarantors or any other Person,
whether in connection with this Section 10.15, any of the other Loan Documents
or otherwise.

 

(j)                                    Subordination.  All payments on account
of all indebtedness, liabilities and other obligations of any Borrower to any
Subsidiary Guarantor or to any other Subsidiary Guarantor, whether now existing
or hereafter arising, and whether due or to become due, absolute or

 

135

--------------------------------------------------------------------------------


 

contingent, liquidated or unliquidated, determined or undetermined (the
“Guarantor Subordinated Indebtedness”) will be subject, subordinate and junior
in right of payment and exercise of remedies, to the extent and in the manner
set forth herein, to the prior payment in full in cash of the Guaranteed
Obligations.  Subject to Section 7.06, as long as any of the Guaranteed
Obligations (other than unasserted contingent indemnification obligations) will
remain outstanding and unpaid, each Subsidiary Guarantor will not accept or
receive any payment or distribution by or on behalf of any Borrower or any other
Subsidiary Guarantor, directly or indirectly, or assets of any Borrower or any
other Subsidiary Guarantor, of any kind or character, whether in cash, property
or securities, including on account of the purchase, redemption or other
acquisition of Guarantor Subordinated Indebtedness, as a result of any
collection, sale or other disposition of collateral, or by setoff, exchange or
in any other manner, for or on account of the Guarantor Subordinated
Indebtedness (“Guarantor Subordinated Indebtedness Payments”), except that, so
long as an Event of Default does not then exist, each Subsidiary Guarantor will
be entitled to accept and receive payments on its Guarantor Subordinated
Indebtedness in accordance with past business practices of such Subsidiary
Guarantor and such Borrower (or any other applicable Guarantor) and not in
contravention of any Law or the terms of the Loan Documents.

 

If any Guarantor Subordinated Indebtedness Payments will be received in
contravention of this Section 10.15, such Guarantor Subordinated Indebtedness
Payments will be held in trust for the benefit of Administrative Agent and
Lending Parties and will be paid over or delivered to Administrative Agent for
application to the payment in full of all Guaranteed Obligations remaining
unpaid to the extent necessary to give effect to this Section 10.15 after giving
effect to any concurrent payments or distributions to Administrative Agent and
Lending Parties in respect of the Guaranteed Obligations.

 

(k)           Continuing Guaranty.  The Guaranty set forth in this Section 10.15
is a continuing irrevocable guaranty and agreement of subordination and will
continue in effect and be binding upon each Subsidiary Guarantor until
termination of the Aggregate Commitments and payment and performance in full of
the Guaranteed Obligations, including Guaranteed Obligations which may exist
continuously or which may arise from time to time under successive transactions,
and each Subsidiary Guarantor expressly acknowledges that this Guaranty will
remain in full force and effect notwithstanding that there may be periods in
which no Guaranteed Obligations exist.

 

(l)            Reinstatement.  The Guaranty set forth in this Section 10.15 will
continue to be effective or will be reinstated and revived, as the case may be,
if, for any reason, any payment of the Guaranteed Obligations by or on behalf of
the Borrowers (or receipt of any proceeds of collateral) will be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to the Borrowers, its estate, trustee, receiver
or any other Person (including under any Bankruptcy Law), or must otherwise be
restored by Administrative Agent or any Lending Party, whether as a result of
proceedings under any Bankruptcy Law or otherwise.  All losses, damages, costs
and expenses that Administrative Agent, or any Lending Party may suffer or incur
as a result of any voided or otherwise set aside payments will be specifically
covered by the indemnity in favor of Administrative Agent and Lending Parties
contained in Section 10.04.

 

136

--------------------------------------------------------------------------------


 

(m)          Substantial Benefits.  The Credit Extensions provided to or for the
benefit of the Borrowers hereunder by Lending Parties have been and are to be
contemporaneously used for the benefit of the Borrowers and each Subsidiary
Guarantor.  It is the position, intent and expectation of the parties that each
Borrower and each Subsidiary Guarantor have derived and will derive significant
and substantial direct and indirect benefits from the Credit Extensions to be
made available by Lending Parties under the Loan Documents.

 

(n)           Knowing and Explicit Waivers.  Each Subsidiary Guarantor
acknowledges that it either has obtained the advice of legal counsel or has had
the opportunity to obtain such advice in connection with the terms and
provisions of this Section 10.15.  Each Subsidiary Guarantor acknowledges and
agrees that each of the waivers and consents set forth herein is made with full
knowledge of its significance and consequences, that all such waivers and
consents herein are explicit and knowing and that each Subsidiary Guarantor
expects such waivers and consents to be fully enforceable.

 

If, while any Guarantor Subordinated Indebtedness is outstanding, any proceeding
under any Bankruptcy Law is commenced by or against any Borrower or its
property, Administrative Agent, when so instructed by L/C Issuer, Swing Line
Lender and Required Lenders, is hereby irrevocably authorized and empowered (in
the name of Lending Parties or in the name of any Subsidiary Guarantor or
otherwise), but will have no obligation, to demand, sue for, collect and receive
every payment or distribution in respect of all Guarantor Subordinated
Indebtedness and give acquittances therefor and to file claims and proofs of
claim and take such other action (including voting the Guarantor Subordinated
Indebtedness) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Administrative Agent and
Lending Parties; and each Subsidiary Guarantor will promptly take such action as
Administrative Agent (on instruction from L/C Issuer, Swing Line Lender and
Required Lenders) may reasonably request:  (A) to collect the Guarantor
Subordinated Indebtedness for the account of the Lending Parties and to file
appropriate claims or proofs of claim in respect of the Guarantor Subordinated
Indebtedness; (B) to execute and deliver to Administrative Agent such powers of
attorney, assignments and other instruments as it may request to enable it to
enforce any and all claims with respect to the Guarantor Subordinated
Indebtedness; and (C) to collect and receive any and all Guarantor Subordinated
Indebtedness Payments.

 

SECTION 10.16                                                       JOINT AND
SEVERAL LIABILITY OF BORROWERS.

 

(a)           Joint and Several Liability.  Each Borrower, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the Obligations
(including any Obligations arising under this Section 10.16), it being the
intention of the parties hereto that all the Obligations will be the joint and
several obligations of each Borrower without preferences or distinction among
them.  If and to the extent that any Borrower will fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

 

137

--------------------------------------------------------------------------------


 

(b)                                  Liability of Borrower.  The liability of
each Borrower under this Agreement and the other Loan Documents will be
irrevocable, absolute, independent and unconditional, and will not be affected
by any circumstance that might constitute a discharge of a surety or guarantor
other than the indefeasible payment and performance in full of all Obligations. 
In furtherance of the foregoing and without limiting the generality thereof,
each Borrower agrees as follows:

 

(i)                                     such Borrower’s liability hereunder will
be the immediate, direct, and primary obligation of such Borrower and will not
be contingent upon Administrative Agent’s or any Lending Party’s exercise or
enforcement of any remedy it may have against any other Borrower or any other
Person, or against any collateral or other security for any Obligations;

 

(ii)                                  such Borrower’s payment of a portion, but
not all, of the Obligations will in no way limit, affect, modify or abridge such
Borrower’s liability for any portion of the Obligations remaining unsatisfied;
and

 

(iii)                               such Borrower’s liability with respect to
the Obligations will remain in full force and effect without regard to, and will
not be impaired or affected by, nor will such Borrower be exonerated or
discharged by, any of the following events:

 

(A)          any proceeding under any Bankruptcy Law;

 

(B)           any limitation, discharge, or cessation of the liability of any
other Borrower or any other Person for any Obligations due to any applicable
Law, or any invalidity or unenforceability in whole or in part of any of the
Obligations or the Loan Documents;

 

(C)           any merger, acquisition, consolidation or change in structure of
any Borrower or any Guarantor or other Person, or any sale, lease, transfer or
other disposition of any or all of the assets or shares of any Borrower or any
Guarantor or other Person;

 

(D)          any assignment or other transfer, in whole or in part, of
Administrative Agent’s or any Lending Party’s interests in and rights under this
Agreement (including this Section 10.16) or the other Loan Documents;

 

(E)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that any Borrower, any Guarantor or any other Person may have
or assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

 

(F)           Administrative Agent’s or any Lending Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan Document
or any Guaranteed Obligations;

 

(G)           Administrative Agent’s or any Lending Party’s exercise or
non-exercise of any power, right or remedy with respect to any Obligations or
any collateral; or

 

138

--------------------------------------------------------------------------------


 

(H)          Administrative Agent’s or any Lending Party’s vote, claim,
distribution, election, acceptance, action or inaction in any proceeding under
any Bankruptcy Law.

 

(c)           Insolvency Laws; Right of Contribution.

 

(i)            As used in this Section 10.16(c): (a) the term “Borrower
Applicable Insolvency Laws” means the Laws of any Governmental Authority
relating to bankruptcy, reorganization, arrangement, adjustment of debts, relief
of debtors, dissolution, insolvency, fraudulent transfers or conveyances or
other similar laws (including 11 U. S. C. §547, §548, §550 and other “avoidance”
provisions of Title 11 of the Bankruptcy Code) as applicable in any proceeding
in which the validity or enforceability of this Agreement or any other Loan
Document against any Borrower, or any Borrower Specified Lien is in issue; and
(b) “Borrower Specified Lien” means any Lien from time to time granted by any
Borrower securing the Obligations.  Notwithstanding any provision of this
Agreement to the contrary, if, in any proceeding, a court of competent
jurisdiction determines that with respect to any Borrower, this Agreement or any
other Loan Document or any Borrower Specified Lien would, but for the operation
of this Section 10.16(c), be subject to avoidance and/or recovery or be
unenforceable by reason of Borrower Applicable Insolvency Laws, this Agreement,
such other Loan Document and each such Borrower Specified Lien will be valid and
enforceable against such Borrower only to the maximum extent that would not
cause this Agreement, such other Loan Document or such Borrower Specified Lien
to be subject to avoidance, recovery or unenforceability.  To the extent that
any payment to, or realization by, Administrative Agent or any Lending Party on
the Obligations exceeds the limitations of this Section 10.16(c) and is
otherwise subject to avoidance and recovery in any such proceeding, the amount
subject to avoidance will in all events be limited to the amount by which such
actual payment or realization exceeds such limitation, and this Agreement as
limited will in all events remain in full force and effect and be fully
enforceable against such Borrower.  This Section 10.16(c) is intended solely to
reserve the rights of Administrative Agent and the Lending Parties hereunder
against each Borrower, in such proceeding to the maximum extent permitted by
Borrower Applicable Insolvency Laws and no Borrower, nor any Guarantor or any
other guarantor of the Obligations nor any other Person will have any right,
claim or defense under this Section 10.16(c) that would not otherwise be
available under Borrower Applicable Insolvency Laws in such proceeding.

 

(ii)           each Borrower hereby agrees that, to the extent that any Borrower
will have paid an amount hereunder to or on behalf of Administrative Agent and
the Lending Parties that is greater than the net value of the benefits received,
directly or indirectly, by such paying Borrower as a result of the Credit
Extensions and other credit accommodations extended hereunder, such paying
Borrower will be entitled to contribution from any Borrower that has not paid
its proportionate share, based on benefits received as a result of the making
and issuance of the Credit Extensions.  Any amount payable as a contribution
under this Section 10.16(c) will be determined as of the date on which the
related payment or distribution is made by the Borrower seeking contribution and
each Borrower acknowledges that the right to contribution hereunder will
constitute an asset of such Borrower to which such contribution is owed. 
Notwithstanding the foregoing, the provisions of this Section 10.16(c) will in
no respect limit the obligations and liabilities of any Borrower to
Administrative Agent and the Lending Parties hereunder or under

 

139

--------------------------------------------------------------------------------


 

any other Loan Document, and each Borrower will remain jointly and severally
liable for the full payment and performance of the Obligations.

 

(d)           Consents of Borrowers.  Each Borrower hereby unconditionally
consents and agrees that, without notice to or further assent from such
Borrower:

 

(i)            the time for any Borrower’s (or any other Person’s) performance
of or compliance with any term, covenant or agreement on its part to be
performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as Administrative Agent and Lending Parties (as applicable under the relevant
Loan Documents) may deem proper;

 

(ii)           Administrative Agent and Lending Parties may request and accept
other guaranties and may take and hold security as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and

 

(iii)          Administrative Agent or Lending Parties may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
even if the exercise thereof affects or eliminates any right of subrogation or
any other right of such Borrower against any other Borrower or against any
Guarantor or any other Person.

 

(e)           Suretyship Waivers.  Each Borrower hereby waives and agrees not to
assert:

 

(iv)          any right to require Administrative Agent or any Lending Party to
proceed against any other Borrower, any Guarantor or any other Person, or to
pursue any other right, remedy, power or privilege of Administrative Agent or
any Lending Party whatsoever;

 

(v)           any defense arising by reason of any lack of corporate or other
authority or any other defense of any other Borrower, any Guarantor or any other
Person;

 

(vi)          without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 10.16; and

 

(vii)         any notice of the acceptance of its joint and several liability
under this Agreement and the other Loan Documents.  The Obligations will
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Section 10.16.

 

(g)           Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any other Borrower under any Bankruptcy Law, or otherwise, all such
amounts will nonetheless be jointly and severally immediately payable by such
Borrower.

 

140

--------------------------------------------------------------------------------

 

(h)           Financial Condition of Other Borrowers.  No Borrower will have any
right to require Administrative Agent or any Lending Party to obtain or disclose
any information with respect to (i) the financial condition or character of any
other Borrower or the ability of any other Borrower to pay and perform the
Obligations, (ii) the Obligations, (iii) any collateral or other security for
any or all of the Obligations, (iv) the existence or nonexistence of any other
guarantees of all or any part of the Obligations or (v) any action or inaction
on the part of Administrative Agent or any Lending Party or any other Person. 
Each Borrower hereby acknowledges that it has undertaken its own independent
investigation of the financial condition of each other Borrower and further
acknowledges that it is not relying in any manner upon any representation or
statement of Administrative Agent or any Lending Party with respect thereto.

 

(i)            Subrogation.  Until the Obligations will be satisfied in full and
the Aggregate Commitments will be terminated, no Borrower will directly or
indirectly exercise (i) any rights that it may acquire by way of subrogation
under this Section 10.16, by any payment hereunder or otherwise, (ii) any rights
of contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Section 10.16 or (iii) any other right that it might
otherwise have or acquire (in any way whatsoever) that could entitle it at any
time to share or participate in any right, remedy or security of Administrative
Agent or any Lending Party as against any other Borrower or any Guarantor or
other Person, whether in connection with this Section 10.16, any of the other
Loan Documents or otherwise.

 

(j)            Subordination.  Any claim which any Borrower may have against any
other Borrower with respect to any payments to Administrative Agent or any
Lending Party hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any proceeding
under any Bankruptcy Law relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations will be paid in full in
Cash before any payment or distribution of any character, whether in Cash,
securities or other property, will be made to any other Borrower therefore.

 

(k)           Substantial Benefits.  The Credit Extensions provided to or for
the benefit of the Borrowers hereunder by Lending Parties have been and are to
be contemporaneously used for the benefit of each Borrower and each of the other
Loan Parties.  It is the position, intent and expectation of the parties that
each Borrower and each other Loan Party have derived and will derive significant
and substantial direct and indirect benefits from the Credit Extensions to be
made available by Lending Parties under the Loan Documents.

 

SECTION 10.17                                                      
ADMINISTRATIVE BORROWER.

 

Each Borrower hereby irrevocably appoints Parent (“Administrative Borrower”) as
its agent to act as specified in the Loan Documents, and Administrative Borrower
hereby accepts such appointment.  Each Borrower hereby irrevocably authorizes
and directs Administrative Borrower to take on its behalf all actions required
of such Person under the Loan Documents, and to exercise all powers and to
perform all duties of such Person thereunder, including, (a) to submit and
receive all certificates, notices, elections and communications and (b) to
receive and

 

141

--------------------------------------------------------------------------------


 

disburse the proceeds of Loans.  Any of the foregoing taken or received by
Administrative Borrower on behalf of any Borrower will be deemed for all
purposes to have been taken or received by such Borrower and will be binding on
such Person to the same extent as if directly taken or received by such
Borrower.

 

SECTION 10.18                                                       GOVERNING
LAW; JURISDICTION; ETC.

 

(a)           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York, without regard to
principles of conflicts of law other than New York General Obligations Law
5-1401 and 5-1402.

 

(b)           Submission to Jurisdiction.  Each Borrower and each other Loan
Party party hereto each irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the Supreme
Court of the State of New York sitting in New York County in the Borough of
Manhattan and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document to which
each is a party, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state courts or, to the fullest extent permitted by applicable Law, in such
Federal courts.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. 
Nothing in this Agreement or in any other Loan Document will affect any right
that Administrative Agent or any Lending Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any other
jurisdiction.

 

(c)           Waiver of Venue.  Each Borrower and each other Loan Party party
hereto each irrevocably and unconditionally waives, to the fullest extent
permitted by applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
subsection (b) of this Section 10.18.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.02.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable Law.

 

142

--------------------------------------------------------------------------------


 

SECTION 10.19                                                       JUDGMENT
CURRENCY.

 

If, for the purpose of obtaining judgment in any court or obtaining an order
enforcing a judgment, it becomes necessary to convert any amount due under this
Agreement in Dollars or in any other currency (hereinafter in this Section 10.19
called the “first currency”) into any other currency (hereinafter in this
Section 10.19 called the “second currency”), then the conversion will be made at
the rate of exchange at which in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such second currency
at Administrative Agent’s close of business on the Business Day next preceding
the day on which the judgment is given or (as the case may be) the order is
made.  Any payment made to Administrative Agent or any Lending Party pursuant to
this Agreement in the second currency will constitute a discharge of the
obligations of the Borrowers to pay to Administrative Agent and the Lending
Parties any amount originally due to Administrative Agent and the Lending
Parties in the first currency under this Agreement only to the extent of the
amount of the first currency which Administrative Agent and each of the Lending
Parties is able, on the date of the receipt by it of such payment in any second
currency, to purchase, in accordance with Administrative Agent’s and such
Lending Party’s normal banking procedures, with the amount of such second
currency so received.  If the amount of the first currency falls short of the
amount originally due to Administrative Agent and the Lending Parties in the
first currency under this Agreement, each Borrower hereby agrees that it will
indemnify each of Administrative Agent and each of the Lending Parties against
and save each of Administrative Agent and each of the Lending Parties harmless
from any shortfall so arising.  This indemnity will constitute an obligation of
the Borrowers separate and independent from the other obligations contained in
this Agreement, will give rise to a separate and independent cause of action and
will continue in full force and effect notwithstanding any judgment or order for
a liquidated sum or sums in respect of amounts due to Administrative Agent or
any Lending Party under this Agreement or under any such judgment or order.  Any
such shortfall will be deemed to constitute a loss suffered by each of
Administrative Agent and each such Lending Party, as the case may be, and the
Borrowers will not be entitled to require any proof or evidence of any actual
loss.  The covenant contained in this Section 10.19 will survive the payment in
full of all of the other Obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

SECTION 10.20                                                       WAIVER OF
RIGHT TO JURY TRIAL.

 

(a)           BORROWER AND EACH OTHER LOAN PARTY, ADMINISTRATIVE AGENT AND EACH
LENDING PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  BORROWER AND
EACH OTHER LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL
INDUCEMENT

 

143

--------------------------------------------------------------------------------


 

FOR ADMINISTRATIVE AGENT AND THE LENDING PARTIES ENTERING INTO THIS AGREEMENT.

 

(b)           EACH OF THE PARTIES HERETO REPRESENTS THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

 [SIGNATURE PAGES FOLLOW.]

 

144

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

 

CH2M HILL, INC.

 

 

 

By:

/s/ Steven Mathews

 

By:

/s/ Steven Mathews

Name:

Steven Mathews

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

By:

/s/ Allan Chow

 

By:

/s/ Steven Mathews

Name:

Allan Chow

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

By:

/s/ Steven Mathews

 

By:

/s/ Allan Chow

Name:

Steven Mathews

 

Name:

Allan Chow

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

CH2M HILL ENERGY, LTD.

 

 

 

 

 

By:

/s/ Steven Mathews

 

 

Name:

Steven Mathews

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

CH2M HILL INTERNATIONAL, LTD

 

VECO SERVICES, INC.

 

 

 

By:

/s/ Steven Mathews

 

By:

/s/ Steven Mathews

Name:

Steven Mathews

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

CH2M HILL ALASKA, INC.

 

LG CONSTRUCTORS, INC.

 

 

 

By:

/s/ Steven Mathews

 

By:

/s/ Allan Chow

Name:

Steven Mathews

 

Name:

Allan Chow

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

CH2M HILL PLATEAU REMEDIATION COMPANY

 

 

 

 

 

By:

/s/ Steven Mathews

 

 

Name:

Steven Mathews

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

in its capacity as Administrative Agent

 

 

 

 

 

By:

/s/  Kenneth D. Brown

 

Name:

KENNETH D. BROWN

 

Title:

VICE PRESIDENT

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and as the Swing Line Lender and as an L/C Issuer

 

 

 

 

 

By:

/s/  Kenneth D. Brown

 

Name:

KENNETH D. BROWN

 

Title:

VICE PRESIDENT

 

 

 

 

 

BNP PARIBAS

 

 

 

By:

/s/ Jamie Dillon

 

Name:

Jamie Dillon

 

Title:

Managing Director

 

 

 

By:

/s/ Mary-Ann Wong

 

Name:

Mary-Ann Wong

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Karen Lowe

 

Name:

Karen Lowe

 

Title:

Senior Vice President

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Jonathan M. Phillps

 

Name:

Jonathan M. Phillips

 

Title:

Senior Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

HSBC BANK USA, N.A.

 

 

 

 

 

By:

/s/ Jason A. Huck

 

Name:

Jason A. Huck

 

Title:

VP, Global Relationship Manager

 

 

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ André A. Nazereth

 

Name:

André A. Nazereth

 

Title:

Senior Vice President

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Blake Malia

 

Name:

Blake Malia

 

Title:

Vice President

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Morgan A. Lyons

 

Name:

Morgan A. Lyons

 

Title:

Sr. Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

 

AGGREGATE OUTSTANDING PRINCIPAL AMOUNTS

 

LOANS (OTHER THAN SWING LINE LOANS)

 

EXISTING LENDER

 

BASE RATE LOANS

 

LIBOR LOANS(1)

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

0

 

$

0

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

0

 

$

0

 

 

 

 

 

 

 

BNP Paribas

 

$

0

 

$

0

 

 

 

 

 

 

 

Commerzbank AG, New York and Grand Cayman Branches

 

$

0

 

$

0

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

0

 

$

0

 

 

 

 

 

 

 

RBS Citizens, N.A.

 

$

0

 

$

0

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

0

 

$

0

 

 

 

 

 

 

 

The Northern Trust Company

 

$

0

 

$

0

 

 

 

 

 

 

 

U.S. Bank, National Association

 

$

0

 

$

0

 

 

SWING LINE LOANS

 

- NONE-

 

--------------------------------------------------------------------------------

(1)  LIBOR Loans, as defined in the Original Credit Agreement, are renamed and
defined as Eurodollar Rate Loans in the Agreement.

 

Schedule 2.01-1

--------------------------------------------------------------------------------

 

LETTERS OF CREDIT

 

Letter of Credit No.

 

Type

 

Status

 

Borrower

 

Current
Amount

 

Currency

 

Effective
Date

 

Actual
Expiry

 

BA LC 68030740

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

3,900,000.00

(2)

AED

 

6/30/2010

 

11/22/2011

 

BA LC 68030810

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

55,814,000.00

(3)

RUB

 

6/30/2010

 

10/16/2011

 

BA LC 68051167

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

13,098,432.00

 

USD

 

6/30/2010

 

6/23/2011

 

BNP LC 91917683

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

2,000,000.00

(4)

CHF

 

9/30/2010

 

5/12/2011

 

BNP LC 91899791

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

50,000.00

(5)

AED

 

6/30/2010

 

12/28/2011

 

BNP LC 91901057

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

1,400,000.00

 

USD

 

6/30/2010

 

1/31/2012

 

BNP LC 91901579

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

$

1,000,000.00

(6)

AED

 

6/30/2010

 

3/26/2011

 

BNP LC 91904712

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

121,595.00

 

USD

 

6/30/2010

 

10/10/2011

 

BNP LC 91904874

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

856,000.00

 

USD

 

6/30/2010

 

5/26/2012

 

BNP LC 91905064

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

644,303.70

(7)

EUR

 

6/30/2010

 

3/3/2011

 

BNP LC 91905993

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

130,000.00

(8)

AED

 

6/30/2010

 

12/18/2011

 

BNP LC 91907315

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

50,000.00

(9)

AED

 

6/30/2010

 

4/10/2011

 

BNP LC 91907764

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

212,975.00

 

USD

 

6/30/2010

 

5/24/2011

 

BNP LC 91908257

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

50,000.00

(10)

AED

 

6/30/2010

 

6/5/2011

 

 

--------------------------------------------------------------------------------

(2)  As of the Closing Date, USD equivalent amount reported is $1,062,019.14

(3)  As of revaluation on 12/1/2010, USD equivalent amount is $1,772,155.90

(4)  As of the Closing Date, USD equivalent amount reported is $1,999,300.00

(5)  As of the Closing Date, USD equivalent amount reported is $13,613.05

(6)  As of the Closing Date, USD equivalent amount reported is $272,261.00

(7)  As of the Closing Date, USD equivalent amount reported is $845,133.16

(8)  As of the Closing Date, USD equivalent amount reported is $35,393.93

(9)  As of the Closing Date, USD equivalent amount reported is $13,613.05

(10)  As of the Closing Date, USD equivalent amount reported is $13,613.05

 

Schedule 2.01-2

--------------------------------------------------------------------------------

 

Letter of Credit No.

 

Type

 

Status

 

Borrower

 

Current
Amount

 

Currency

 

Effective
Date

 

Actual
Expiry

 

BNP LC 91908340

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

2,350,000.00

 

USD

 

6/30/2010

 

3/29/2012

 

BNP LC 91911948

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

4,000,000.00

(11)

QAR

 

6/30/2010

 

10/15/2011

 

BNP LC 91912965

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

75,000.00

 

USD

 

6/30/2010

 

2/8/2011

 

BNP LC 91915127

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

15,000,000.00

 

USD

 

6/30/2010

 

6/1/2011

 

BNP LC 91915313

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

250,000.00

 

USD

 

6/30/2010

 

6/8/2011

 

BNP LC 91915784

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

1,261,718.90

 

USD

 

6/30/2010

 

9/30/2011

 

BNP LC 91916237

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

62,700.00

 

USD

 

7/20/2010

 

6/15/2011

 

BNP LC 91917261

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

1,623,836.00

 

USD

 

9/10/2010

 

9/10/2011

 

BNP LC 91917905

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

171,589.00

(12)

AED

 

10/14/2010

 

10/14/2011

 

BNP LC 91918273

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

20,000.00

 

USD

 

10/29/2010

 

8/31/2011

 

BNP LC 91918379

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

10,000.00

(13)

QAR

 

11/5/2010

 

4/21/2011

 

JPM LC #204318

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

782,738.91

 

USD

 

6/30/2010

 

7/2/2011

 

JPM LC #204319

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

782,738.91

 

USD

 

6/30/2010

 

7/2/2011

 

JPM LC #351325

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

1,250,000.00

 

USD

 

6/30/2010

 

8/3/2011

 

JPM LC #678985

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

393,960.00

 

USD

 

6/30/2010

 

6/28/2012

 

JPM LC #682435

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

103,888.89

 

USD

 

6/30/2010

 

1/31/2011

 

JPM LC #689268

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

114,392.52

 

USD

 

6/30/2010

 

12/30/2012

 

JPM LC #890746

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

99,975.00

 

USD

 

12/3/2010

 

2/15/2012

 

WFB LC #668109

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

2,267,000.00

 

USD

 

9/29/2010

 

7/13/2012

 

 

--------------------------------------------------------------------------------

(11)  As of the Closing Date, USD equivalent amount reported is $1,098,752.00

(12)  As of the Closing Date, USD equivalent amount reported is $46,716.99

(13)  As of the Closing Date, USD equivalent amount reported is $2,746.88

 

Schedule 2.01-3

--------------------------------------------------------------------------------

 

 

Letter of Credit No.

 

Type

 

Status

 

Borrower

 

Current
Amount

 

Currency

 

Effective
Date

 

Actual
Expiry

 

WFB LC #235553

 

Standby Letter of Credit

 

Expired

 

CH2M HILL COMPANIES, LTD.

 

0

 

USD

 

6/30/2010

 

10/4/2010

 

WFB LC #403477

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

10,180,000.00

 

USD

 

6/30/2010

 

7/2/2011

 

WFB LC #554397

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

187,800.00

 

USD

 

6/30/2010

 

10/1/2011

 

WFB LC #555017

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

18,392.34

 

USD

 

6/30/2010

 

10/4/2011

 

WFB LC #589430

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

148,287.17

 

USD

 

6/30/2010

 

6/30/2011

 

WFB LC #597737

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

100,000.00

 

USD

 

6/30/2010

 

12/31/2011

 

WFB LC #606076

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

312,000.00

 

USD

 

6/30/2010

 

10/1/2011

 

WFB LC #606080

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

63,000.00

 

USD

 

6/30/2010

 

10/1/2011

 

WFB LC #607007

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

0

 

USD

 

6/30/2010

 

10/15/2011

 

WFB LC #632185

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

8,400,000.00

 

USD

 

6/30/2010

 

1/1/2012

 

WFB LC #633086

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

1,982,912.82

 

USD

 

6/30/2010

 

12/15/2010

 

WFB LC #636604

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

5,000,000.00

 

USD

 

6/30/2010

 

6/30/2012

 

WFB LC #636829

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

2,000,000.00

 

USD

 

6/30/2010

 

3/5/2011

 

WFB LC #642436

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

3,864,294.00

 

USD

 

6/30/2010

 

7/15/2011

 

WFB LC #648207

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

1,372,818.20

 

USD

 

6/30/2010

 

8/23/2011

 

WFB LC #668109

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

0

 

USD

 

9/29/2010

 

7/13/2012

 

WFB LC #668186

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

3,000,000.00

 

USD

 

9/30/2010

 

12/31/2010

 

WFB LC #668905

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

2,854,789.00

 

USD

 

10/13/2010

 

6/28/2011

 

WFB LC #V391645

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

309,117.00

 

USD

 

6/30/2010

 

9/1/2011

 

WFB LC #V574676

 

Standby Letter of Credit

 

Active

 

CH2M HILL COMPANIES, LTD.

 

100,000.00

 

USD

 

6/30/2010

 

3/31/2011

 

 

Schedule 2.01-4

--------------------------------------------------------------------------------

 

SCHEDULE 2.02

 

LENDERS; COMMITMENTS; PERCENTAGE SHARES

 

Lender

 

Revolving Credit
Commitment as
of Closing Date

 

Percentage
Share
of Aggregate
Commitments

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

85,000,000

 

14.167

%

 

 

 

 

 

 

BNP Paribas

 

$

85,000,000

 

14.167

%

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

85,000,000

 

14.167

%

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

85,000,000

 

14.167

%

 

 

 

 

 

 

Bank of America, N.A.

 

$

57,500,000

 

9.583

%

 

 

 

 

 

 

RBS Citizens, N.A.

 

$

57,500,000

 

9.583

%

 

 

 

 

 

 

HSBC Bank USA, N.A.

 

$

57,500,000

 

9.583

%

 

 

 

 

 

 

U.S. Bank National Association

 

$

57,500,000

 

9.583

%

 

 

 

 

 

 

The Northern Trust Company

 

$

30,000,000

 

5.000

%

 

 

 

 

 

 

Total

 

$

600,000,000

 

100.000

%

 

Schedule 2.02-1

--------------------------------------------------------------------------------

 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

BORROWERS:
If to any Borrower, any Loan Party or any other Subsidiary of a Borrower, then
to the Administrative Borrower at:

 

CH2M Hill Companies, Ltd.

 

9191 South Jamaica Street, Suite 400

Englewood, CO  80112

Attention:  Treasurer

Telephone: (720) 286-0599

Telefacsimile: (720) 286-8606

Electronic Mail: Steven.Mathews2@CH2M.com

Website Address: www.ch2m.com

U.S. Taxpayer Identification Number: 93-0549963

 

With copy (which will not constitute notice) to:

 

CH2M Hill Companies, Ltd.

9191 South Jamaica Street, Suite 400

Englewood, CO  80112

Attention:  Chief Counsel — Corporate Transactions

Telephone: (720) 286-5014

Telefacsimile: (720) 286-9234

Electronic Mail: Sarah.Hilty@CH2M.com

 

ADMINISTRATIVE AGENT:

 

Wells Fargo Bank, National Association

 

1525 West W.T. Harris Blvd-1B1

Charlotte, NC 28262

Mail code: MAC D1109-019

Attention: Agency Services — Sue Patterson

Telephone: 704.590.2758

Facsimile: 704.590-2782

Electronic Mail: sue.patterson@wachovia.com

 

Schedule 10.02-1

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

To such lender acting in the capacity as L/C Issuer under this Agreement at its
notice address listed below

 

SWING LINE LENDER:

Wells Fargo Bank, National Association

 

1525 West W.T. Harris Blvd-1B1

Charlotte, NC 28262

Mail code: MAC D1109-019

Attention: Agency Services — Sue Patterson

Telephone: 704.590.2758

Facsimile: 704.590-2782

Electronic Mail: sue.patterson@wachovia.com

 

LENDERS:

 

Wells Fargo Bank, National Association

 

1700 Lincoln Street, MAC C7300-081

Denver, CO  80203

Attention:  Kenneth D. Brown

Telephone: (303) 863-6118

Telefacsimile: (303) 863-6670

Electronic Mail: ken.brown@wellsfargo.com

 

BNP Paribas

 

San Francisco Branch

One Front Street, 23rd Floor

San Francisco, CA  94111

Attention:  Jamie Dillon

Telephone: (415) 772-1300

Telefacsimile: (415) 291-0563

Electronic Mail: jamie.dillon@americas.bnpparibas.com

 

with a copy to:

 

San Francisco Branch

One Front Street, 23rd Floor

San Francisco, CA  94111

Attention:  Mary-Ann Wong

Telephone: (415) 772-1300

Telefacsimile: (415) 398-8462

Electronic Mail: mary-ann.wong@americas.bnpparibas.com

 

Schedule 10.02-2

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A.

 

1125 Seventeenth Street, 3rd Floor

Denver, CO  80202

Attention:  Norma Dally

Telephone: (303) 244-3137

Telefacsimile: (303) 297-8267

Electronic Mail: Norma.K.Dally@jpmchase.com

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

227 West Monroe Street, Suite 1550

Chicago, IL 60606

Attention:  Christina Schuschel

Telephone: (312) 696-4663

Telefacsimile: (312) 696-4535

Electronic Mail: cschuschel@us.mufg.jp

 

with a copy to:

 

227 West Monroe Street, Suite 1550

Chicago, IL 60606

Attention:  Mark Campbell

Telephone: (312) 696-4674

Telefacsimile: (312) 696-4535

Electronic Mail: mcampbell@us.mufg.jp

 

Bank of America, N.A.

 

IL4-135-11-11

135 South LaSalle Street

Chicago, IL 60603

Attention:  Jonathan Phillips

Telephone: (312) 992-6360

Telefacsimile: (312) 453-3263

Electronic Mail: jonathan.m.phillips@baml.com

 

HSBC Bank USA, N.A.

 

601 Montgomery Street

Suite 1000, Flr. 10

San Francisco, CA  94111

Attention:  David C. Hants

Telephone: (415) 678-3866

Telefacsimile: (415) 678-3860

Electronic Mail: david.c.hants@us.hsbc.com

 

Schedule 10.02-3

--------------------------------------------------------------------------------


 

RBS Citizens, N.A.

 

27777 Franklin Road

Southfield, MI  48034

Attention:  André A. Nazareth

Telephone: (248) 226-7736

Telefacsimile: (   )    -

Electronic Mail: andre.a.nazareth@rbscitizens.com

 

U.S. Bank National Association

 

950 17th Street, 3rd Floor

Denver, CO  80202

Attention:  Blake Malia

Telephone: (303) 585-6953

Telefacsimile: (303) 585-4229

Electronic Mail: Blake.malia1@usbank.com

 

The Northern Trust Company

 

50 S. LaSalle Street

Chicago, IL  60603

Attention:  Morgan Lyons

Telephone: (312) 444-7041

Telefacsimile: (312) 557-1425

Electronic Mail:  MAL10@ntrs.com

 

Schedule 10.02-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
will have the meanings given to them in the Credit Agreement identified below
(as amended, supplemented, restated or otherwise modified as of the Effective
Date, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, the
Collateral Documents and the other Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Facilities identified below
(including, without limitation, any Letters of Credit, Guarantees and Swingline
Loans included in such Facilities) and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
Collateral Document or any other Loan Document or any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (a) and
(b) above being referred to herein collectively as the “Assigned Interest”). 
Each such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

Exhibit A-1

--------------------------------------------------------------------------------


 

3.                                      
Borrowers:                                   CH2M Hill Companies, Ltd., an
Oregon corporation (“Parent”)

CH2M Hill, Inc., a Florida corporation  (“CH2M Inc.”)

Operations Management International, Inc.,

a California corporation (“OMI”)

CH2M Hill Engineers, Inc., a Delaware corporation (“CH2M Engineers”)

CH2M Hill Global, Inc., a Delaware corporation (“CH2M Global”)

CH2M Hill Constructors, Inc.,

a Delaware corporation (“CH2M Constructors”)

CH2M Hill Energy, Ltd., a Delaware corporation (“CH2M Energy”)

 

4.                                       Administrative
Agent:                      Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5.                                       Credit
Agreement:                                            The Credit Agreement dated
as of December 6, 2010 among Parent, CH2M Inc., OMI, CH2M Engineers, CH2M
Global, CH2M Constructors, and CH2M Energy, as co-borrowers, the Subsidiary
Guarantors party thereto, the Lenders party thereto, and Wells Fargo Bank,
National Association in its separate capacities as the Swing Line Lender and as
the Administrative Agent.

 

6.                                       Assigned Interest[s]:

 

Assignor

 

Assignee

 

Facility
Assigned

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders

 

Amount of
Commitment/
Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    , 201    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH WILL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

Exhibit A-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

[Consented to and Accepted: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF
THE CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By

 

 

Name:

 

Title:]

 

 

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Swingline Lender [and L/C Issuer]

 

 

 

By

 

 

Name:

 

Title:]

 

 

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT FOR L/C ISSUER OTHER THAN WELLS FARGO BANK]

 

 

[                               ],

 

as [L/C Issuer]

 

 

 

By

 

 

Name:

 

Title:]

 

 

 

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

 

                                                   , as Borrower

 

 

 

By

 

 

Name:

 

Title:]

 

 

Exhibit A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

Credit Agreement dated as of December 6, 2010 among Parent, CH2M Inc., OMI, CH2M
Engineers, CH2M Global, CH2M Constructors, and CH2M Energy, as co-borrowers, the
Subsidiary Guarantors party thereto, the Lenders party thereto, and Wells Fargo
Bank, National Association in its separate capacities as the Swing Line Lender
and as the Administrative Agent.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (A) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (B) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (C) the financial condition of the
Borrower, any of its Subsidiaries (including, without limitation, any Subsidiary
Guarantor) or Affiliates or any other Person obligated in respect of any Loan
Document or (D) the performance or observance by the Borrower, any of its
Subsidiaries (including, without limitation, any Subsidiary Guarantor) or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement and the other Loan
Documents, (ii) it meets all the requirements to be a permitted assignee under
Section 10.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it will be bound by the provisions of the Credit
Agreement and the other Loan Documents, including, without limitation, the
Intercreditor Agreement, as a Lender thereunder and, to the extent of the
Assigned Interest, will have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement and the Intercreditor Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lending Party and
based on such

 

Exhibit A-5

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lending Party,
and based on such documents and information as it will deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent will
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.(14)

 

3.  General Provisions.  This Assignment and Assumption will be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together will constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy will be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption will be governed
by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------

(14)  The Administrative Agent should consider whether this method conforms to
its systems.  In some circumstances, the following alternative language may be
appropriate:  “From and after the Effective Date, the Administrative Agent will
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] will make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.”

 

Exhibit A-6

--------------------------------------------------------------------------------

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

                                    , 201   

 

To:          Wells Fargo Bank, National Association as Administrative Agent

 

                                                     

                                                     

Attention:

Telephone:                                  

Facsimile:

 

Re:                               The Credit Agreement dated as of December 6,
2010 (as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), among CH2M HILL COMPANIES, LTD., an Oregon
corporation (“Parent”), CH2M HILL, INC., a Florida corporation (“CH2M Inc.”),
OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California corporation (“OMI”),
CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”), CH2M HILL
GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CH2M HILL
ENERGY, LTD., a Delaware corporation (“CH2M Energy,” and together with Parent,
CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each a
“Borrower,” and, collectively, the “Borrowers”), as borrowers, the Subsidiary
Guarantors party thereto, the several financial institutions party thereto as
Lenders, and Wells Fargo Bank, National Association, in its separate capacities
as Swing Line Lender and as Administrative Agent on behalf and for the benefit
of the Credit Group.

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement. Capitalized terms used in this
Compliance Certificate have the same meaning when used herein as given to them
in the Credit Agreement.

 

Pursuant to Section 6.01(c) of the Credit Agreement, Parent, by its undersigned
Responsible Officer, acting solely in such capacity, hereby certifies that the
information furnished in Schedule 1 attached hereto and incorporated herein by
this reference was true, accurate and complete as of the last date of the Fiscal
Period immediately preceding the date of this Compliance Certificate and that:

 

1.             The undersigned Responsible Officer is the duly appointed
                             of Parent and has responsibility for the financial
affairs of Parent and its Subsidiaries.

 

2.             The undersigned Responsible Officer has reviewed the terms of the
Credit Agreement, the Notes and the Credits and has made, or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and financial condition of Parent and its Subsidiaries during the accounting
period covered by the financial statements most

 

Exhibit B-1

--------------------------------------------------------------------------------


 

recently delivered to the Administrative Agent pursuant to Sections 6.01(a) and
6.01(b), as applicable, of the Credit Agreement.

 

3.             Each of the representations and warranties of each Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document are true and correct in all material respects (except that
such materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they will be true and correct in all material respects (except that
such materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
Section 4.02 of the Credit Agreement, the representations and warranties
contained in Section 5.10 of the Credit Agreement will be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement.

 

4.             Such reviews have not disclosed the existence during or at the
end of such accounting period, and the undersigned does not have knowledge of
the existence as of the date hereof of any Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrower has taken,
or is taking and proposes to take, if any, with respect thereto.

 

5.             Schedule 3 attached hereto describes all transactions permitted
by Section 7.05(j) of the Credit Agreement with respect to Program Receivables.

 

6.             Schedule 4 attached hereto contains a description of transactions
permitted by Sections 7.04(a), (b) and (e) of the Credit Agreement.

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this          day of                                     , 201    .

 

 

CH2M HILL COMPANIES, LTD.

 

an Oregon corporation

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Dated                                       , 201   

 

FINANCIAL COVENANTS OF BORROWER

 

I.              Minimum Consolidated Fixed Charge Coverage Ratio
(Section 7.14(a)).  Maintain a Consolidated Fixed Charge Coverage Ratio, as
determined as of the last day of each Fiscal Period, of not less than 1.50:1.00.

 

(a)

Consolidated Adjusted EBITDA (calculated as follows for such period:)

 

 

 

 

 

 

 

(i)

Consolidated Net Income

 

$

 

 

 

 

 

 

 

(ii)

Consolidated Interest Expense

 

$

 

 

 

 

 

 

 

(iii)

amounts treated as expenses for such period for depreciation and the
amortization of intangibles of any kind

 

$

 

 

 

 

 

 

 

(iv)

Federal, state, local and foreign taxes on or measured by income accrued by
Parent and its Consolidated Subsidiaries during such period net of any Federal,
state, local and foreign income tax credits of Parent and its Consolidated
Subsidiaries for such period

 

$

 

 

 

 

 

 

 

(v)

expenses associated with the non-cash portion of all employee bonus plans

 

$

 

 

 

 

 

 

 

(vi)

charges related to:

 

 

 

 

(A) restructuring

 

$

 

 

 

(B) asset impairment

 

$

 

 

 

(C) non-cash estimate project losses (including non-extraordinary items)

 

$

 

 

 

 

 

 

 

(vii)

other (A) extraordinary expenses

 

$

 

 

 

(B) non-recurring expenses actually paid in cash during such period in an
aggregate amount not to exceed $10,000,000 in any Fiscal Year

 

$

 

 

 

 

 

 

 

(viii)

To the extent included in Line I(a)(vi), cash payments related to:

 

 

 

 

(A) restructuring

 

$

 

 

 

(B) asset impairment

 

$

 

 

 

(C) non-cash estimate project losses (including non-extraordinary items)

 

$

 

 

Exhibit B-3

--------------------------------------------------------------------------------


 

 

(ix)

To the extent included in calculating Consolidated Net Income, other

 

 

 

 

(A) extraordinary gains

 

$

 

 

 

(B) non-recurring gains

 

$

 

 

 

 

 

 

 

(x)

Consolidated Adjusted EBITDA (the sum of Lines I(a)(i) through I(a)(vii) minus,
Lines I(a)(viii) through I(a)(ix))

 

$

 

 

 

 

 

 

(b)

Consolidated Lease Expense

 

$

 

 

 

 

 

 

(c)

Consolidated Adjusted EBITDAR (Line I(a)(x) plus Line I(b))

 

$

 

 

 

 

 

 

(d)

Consolidated Interest Expense (from Line I(a)(ii))

 

$

 

 

 

 

 

 

(e)

Current Portion of Consolidated Long Term Debt

 

$

 

 

 

 

 

 

(f)

cash dividends accrued on preferred stock, to the extent that such preferred
stock is treated as equity pursuant to GAAP

 

$

 

 

 

 

 

 

(g)

Consolidated Fixed Charge Coverage Ratio (Line I(c) divided by the sum of Line
I(b), Line I(d), Line I(e) and Line I(f))

 

:1.00

 

Annex A attached hereto contains all calculations supporting the amounts
reported above for the four consecutive Fiscal Periods ending on the date
hereof.

 

II.            Maximum Consolidated Leverage Ratio (Section 7.14(b)).  Maintain
a Consolidated Leverage Ratio, as determined as of the last day of each Fiscal
Period, of not greater than 3.00:1.00.(15)

 

(a)

Numerator in definition of Consolidated Leverage Ratio (calculated as follows
for such period):

 

 

 

 

 

 

 

 

(i)

outstanding principal amount of all obligations, whether current or long term,
for borrowed money (including all Obligations under the Credit Agreement) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments

 

$

 

 

--------------------------------------------------------------------------------

(15)  Consolidated Funded Debt will not include (without duplication)
(1) Indebtedness in respect of Swap Contracts, including the Swap Termination
Value thereof, (2) obligations to the extent that such obligations are indirect,
contingent obligations (other than L/C Obligations and contingent obligations
with respect to the undrawn face amount of any Credit) or (3) any Performance
Credit, but only to the extent that the face amount of such Performance Credit
is less than $20,000,000.

 

Exhibit B-4

--------------------------------------------------------------------------------


 

 

(ii)

direct obligations arising under letters of credit (whether standby or
commercial), bankers’ acceptances, bank guaranties and other financial
guarantees (to include all issued and outstanding Performance Credits which have
a face amount that equals or exceeds $20,000,000)

$

 

 

 

 

 

(iii)

Attributable Debt in respect of all Capitalized Leases

$

 

 

 

 

 

(iv)

without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in Lines II(a)(i) through II(a)(iii)

$

 

 

 

 

 

(v)

all obligations in respect of Disqualified Equity Interests which became due
during the period ending on the date of this Certificate

$

 

 

 

 

 

(vi)

all Indebtedness of the types referred to in Items II(a)(i) through II(a)(v) of
any partnership or Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which Parent or any of its
Consolidated Subsidiaries is a general partner or joint venturer, unless such
Indebtedness is expressly made nonrecourse to Parent or such Subsidiaries

$

 

 

 

 

 

(vii)

Consolidated Total Funded Debt (the sum of Lines II(a)(i) through II(a)(vi))

$

 

 

 

 

(b)

Denominator in definition of Consolidated Leverage Ratio (calculated as follows
for such period):

 

 

 

 

 

 

(i)

Consolidated Adjusted EBITDA (from Line I(a)(xi))

$

 

 

 

 

(c)

Consolidated Leverage Ratio (Line II(a)(vii) divided by Line II(b)(i))

:1.00

 

Annex B attached hereto contains all calculations supporting the amounts
reported above for the four consecutive Fiscal Periods ending on the date
hereof.

 

Exhibit B-5

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

 

Dated                                       , 201   

 

LIST OF EXCEPTIONS

 

Condition(s) or event(s) constituting a Default or Event of Default:

 

Period of Existence:

 

Remedial action with respect to such condition or event:

 

Exhibit B-6

--------------------------------------------------------------------------------

 

SCHEDULE 3 TO COMPLIANCE CERTIFICATE

 

Dated                                       , 201   

 

Program Receivables

 

1.             Aggregate face amount of Program Receivables sold pursuant to all
Permitted Receivables Financings made since the Closing Date:

 

$                                ;

 

 

 

2.             Aggregate Eligible Receivables as of                           ,
201    :

 

$                                ;

 

 

 

3.             Line 1 divided by Line 2:

 

                      %;

 

 

 

4.             Leverage Ratio from Line II(c) of Schedule 1:

 

              :1.00;(16)

 

--------------------------------------------------------------------------------

(16)  If Line 4 is greater than 2.50:1.00, then Line 3 should be less than or
equal to 15%.  If Line 4 is less than or equal to 2.50:1.00, then line 3 should
be less than or equal to 25%.

 

Exhibit B-7

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO COMPLIANCE CERTIFICATE

 

Dated                                       , 201   

 

Fundamental Changes

 

1.             Describe any mergers between (a) any Borrower or Significant
Subsidiary which is a Loan Party and (b) a Domestic Subsidiary
(Section 7.04(a) of the Credit Agreement):

 

Parties to merger:

 

 

 

 

 

Surviving Entity:

 

 

 

 

 

Date of Merger:

 

 

 

2.             Describe any mergers between (a) any Significant Subsidiary and
(b) any Loan Party (Section 7.04(b) of the Credit Agreement):

 

Parties to merger:

 

 

 

 

 

Surviving Entity:

 

 

 

 

 

Date of Merger:

 

 

 

3.             Describe any liquidation or dissolution of any Subsidiary
(Section 7.04(e) of the Credit Agreement):

 

Name of Subsidiary liquidated or dissolved:

 

 

 

 

 

Name of Loan Party or Domestic Subsidiary to whom assets of the liquidated or
dissolved Subsidiary were transferred:

 

 

 

 

 

Date of dissolution or liquidation:

 

 

 

Exhibit B-8

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                                 , 201    ,
is entered into and made by                                     , a
                             corporation (the “Additional Obligor”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacity as
Administrative Agent (in such capacity, the “Administrative Agent”), on behalf
and for the benefit of the Credit Parties under and as defined in the Credit
Agreement referred to below.  All capitalized terms not defined herein will have
the meaning ascribed to them in such Credit Agreement.

 

RECITALS

 

A.            CH2M HILL COMPANIES, LTD., an Oregon corporation (“Parent”), CH2M
HILL, INC., a Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT
INTERNATIONAL, INC., a California corporation (“OMI”), CH2M HILL
ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”), CH2M HILL
GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CH2M HILL
ENERGY, LTD., a Delaware corporation (“CH2M Energy,” and together with Parent,
CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each a
“Borrower,” and, collectively, the “Borrowers”) and the Subsidiary Guarantors
party thereto have entered into that Credit Agreement dated as of
December 6, 2010 (as the same may from time to time be amended, modified,
supplemented or restated, the “Credit Agreement”) with the several financial
institutions party to this Agreement as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its separate capacities as Swing Line Lender and as
Administrative Agent on behalf and for the benefit of the Credit Group, pursuant
to which the Lending Parties agreed to make certain Credit Extensions to the
Borrowers on behalf and for the benefit of the Borrowers and the Subsidiary
Guarantors up to an initial aggregate available principal amount of $600,000,000
on the terms and subject to the conditions set forth therein and the other Loan
Documents.

 

B.            Pursuant to Section 10.15 of the Credit Agreement, each of the
Subsidiary Guarantors party to the Credit Agreement have, jointly and severally,
unconditionally and irrevocably guaranteed the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the Obligations (defined therein as the
“Guaranteed Obligations”).

 

C.            Section 6.12 of the Credit Agreement requires that each direct and
indirect Domestic Subsidiary that constitutes a Material Subsidiary or that
becomes a Material Subsidiary will become a Subsidiary Guaranty by executing and
delivering to Administrative Agent this Joinder Agreement.

 

D.            Additional Obligor is a wholly owned [direct][indirect] Material
Subsidiary and currently obtains and enjoys will continue to obtain and enjoy
substantial direct and indirect benefit from the Credit Extensions made and
issued by the Lending Parties pursuant to the Credit Agreement.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

E.             The Additional Obligor has agreed to execute and deliver this
Joinder Agreement in order to become a Subsidiary Guarantor party to the Credit
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt of which is hereby confirmed, IT IS
AGREED:

 

1.             Joined as Subsidiary Guarantor to Credit Agreement.  By executing
and delivering this Joinder Agreement, the Additional Obligor, as provided in
Section 10.15 of the Credit Agreement, hereby becomes a party to the Credit
Agreement as a Subsidiary Guarantor thereunder with the same force and effect as
if originally named therein as a Subsidiary Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Subsidiary Guarantor thereunder.  The information set forth in
Annex I-A hereto is hereby added to the information set forth in the schedules
to the Credit Agreement.  The Additional Obligor hereby represents and warrants
that each of the representations and warranties contained in Article V of the
Credit Agreement, with respect to itself, is true and correct on and as the date
hereof (after giving effect to this Joinder Agreement) as if made on and as of
such date.

 

2.             GOVERNING LAW.  THIS JOINDER AGREEMENT WILL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL OBLIGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

Attention:

 

 

Tel:

 

 

Facsimile:

 

Exhibit C-2

--------------------------------------------------------------------------------


 

Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By:

 

 

Name:

Title:

 

Exhibit C-3

--------------------------------------------------------------------------------


 

Annex I-A
to
Joinder Agreement

 

Supplement to Credit Agreement Disclosure Schedules

 

Exhibit C-4

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF LOAN NOTICE

 

                                    , 201   

 

To:          Wells Fargo Bank, National Association as Administrative Agent

 

 

Attention:                

Telephone:                                  
Facsimile:               

 

Re:                             The Credit Agreement dated as of December 6,
2010 (as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), among CH2M HILL COMPANIES, LTD., an Oregon
corporation (“Parent”), CH2M HILL, INC., a Florida corporation (“CH2M Inc.”),
OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California corporation (“OMI”),
CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”), CH2M HILL
GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL CONSTRUCTORS,
INC., a Delaware corporation (“CH2M Constructors”), and CH2M HILL ENERGY, LTD.,
a Delaware corporation (“CH2M Energy,” and together with Parent, CH2M Inc., OMI,
CH2M Engineers, CH2M Global and CH2M Constructors, each a “Borrower,” and,
collectively, the “Borrowers”), the Subsidiary Guarantors party thereto, the
several financial institutions party thereto as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its separate capacities as Swing Line Lender and as
Administrative Agent on behalf and for the benefit of the Credit Group.

 

Ladies and Gentlemen:

 

1.             The Borrowers request (select one):

 

(a)           A Borrowing of Revolving Credit Loans

 

(b)           A conversion or continuation of Revolving Credit Loans

 

2.                                    The designated [funding date][date of
conversion/continuation], which will be a Business Day, of the requested
[Borrowing][conversion/continuation] is                     , 201    .

 

3.                                    The aggregate amount of the requested
[Borrowing][conversion/continuation] is [$                    ] [
                           [choose Alternative Currency]] .

 

4.                                    The requested
[Borrowing][conversion/continuation] will consist of $                     of
Base Rate Loans and $                     [                            [choose
Alternative Currency]] of Eurodollar Loans.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

5.                                    The duration of the Interest Period for
the Eurodollar Rate Loans included in the requested
[Borrowing][conversion/continuation] will be          months.

 

6.                                    The designated deposit account to which
proceeds of the Loans are to be transferred together with wiring instructions
are:

 

Bank:                      [                                        ]

Account No.:        [                                        ]

ABA No.:              [                                        ]

Reference:             [                                        ]

 

The undersigned Administrative Borrower, on behalf of the Borrowers, hereby
certifies that the following statements are true on the date hereof, and will be
true on the date of the requested Borrowing, before and after giving effect
thereto and to the application of the proceeds therefrom:

 

(a)           each of the representations and warranties of each Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document are true and correct in all material respects (except that
such materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they will be true and correct in all material respects (except that
such materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
Section 4.02 of the Credit Agreement, the representations and warranties
contained in Section 5.10 of the Credit Agreement will be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement;

 

(b)           no Default or Event of Default exists as of the date hereof, or
will result from the Credit Extension requested to be made or issued on the
designated funding date or from the application of the proceeds thereof;

 

(c)           no Material Adverse Effect has occurred since December 31, 2009;
[and]

 

(d)           after giving effect to any Revolving Credit Borrowing in an
Alternative Currency, the Total Revolving Credit Outstandings in Alternative
Currencies will not exceed the Alternative Currency Available Credit; and

 

(e)           after giving effect to any Revolving Credit Borrowing, the Total
Revolving Credit Outstandings will not exceed the Aggregate Revolving Credit
Commitments.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

 

 

CH2M HILL COMPANIES, LTD.

 

 

an Oregon corporation, as Administrative Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

Exhibit D-3

--------------------------------------------------------------------------------

 

 

 

 

Exhibit E-1

 

FORM OF REVOLVING LOAN NOTE

 

([Name of Lender])

 

U.S. $[                        ]

               

,            

 

CH2M HILL COMPANIES, LTD., an Oregon corporation (“Parent”), CH2M HILL, INC., a
Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a
California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CH2M HILL ENERGY, LTD., a Delaware corporation (“CH2M
Energy,” and together with Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global
and CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”),
FOR VALUE RECEIVED, each hereby promises, on a joint and several basis, to pay
to the order of [NAME OF LENDER] (the “Lender”), in lawful money of the United
States of America, the aggregate principal amount of all Revolving Credit Loans
made or advanced by the Lender under the Revolving Credit Facility (such
Revolving Credit Loans made by the Lender being referred to herein as the
“Lender Advances”) made or maintained by the Lender pursuant to the Credit
Agreement (as defined below), payable on the dates, in the amounts and in the
manner set forth below.

 

This promissory note (this “Note”) is one of the Notes referred to in that
Credit Agreement dated as of December 6, 2010 (as the same may from time to time
be amended, modified, supplemented or restated, the “Credit Agreement”), by and
among the Borrowers, as co-borrowers, the Subsidiary Guarantors party thereto,
the several financial institutions party to this Agreement as Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as Swing Line
Lender and as Administrative Agent on behalf and for the benefit of the Credit
Group.  All capitalized terms used but not defined herein will have the meaning
given to them in the Credit Agreement.

 

1.             Principal Payments.  All payments of the principal amount of the
Lender Advances will be made in lawful money of the United States of America and
will be due and payable on the date(s) determined pursuant to the Credit
Agreement.

 

2.             Interest Rate.  The Borrowers further promise, on a joint and
several basis, to pay interest on the sum of the daily unpaid principal balance
of the Lender Advances outstanding on each day in lawful money of the United
States of America, from the date of this Note until all such principal amounts
will have been repaid in full, which interest will be payable at the rates per
annum and on the dates determined pursuant to the Credit Agreement.

 

3.             Place Of Payment.  All amounts payable hereunder will be payable
by wire transfer to the Administrative Agent, on behalf and for the benefit of
the Lender, at the

 

Exhibit E-1-1

--------------------------------------------------------------------------------


 

Administrative Agent’s Office, or such other place of payment as may be
specified by the Lender in writing.

 

4.             Application Of Payments; Acceleration.  Payments on this Note
will be applied in the manner set forth in the Credit Agreement.  Without
limiting the generality of Section 1 of this Note, the Credit Agreement contains
provisions for acceleration of the maturity of the principal amount of the
Lender Advances upon the occurrence of certain stated events.

 

Each Lender Advance made by the Lender to the Borrowers pursuant to the Credit
Agreement will be recorded by the Lender on its books and records, including the
Register.  The failure of the Lender to record any repayment made on account of
the principal balance thereof will not limit or otherwise affect the joint and
several obligations of the Borrowers under this Note and under the Credit
Agreement to pay the principal, interest and other amounts due and payable
thereunder.

 

Any principal repayment of or interest payment on the Lender Advances not paid
when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, will thereafter bear interest at the
Default Rate determined pursuant to Section 2.09(b) of the Credit Agreement.

 

5.             Default.  The Borrowers’ failure to pay timely any of the
principal amount due under this Note when the same becomes due and payable or
within three Business Days thereafter or failure to pay timely any accrued
interest due under this Note on the date the same becomes due and payable or
within three Business Days thereafter will constitute a default under this
Note.  Upon the occurrence of a default hereunder or an Event of Default under
the Credit Agreement or any of the other Loan Documents, all unpaid principal,
accrued interest and other amounts owing hereunder will be collectible the
Administrative Agent, on behalf and for the benefit of the Lender, pursuant to
the Credit Agreement and applicable law.

 

6.             Waiver.  Each Borrower hereby waives presentment and demand for
payment, notice of dishonor, protest and notice of protest of this Note, and
will pay all costs of collection when incurred by or on behalf of the Lender,
including, without limitation, reasonable attorneys’ fees, costs and other
expenses.

 

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

 

7.             Governing Law.  This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

 

8.             Successors And Assigns.  The provisions of this Note will inure
to the benefit of, and be binding on, any successor to any of the Borrowers and
will extend to any holder hereof.

 

[signature pages follow]

 

Exhibit E-1-2

--------------------------------------------------------------------------------


 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

 

CH2M HILL, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

CH2M HILL ENERGY, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit E-1-3

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF SWING LINE LOAN NOTE

 

(Wells Fargo Bank, National Association)

 

U.S. $[              ]

 

,

 

CH2M HILL COMPANIES, LTD., an Oregon corporation (“Parent”), CH2M HILL, INC., a
Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a
California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CH2M HILL ENERGY, LTD., a Delaware corporation (“CH2M
Energy,” and together with Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global
and CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”),
FOR VALUE RECEIVED, each hereby promises on a joint and several basis to pay to
the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swing Line Lender”),
in lawful money of the United States of America, the aggregate principal amount
of all Loans made or advanced by the Swing Line Lender constituting Swing Line
Loans (such Swing Line Loans made by the Swing Line Lender being referred to
herein as the “Swing Line Borrowings”) made or maintained by the Swing Line
Lender pursuant to the Credit Agreement (as defined below), payable on the
dates, in the amounts and in the manner set forth below.

 

This promissory note (this “Note”) is one of the Notes referred to in that
Credit Agreement dated as of December 6, 2010 (as the same may from time to time
be amended, modified, supplemented or restated, the “Credit Agreement”), by and
among the Borrowers, as co-borrowers, the Subsidiary Guarantors party thereto,
the several financial institutions party to this Agreement as Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as Swing Line
Lender and as Administrative Agent on behalf and for the benefit of the Credit
Group.  All capitalized terms used but not defined herein will have the meaning
given to them in the Credit Agreement.

 

1.             Principal Payments.  All payments of the principal amount of the
Swing Line Borrowings will be made in lawful money of the United States of
America and will be due and payable on the date(s) determined pursuant to the
Credit Agreement.

 

2.             Interest Rate.  The Borrowers further promise on a joint and
several basis to pay interest on the sum of the daily unpaid principal balance
of the Swing Line Borrowings outstanding on each day in lawful money of the
United States of America, from the date of this Note until all such principal
amounts will have been repaid in full, which interest will be payable at the
rates per annum and on the dates determined pursuant to the Credit Agreement.

 

3.             Place Of Payment.  All amounts payable hereunder will be payable
by wire transfer to the Administrative Agent, on behalf and for the benefit of
the Swing Line Lender, at the Administrative Agent’s Office, or such other place
of payment as may be specified by the Swing Line Lender in writing.

 

Exhibit E-2-1

--------------------------------------------------------------------------------


 

4.             Application Of Payments; Acceleration.  Payments on this Note
will be applied in the manner set forth in the Credit Agreement.  Without
limiting the generality of Section 1 of this Note, the Credit Agreement contains
provisions for acceleration of the maturity of the principal amount of the Swing
Line Borrowings upon the occurrence of certain stated events.

 

Each Swing Line Borrowing made by the Swing Line Lender to the Borrowers
pursuant to the Credit Agreement will be recorded by the Swing Line Lender on
its books and records, including the Register.  The failure of the Swing Line
Lender to record any repayment made on account of the principal balance thereof
will not limit or otherwise affect the joint and several obligations of the
Borrowers under this Note and under the Credit Agreement to pay the principal,
interest and other amounts due and payable thereunder.

 

Any principal repayment of or interest payment on the Swing Line Borrowings not
paid when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, will thereafter bear interest at the
Default Rate determined pursuant to Section 2.09(b) of the Credit Agreement.

 

5.             Default.  The Borrowers’ failure to pay timely any of the
principal amount due under this Note when the same becomes due and payable or
within three Business Days thereafter or failure to pay timely any accrued
interest due under this Note on the date the same becomes due and payable or
within three Business Days thereafter will constitute a default under this
Note.  Upon the occurrence of a default hereunder or an Event of Default under
the Credit Agreement or any of the other Loan Documents, all unpaid principal,
accrued interest and other amounts owing hereunder will be collectible by the
Administrative Agent, on behalf and for the benefit of the Swing Line Lender,
pursuant to the Credit Agreement and applicable law.

 

6.             Waiver.  Each Borrower hereby waives presentment and demand for
payment, notice of dishonor, protest and notice of protest of this Note, and
will pay all costs of collection when incurred by or on behalf of the Swing Line
Lender, including, without limitation, reasonable attorneys’ fees, costs and
other expenses.

 

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

 

7.             Governing Law.  This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

 

8.             Successors And Assigns.  The provisions of this Note will inure
to the benefit of, and be binding on, any successor to any of the Borrowers and
will extend to any holder hereof.

 

Exhibit E-2-2

--------------------------------------------------------------------------------


 

BORROWER:

 

 

CH2M HILL COMPANIES, LTD.

 

CH2M HILL, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

CH2M HILL ENERGY, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit E-2-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SWING LINE LOAN NOTICE

 

Date:

 

To:          Wells Fargo Bank, National Association, as Administrative Agent

 

 

Attention:

Telephone:                              
Facsimile:

 

Re:                               The Credit Agreement dated as of December 6,
2010 (as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), among CH2M HILL COMPANIES, LTD., an Oregon
corporation (“Parent”), CH2M HILL, INC., a Florida corporation (“CH2M Inc.”),
OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California corporation (“OMI”),
CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”), CH2M HILL
GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL CONSTRUCTORS,
INC., a Delaware corporation (“CH2M Constructors”), and CH2M HILL ENERGY, LTD.,
a Delaware corporation (“CH2M Energy,” and together with Parent, CH2M Inc., OMI,
CH2M Engineers, CH2M Global and CH2M Constructors, each a “Borrower,” and,
collectively, the “Borrowers”), the Subsidiary Guarantors party thereto, the
several financial institutions party thereto as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its separate capacities as Swing Line Lender and as
Administrative Agent on behalf and for the benefit of the Credit Group.

 

Ladies and Gentlemen:

 

The undersigned Administrative Borrower, on behalf of the Borrowers, refers to
the Credit Agreement, the terms defined therein used herein as defined, and
hereby gives notice irrevocably, pursuant to Section 2.05(b) of the Credit
Agreement, of a requested Borrowing of a Swing Line Loan by Borrower as
specified herein:

 

1.             The requested date (the “Requested Borrowing Date”), which will
be a Business Day, for the funding of the requested Borrowing of a Swing Line
Loan is             , 201 .

 

2.             The aggregate amount of the requested Borrowing of a Swing Lien
Loan is $                    .

 

3.             The wire instructions for the deposit account to which proceeds
of the requested Borrowing of a Swing Line Loan are to be disbursed are as
follows:

 

Bank:                      [                                        ]

Account No.:        [                                        ]

ABA No.:              [                                        ]

Reference:             [                                        ]

 

Exhibit F-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)           each of the representations and warranties of each Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document are true and correct in all material respects (except that
such materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they will be true and correct in all material respects (except that
such materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
Section 4.02 of the Credit Agreement, the representations and warranties
contained in Section 5.10 of the Credit Agreement will be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement;

 

(b)           no Default or Event of Default exists as of the date hereof, or
will result from the Swing Line Borrowing requested to be made on the designated
funding date or from the application of the proceeds thereof;

 

(c)           no Material Adverse Effect has occurred since December 31, 2009;
and

 

(d)           the requested Borrowing of a Swing Line Loan, together with the
Outstanding Amount of all Swing Loan Loans as of the Requested Borrowing Date,
does not exceed an amount equal to the lesser of (i) Swing Line Sublimit and
(ii) the maximum amount permitted under Section 2.02(a) of the Credit Agreement.

 

 

 

 

 

 

CH2M HILL COMPANIES, LTD.

 

 

an Oregon corporation, as Administrative Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

Exhibit F-2

--------------------------------------------------------------------------------

 

 
